--------------------------------------------------------------------------------


ARRANGEMENT AGREEMENT   among:   COUNTERPATH SOLUTIONS, INC., a Nevada
corporation;   6789722 CANADA INC., a Canada corporation;   and   NEWHEIGHTS
SOFTWARE CORPORATION, a Canadian corporation   Dated as of June 15, 2007


--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page         1. DESCRIPTION OF TRANSACTION 1   1.1 Implementation Steps by
the Company 1   1.2 Implementation Steps by Parent and ExchangeCo 2   1.3
Interim Order 2   1.4 Articles of Arrangement 3   1.5 Adjustments in the Parent
Stock Exchange Ratio and the Exchangeable Share Exchange Ratio  4   1.6
Management Proxy Circular 4   1.7 Preparation of Filings 4         2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5         3. REPRESENTATIONS AND
WARRANTIES OF PARENT AND EXCHANGECO 5         4. CERTAIN COVENANTS PENDING
COMPLETION OF THE ARRANGEMENT 6   4.1 Access and Investigation 6   4.2 Operation
of Business 6   4.3 No Solicitation. 8         5. ADDITIONAL COVENANTS OF THE
PARTIES 10   5.1 Securityholders’ Meetings. 10   5.2 Regulatory Approvals 10  
5.3 Company Options 11   5.4 Indemnification of Officers and Directors 11   5.5
Additional Agreements 12   5.6 Board of Directors 12   5.7 Officers 13   5.8
Financing 13         6. CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND
EXCHANGECO 13   6.1 Accuracy of Representations 13   6.2 Performance of
Covenants 13   6.3 Securityholder Approval; Exercise of Dissent Rights 14   6.4
Consents 14   6.5 Agreements and Documents 14   6.6 No Material Adverse Change
14   6.7 Court Orders 15   6.8 No Restraints 15   6.9 No Governmental or Other
Litigation 15   6.10 Compliance with Section 3(a)(10) of the Securities Act 15  
6.11 Liabilities and Working Capital 15   6.12 Employment Arrangements 15   6.13
Bell Canada Debt 15   6.14 Wesley Clover Debt 16         7. CONDITIONS PRECEDENT
TO OBLIGATION OF THE COMPANY 16   7.1 Accuracy of Representations 16   7.2
Performance of Covenants 16   7.3 Securityholder Approval 16


--------------------------------------------------------------------------------

2

  7.4 Consents 16   7.5 Agreements and Documents 16   7.6 No Material Adverse
Change 17   7.7 Court Orders 17   7.8 No Restraints 17   7.9 No Governmental or
Other Litigation 17   7.10 Compliance with Section 3(a)(10) of the Securities
Act 17   7.11 Cash and Receivables 18         8. TERMINATION 18   8.1
Termination 18   8.2 Effect of Termination 19   8.3 Expenses 19         9.
MISCELLANEOUS PROVISIONS 19   9.1 Amendment 19   9.2 Waiver 19   9.3 No Survival
of Representations and Warranties 20   9.4 Entire Agreement; Counterparts 20  
9.5 Applicable Law; Jurisdiction 20   9.6 Assignability 20   9.7 Notices 20  
9.8 Cooperation 21   9.9 Severability 21   9.10 Currency 22   9.11 Construction
22


--------------------------------------------------------------------------------

ARRANGEMENT AGREEMENT

     THIS ARRANGEMENT AGREEMENT (“Agreement”) is made and entered into as of
June 15, 2007, by and among COUNTERPATH SOLUTIONS, INC., a Nevada Corporation
(“Parent”); 6789722 CANADA INC., a Canada corporation and a direct wholly owned
subsidiary of Parent (“ExchangeCo”), and NEWHEIGHTS SOFTWARE CORPORATION, a
Canada corporation (the “Company”). Certain capitalized terms used in this
Agreement are defined in Schedule A.

RECITALS

A. The respective boards of directors of the Company, Parent and ExchangeCo and
have approved the transactions contemplated by this Agreement, and the board of
directors of the Company has agreed to submit the Plan of Arrangement and the
other transactions contemplated hereby to its shareholders for approval;

B. The Arrangement is intended to provide to holders of Common Shares who are
Canadian Residents (as defined in Section 1.4) the opportunity to dispose of
their Common Shares in return for Exchangeable Shares on a tax-deferred or
“rollover” basis for Canadian income tax purposes pursuant to the provisions of
Section 85 of the Income Tax Act (Canada) and Section 1.4; and

C. In order to induce Parent to enter into this Agreement and to consummate the
Arrangement, concurrently with the execution and delivery of this Agreement
certain shareholders of the Company are executing shareholder support agreements
in favor of Parent (the “Shareholder Support Agreements”).

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

1.

DESCRIPTION OF TRANSACTION

      1.1

Implementation Steps by the Company

     

The Company covenants in favor of Parent and ExchangeCo that the Company shall:

      (a)

as soon as practicable after the execution of this Agreement, apply in a manner
acceptable to Parent, acting reasonably, under Section 192 of the CBCA for an
order approving the Arrangement and for the Interim Order, and thereafter
proceed with and diligently pursue the obtaining of the Interim Order;

      (b)

as soon as practicable after the execution of this Agreement, convene and hold
the Company Securityholders’ Meeting in accordance with Section 5.1 for the
purpose of considering the Arrangement Resolution (and for any other proper
purpose as may be acceptable to Parent, acting reasonably, and as may be set out
in the notice for such meeting); provided, however, that the Company and Parent,
acting reasonably and jointly, shall be entitled to adjourn or postpone the
Company Securityholders’ Meeting for a period of time agreed to by both the
Company and Parent, if on the scheduled date of such Company Securityholders’
Meeting all of the Consents required pursuant to Section 6.4 have not been
obtained;

      (c)

subject to obtaining such approvals as are required by the Interim Order,
proceed with and diligently pursue the application to the Court under Section
192 of the CBCA for the Final Order;


--------------------------------------------------------------------------------

2

(d)

subject to obtaining the Final Order and the satisfaction or waiver of the other
conditions herein contained in favor of each party, send to the Director, for
endorsement and filing by the Director, the Articles of Arrangement and such
other documents as may be required in connection therewith under the CBCA to
give effect to the Arrangement pursuant to Section 192 of the CBCA;

      (e)

on or prior to the Effective Date and subject to obtaining the Final Order and
the satisfaction or waiver of the other conditions herein contained in its
favor, execute and deliver the Exchangeable Share Support Agreement and the
Voting and Exchange Trust Agreement; and

      (f)

provide Parent with copies of and a reasonable opportunity to comment on all
applications, circulars and other documents prepared by or on behalf of the
Company in connection with the Arrangement and make any changes to such
applications, circulars and documents as are acceptable to the Company and
Parent, each acting reasonably.

      1.2

Implementation Steps by Parent and ExchangeCo

     Parent and ExchangeCo covenant in favor of the Company that, on or prior to
the Effective Date and subject to obtaining the Final Order and the satisfaction
or waiver of the other conditions herein contained in favor of Parent and
ExchangeCo:

(a)

Parent shall, as soon as reasonably practicable, amend the certificate of
incorporation and charter of the Parent to create the Special Voting Shares;

      (b)

Parent and ExchangeCo shall execute and deliver the Exchangeable Share Support
Agreement;

      (c)

Parent shall amend the articles of ExchangeCo to create Exchangeable Shares
prior to the Effective Time in a manner reasonably acceptable to the Company;

      (d)

Parent and ExchangeCo shall execute and deliver the Voting and Exchange Trust
Agreement;

      (e)

Parent shall issue to and deposit with the Trustee the Special Voting Share in
consideration of the payment to the Parent of $1.00; and

      (f)

Parent shall execute the Registration Rights Agreement.

      1.3

Interim Order

     In the notice of motion for the application contemplated by Section 1.1(a),
the Company shall request that the Interim Order provide:

  (a)

for the class of Persons to whom notice is to be provided in respect of the
Arrangement and the Company Securityholders’ Meeting and for the manner in which
such notice is to be provided;

        (b)

that the requisite approval for the Arrangement Resolution shall be two-thirds
of the votes cast on the Arrangement Resolution by the Company Securityholders,
voting as a single class, present in person or by proxy at the Company
Securityholders’ Meeting, and that each holder of Common Shares is entitled to
one vote for each Common Share held and each holder of Company Options is
entitled to the number of votes represented by the


--------------------------------------------------------------------------------

3

 

number of Common Shares into which such holder’s Company Option is convertible,
rounded to the nearest whole share and without regard to vesting requirements,
if any;

        (c)

that, in all other respects, the terms, restrictions and conditions of the
bylaws and articles of incorporation of the Company, including quorum
requirements and all other matters, shall apply in respect of the Company
Securityholders’ Meeting; provided, however, the Company shall request that the
Interim Order provide that the Company and Parent, acting reasonably and
jointly, shall be entitled to adjourn or postpone the Company Securityholders’
Meeting for a period of time agreed to by both the Company and Parent, if on the
scheduled date of such Company Securityholders’ Meeting all of the Consents
required pursuant to Section 6.4 have not been obtained; and

        (d)

for the grant of Dissent Rights to the holders of Common Shares.

As part of its application for the Interim Order and the Final Order, the
Company and the Parent shall, prior to the hearing in relation to the Final
Order, advise the Court that the Company intends to rely on the exemption from
the registration requirements of the United States Securities Act of 1933
provided by Section 3(a)(10) of that enactment based on the Court's approval of
the fairness of the Arrangement.

1.4 Articles of Arrangement

     The Articles of Arrangement shall, with such other matters as are necessary
to effect the Arrangement, and all as subject to the provisions of the Plan of
Arrangement, provide substantially as follows:

  (a)

that each outstanding Common Share (other than (i) the Common Shares that are
held by holders who have exercised their Dissent Rights in accordance with
Article 3 of the Plan of Arrangement and who are ultimately entitled to be paid
the fair value for such Common Shares and (ii) the Common Shares that are held
by Parent or any of its Affiliates, if any) that is held by a holder who is a
resident of Canada for purposes of the Income Tax Act (Canada) (a “Canadian
Resident”) and has elected, in a duly completed letter of transmittal and
election form deposited with the Company no later than the Election Deadline,
shall be transferred by the holder thereof to ExchangeCo in exchange for that
number of fully paid and non-assessable Exchangeable Shares equal to the
Exchange Ratio, as such number may be adjusted in accordance with Section 1.5
(hereinafter referred to as the “Exchangeable Share Exchange Ratio”) and the
name of each such holder will be removed from the register of holders of Common
Shares and added to the register of holders of Exchangeable Shares and
ExchangeCo will be recorded as the holder of such Common Shares so transferred
and shall be deemed to be the legal and beneficial owner thereof; provided that,
for purposes of clarifying the foregoing, (1) the holders of Common Shares who
are Canadian Residents and who make or are deemed to have made an effective
Parent Stock Election (as defined below) on or prior to the Election Deadline
will no longer be, and (2) the holders of Common Shares who are not Canadian
Residents will not be, entitled to receive Exchangeable Shares and will be
entitled to receive only shares of Parent Common Stock in accordance with
Section 1.4(b);

        (b)

that each outstanding Common Share (other than: (i) the Common Shares that are
held by holders who have exercised their Dissent Rights in accordance with
Article 3 of the Plan of Arrangement and who are ultimately entitled to be paid
the fair value for such Common Shares, and (ii) the Common Shares that are held
by Parent or any of its Affiliates, if any) that is held by a holder who is not
a Canadian Resident or who is a Canadian Resident that has elected, in a duly
completed letter of transmittal and election form deposited with the Company (a
“Parent Stock Election”) no later than the Election


--------------------------------------------------------------------------------

4

 

Deadline or has been deemed to have so elected shall be transferred by the
holder to Parent in exchange for that number or fractions of fully paid and
non-assessable shares of Parent Common Stock equal to the Exchange Ratio, as
such number may be adjusted in accordance with Section 1.5 (hereinafter referred
to as the “Parent Stock Exchange Ratio”), and the name of each such holder of
Common Shares shall be removed from the register of holders of Common Shares and
added to the register of holders of Parent Common Stock and the Parent will be
recorded as the holder of such Common Shares so transferred and will be deemed
to be the legal and beneficial owner thereof;

        (c)

no fractional Exchangeable Shares or fractional shares of Parent Common Stock
shall be delivered and all such fractions shall be rounded down to the nearest
whole number; and

        (d)

that each Company Option that is outstanding and unexercised immediately prior
to the Effective Time will be exchanged for an option to purchase Parent Common
Stock pursuant to the terms of Section 5.3.


1.5 Adjustments in the Parent Stock Exchange Ratio and the Exchangeable Share
Exchange Ratio.

     If, between the date of this Agreement and the Effective Time, the
outstanding Common Shares or Parent Common Stock are changed into a different
number or class of shares by reason of any stock split, division or subdivision
of shares, stock dividend, reverse stock split, consolidation of shares,
reclassification, recapitalization or other similar transaction, then the Parent
Stock Exchange Ratio and the Exchangeable Share Exchange Ratio shall be
appropriately adjusted.

1.6 Management Proxy Circular

     As promptly as practicable after the execution of this Agreement, and in
any event within 14 days thereafter, the Company, in consultation with Parent,
shall prepare the Management Proxy Circular (which shall be in form and content
acceptable to Parent, acting reasonably) together with any other documents
required by the Canadian Securities Laws or other applicable Legal Requirements
in connection with the Arrangement, and the Company shall cause the Management
Proxy Circular and other documentation required in connection with the Company
Securityholders’ Meeting to be sent to each holder of Common Shares and Company
Options and filed as required by the Interim Order and applicable Legal
Requirements.

1.7 Preparation of Filings


  (a)

Parent and the Company shall use their reasonable efforts to co-operate with one
another in:

          (i)

the preparation of any application for the orders, any required registration
statements and any other documents reasonably deemed by Parent or the Company to
be necessary to discharge their respective obligations under United States
federal or state securities laws and under Canadian Securities Laws in
connection with the Arrangement and the other transactions contemplated hereby;

          (ii)

the taking of all such action as may be required under any applicable United
States federal or state securities laws (including “blue sky laws”) and any
applicable Canadian Securities Laws in connection with the issuance of the
Exchangeable Shares and the Parent Common Stock in connection with the
Arrangement or the issuance and exercise of the Replacement Options, if any are
outstanding immediately prior to the Effective Time; provided, however, that,


--------------------------------------------------------------------------------

5

 

notwithstanding anything to the contrary contained in this Agreement, with
respect to the United States “blue sky” and Canadian Securities Laws, neither
Parent nor the Company (or any Subsidiary or Affiliate of Parent or the Company)
shall be required to register or qualify as a foreign corporation or reporting
issuer where any such Entity is not now or on the Effective Date so registered
or qualified; and

         

(iii)

the taking of all such action as may be required under the CBCA in connection
with the transactions contemplated by this Agreement and the Plan of
Arrangement.           (b)

Each of Parent and the Company shall furnish to the other all such information
concerning it and its shareholders as may be required for the effectuation of
the actions described in Section 1.6 and this Section 1.7.

          (c)

Each of Parent and the Company will notify the other promptly of the receipt of
any comments from Canadian Securities Commissions, the SEC or its staff and of
any request by Canadian Securities Commissions, the Director, the SEC or its
staff for amendments or supplements to the Management Proxy Circular or a
registration statement described in Section 1.6 or for additional information,
and will supply the other with copies of all correspondence with Canadian
Securities Commissions, the SEC or its staff with respect to the Management
Proxy Circular or any such registration statement. Parent and the Company shall
each promptly notify the other if at any time before or after the Effective Time
it becomes aware that the Management Proxy Circular or an application for an
order or a registration statement described in Section 1.6 contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading in light of the circumstances in which they are made, or that
otherwise requires an amendment or supplement to the Management Proxy Circular
or such application or registration statement. In any such event, Parent and the
Company shall co-operate in the preparation of a supplement or amendment to the
Management Proxy Circular or such other document, as required and as the case
may be, and, if required, shall cause the same to be distributed to shareholders
of the Company and/or filed with the relevant securities regulatory authorities
and/or stock exchanges.

          (d)

The Company shall ensure that the Management Proxy Circular complies with all
applicable Legal Requirements. Without limiting the generality of the foregoing,
the Company shall ensure that the Management Proxy Circular provides the Company
Securityholders with information in sufficient detail to permit them to form a
reasoned judgement concerning the matters to be placed before them at the
Company Securityholders’ Meeting and Parent shall provide all information
regarding Parent reasonably necessary for the Company to do so.


2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company’s representations and warranties to Parent and ExchangeCo are
set forth in Schedule B attached hereto.

3. REPRESENTATIONS AND WARRANTIES OF PARENT AND EXCHANGECO

     Parent’s and ExchangeCo’s representations and warranties to the Company are
set forth in Schedule C attached thereto.

--------------------------------------------------------------------------------

6

4.

CERTAIN COVENANTS PENDING COMPLETION OF THE ARRANGEMENT

    4.1

Access and Investigation


  (a)

During the period from the date of this Agreement to the earlier of (A) the
Effective Time and (B) the termination of this Agreement pursuant to the terms
of Section 8.1 (the “Pre- Closing Period”), the Company and Parent shall, and
shall cause their respective Representatives to: (1) provide the other and their
respective Representatives with reasonable access to their Representatives,
personnel and assets and to all existing books, records, Tax Returns, work
papers and other documents and information relating to the Acquired Corporations
or Parent, as the case may be; and (2) provide the other and their respective
Representatives with such copies of the existing books, records, Tax Returns,
work papers and other documents and information relating to the Acquired
Corporations or Parent, as the case may be, and with such additional financial,
operating and other data and information as the other may reasonably request.

        (b)

Parent and the Company agree that the Confidentiality Agreement shall apply to
all documents and information provided pursuant to Section 4.1(a).


4.2

Operation of Business.

        (a)

During the Pre-Closing Period: (i) the Company and Parent shall ensure that each
of them conducts their business and operations (A) in the ordinary course and in
accordance with past practices and (B) in compliance with all applicable Legal
Requirements; (ii) shall use all reasonable efforts to ensure that each of them
preserves intact its current business organization, keeps available the services
of its current officers and employees and maintains its relations and goodwill
with all suppliers, customers, landlords, creditors, licensors, licensees,
employees and other Persons having business relationships with them; (iii) keep
in full force all existing insurance policies or renewals thereof; (iv) cause to
be provided all notices, assurances and support required by any Contract
relating to any Proprietary Asset in order to ensure that no condition under
such Contract occurs that could result in, or could increase the likelihood of a
breach or violation thereof; (v) shall promptly notify the other of (A) any
notice or other communication from any Person alleging that the Consent of such
Person is or may be required in connection with any of the transactions
contemplated by this Agreement, and (B) any Legal Proceeding commenced, or, to
the best of its knowledge threatened against, relating to or involving or
otherwise affecting any party or that relates to the consummation of the
transactions contemplated by this Agreement.

        (b)

During the Pre-Closing Period, the Company shall not and shall not permit any
Acquired Corporation, on the one hand, and Parent, on the other, shall not
(except (i) with the prior written consent of the other party, which shall not
be unreasonably withheld or delayed and (ii) with respect to any matter that is
expressly required by this Agreement):

        (i)

declare, accrue, set aside or pay any dividend or make any other distribution in
respect of any shares of capital stock, or repurchase, redeem or otherwise
reacquire any of its shares or other securities;

        (ii)

except as contemplated herein, amend or permit the adoption of any amendment to
its certificate of incorporation or bylaws or other charter or organizational
documents, or effect or become a party to any merger, arrangement,
consolidation, share exchange, business combination, amalgamation,
recapitalization, reclassification of shares, stock split, reverse stock split,
division or subdivision of shares, consolidation of shares or similar
transaction;


--------------------------------------------------------------------------------

7

  (iii)

enter into or become bound by, or permit any of the assets owned or used by it
to become bound by, (A) any material contract, or amend or terminate, or waive
or exercise any material right or remedy under any existing material contract
which relate to (1) any distribution arrangements, (2) any Proprietary Asset
which is material to any of their respective businesses, (3) the license of any
Proprietary Asset by or to any Person on an exclusive basis or (4) a third
party’s ability to consent to any the transactions contemplated by this
Agreement, or (B) any material contract not otherwise described above other than
in the ordinary course of business and consistent with past practice;

        (iv)

acquire, lease or license any right or other asset from any other Person or sell
or otherwise dispose of, or lease or license, any right or other asset to any
other Person (except in each case for immaterial assets acquired, leased,
licensed or disposed of in the ordinary course of business and consistent with
past practices), or waive or relinquish any material right;

        (v)

make any material Tax election;

        (vi)

commence any Legal Proceeding (other than (A) for the routine collection of
amounts owing or (B) in respect of a breach of this Agreement) or settle any
Legal Proceeding;

        (vii)

enter into any material transaction or take any other material action outside
the ordinary course of business or inconsistent with past practices; or

        (viii)

agree or commit to take any of the foregoing actions.


  (c)

During the Pre-Closing Period, each of Parent and the Company (the “Notifying
Party”) shall promptly notify the other party in writing of: (i) the discovery
by the Notifying Party of any event, condition, fact or circumstance that
occurred or existed on or prior to the date of this Agreement and that caused or
constitutes a material inaccuracy in any representation or warranty made by the
Notifying Party in this Agreement; (ii) any event, condition, fact or
circumstance that occurs, arises or exists after the date of this Agreement and
that would cause or constitute a material inaccuracy in any representation or
warranty made by the Notifying Party in this Agreement if (A) such
representation or warranty had been made as of the time of the occurrence,
existence or discovery of such event, condition, fact or circumstance, or (B)
such event, condition, fact or circumstance had occurred, arisen or existed on
or prior to the date of this Agreement; (iii) any material breach of any
covenant or obligation of the Notifying Party; (iv) where the Company is the
Notifying Party, any event, condition, fact or circumstance, either individually
or in the aggregate, that would make the timely satisfaction by the Company of
any of the conditions set forth in Section 6 impossible or unlikely or that has
had or could reasonably be expected to have a Material Adverse Effect on the
Acquired Corporations; and (v) where Parent is the Notifying Party, any event,
condition, fact or circumstance, either individually or in the aggregate, that
would make the timely satisfaction by Parent of any of the conditions set forth
in Section 7 impossible or unlikely or that has had or could reasonably be
expected to have a Material Adverse Effect on Parent. Without limiting the
generality of the foregoing, each of Parent and the Company, as the case may be
shall promptly advise the other party in writing of any Legal Proceeding or
material claim threatened, commenced or asserted against or with respect to
Parent, on the one hand, and the Company or any of the Acquired Corporations, on
the other hand. No notification given to Parent or the Company pursuant to this
Section 4.2(c) shall limit or otherwise affect any of the representations,
warranties, covenants or obligations of the other party contained in this
Agreement.


--------------------------------------------------------------------------------

8

  (d)

During the Pre-Closing Period, neither the Company nor Parent shall and shall
not permit any of their respective subsidiaries to, except as contemplated
herein or with the prior written consent of the other:

          (i)

sell, issue, grant or authorize the issuance or grant of (A) any shares or other
capital stock or other security, (B) any option, call, warrant or right to
acquire any shares or other capital stock or other security or (C) any
instrument convertible into or exchangeable for any shares or other capital
stock or other security, except the issuance of shares upon the valid exercise
of any stock options outstanding as of the date of this Agreement; or

          (ii)

establish, adopt or amend any employee benefit plan, pay any bonus or make any
profit-sharing or similar payment to, or increase the amount of the wages,
salary, commissions, fringe benefits or other compensation or remuneration
payable to, any of its directors, officers or employees (except (A) routine,
reasonable salary increases in connection with customary employee review process
that do not in aggregate exceed $25,000 per year, and (B) may pay customary
bonus payments and profit sharing payments consistent with past practices
payable in accordance with existing bonus and profit sharing plans that do not
in the aggregate exceed $50,000).


4.3

No Solicitation.

      (a)

Each of the Company and Parent, as the case may be, shall not directly or
indirectly, and shall not authorize or permit any of their respective
subsidiaries or any Representative directly or indirectly to, (i) solicit,
initiate, encourage, induce or facilitate the making, submission or announcement
of any Acquisition Proposal, (ii) furnish any information to any Person in
connection with or in response to an Acquisition Proposal, (iii) engage in
discussions or negotiations with any Person with respect to any Acquisition
Proposal, (iv) approve, endorse or recommend any Acquisition Proposal or (v)
enter into any letter of intent or similar document or any Contract
contemplating or otherwise relating to any Acquisition Transaction; provided,
however, that prior to the approval the Arrangement by the Required Company
Securityholder Vote, this Section 4.3(a) shall not prohibit either party from
entering into a confidentiality agreement containing customary limitations on
the use and disclosure of all nonpublic written and oral information furnished
to such Person by or on behalf of the Company or Parent, as the case may be, and
containing customary “standstill” provisions (a “Standard Confidentiality
Agreement”), furnishing information to, or entering into discussions or
negotiations with, any Person in response to an unsolicited written bona fide
Offer that is reasonably likely to lead to a Superior Offer that is submitted to
the Company or Parent, as the case may be, by such Person (and not withdrawn) or
endorsing or recommending a Superior Offer if (1) neither the Company, Parent
nor any of their respective Representatives shall have breached or taken any
action inconsistent with any of the provisions set forth in this Section 4.3 in
a manner that directly or indirectly has led or contributed to the submission of
such Offer, (2) the board of directors of the Company concludes in good faith,
after considering the written advice of its outside legal counsel or Parent, as
the case may be, that such action is required in order for the board of
directors to comply with its fiduciary obligations under applicable law, (3) at
least two business days prior to furnishing any such nonpublic information to,
or entering into discussions with, such Person, the Company or Parent, as the
case may be, gives to the other party hereto written notice of the identity of
such Person and of the Company’s or Parent’s, as the case may be, intention to
furnish nonpublic information to, or enter into discussions with, such Person,
and acknowledging the receipt from such Person of an executed Standard
Confidentiality Agreement, and (4) at the same time as it furnishes any
nonpublic information to such


--------------------------------------------------------------------------------

9

 

Person, furnishes such information to the other party hereto (to the extent such
nonpublic information has not been previously furnished). The parties agree that
for purposes of the preceding sentence (but for no other purpose), an Offer
which is conditioned upon completion of due diligence shall be deemed to
constitute a “Superior Offer” if such Offer otherwise meets the definition of
“Superior Offer”. Without limiting the generality of the foregoing, the Company
and Parent acknowledge and agree that any action inconsistent with any of the
provisions set forth in the preceding sentence by any Representative, whether or
not such Representative is purporting to so act shall be deemed to constitute a
breach of this Section 4.3 by the Company or Parent, as the case may be.

        (b)

The Company or Parent, as the case may be, shall promptly (and in no event later
than 24 hours after receipt of any Acquisition Proposal, any inquiry or
indication of interest that could lead to an Acquisition Proposal or any request
for nonpublic information in connection with an Acquisition Proposal) advise the
other party orally and in writing of any Acquisition Proposal or any request for
nonpublic information in connection with an Acquisition Proposal (including the
identity of the Person making or submitting such Acquisition Proposal and the
terms thereof) that is made or submitted by any Person during the Pre-Closing
Period. The Company or Parent, as the case may be, shall keep the other party
fully informed with respect to the status of any such Acquisition Proposal,
inquiry, indication of interest or request and any modification or proposed
modification thereto.

        (c)

The Company and Parent shall immediately cease and cause to be terminated any
existing discussions with any Person that relate to any Acquisition Proposal.
The Company or the Parent, as the case may be, will promptly request each Person
that has executed a confidentiality agreement in connection with its
consideration of a possible Acquisition Transaction or equity investment to
return all confidential information heretofore furnished to such Person.

        (d)

The Company or Parent, as the case may be, shall not enter into any agreement,
commitment or understanding with respect to any Acquisition Proposal unless (i)
their respective boards of directors has determined that such Acquisition
Proposal is a Superior Proposal, (ii) provided to the other party hereto with
copies of such agreements proposed to be entered into in connection therewith;
and (iii) unless waived by the other party hereto, a period of five business
days has lapsed from the date of providing such information and, during which
time, the parties have attempted in good faith to negotiate such amendments or
changes to the transactions contemplated herein such that the Acquisition
Proposal no longer constitutes a Superior Proposal, failing which the party may
enter into such agreements to effect such Superior Proposal.

        (e)

Unless the Company, or Parent, as the case may be, has determined that an
Acquisition Proposal is a Superior Proposal and has otherwise complied with the
terms of this Section 4.3, the Company and Parent, as the case may be, agrees
not to release or permit the release of any Person from, or to waive or permit
the waiver of any provision of, any confidentiality, “standstill” or similar
agreement to which any of them are a party or under which any of them have any
rights, and will use their best efforts to enforce or cause to be enforced each
such agreement at the request of the other party.


--------------------------------------------------------------------------------

10

5.

ADDITIONAL COVENANTS OF THE PARTIES

      5.1

Securityholders’ Meetings.

      (a)

The Company shall take all action necessary under all applicable Legal
Requirements to call, give notice of and hold a meeting of all Company
Securityholders to vote on the approval of the Arrangement (the “Company
Securityholders’ Meeting”). The Company Securityholders’ Meeting shall be held
(on a date selected by the Company in consultation with Parent) as promptly as
practicable after the date of this Agreement. The Company shall ensure that all
proxies solicited in connection with the Company Securityholders’ Meeting are
solicited in compliance with all applicable Legal Requirements.

      (b)

The Management Proxy Circular shall include a statement to the effect that the
board of directors of the Company unanimously recommends that the Company
Securityholders vote to approve the Arrangement at the Company Securityholders’
Meeting (the unanimous recommendation of the Company’s board of directors that
the Company Securityholders vote to approve the Arrangement being referred to as
the “Company Board Recommendation”).

      (c)

Notwithstanding Section 5.1(b), at any time prior to the approval of this
Agreement by the Required Company Securityholder Vote, the Company Board
Recommendation may be withdrawn or modified in a manner adverse to Parent.

      (d)

Parent shall take all action necessary under all applicable Legal Requirements
to call, give notice of and hold a meeting of all holders of common stock of
Parent to vote on the approval of or to obtain consent in writing to the
amendment of the certificate of incorporation of Parent to permit the creation
of the Special Voting Shares as promptly as practical after the date of this
Agreement. Parent shall ensure that all proxies solicited, if any, or written
consents obtained in connection with such amendment are solicited in compliance
with all applicable Legal Requirements.

      5.2

Regulatory Approvals

     Each party shall use all reasonable efforts to file, as soon as practicable
after the date of this Agreement, all notices, reports and other documents
required to be filed by such party with any Governmental Body with respect to
the Arrangement and the other transactions contemplated by this Agreement, and
to submit promptly any additional information requested by any such Governmental
Body. Without limiting the generality of the foregoing, the Company and Parent
shall, promptly after the date of this Agreement, prepare and file the
notifications required under applicable foreign antitrust laws or regulations in
connection with the Arrangement, if applicable. The Company and Parent shall
respond as promptly as practicable to any inquiries or requests received in
connection therewith. Each of the Company and Parent shall (1) give the other
party prompt notice of the commencement or threat of commencement of any Legal
Proceeding by or before any Governmental Body with respect to the Arrangement or
any of the other transactions contemplated by this Agreement, (2) keep the other
party informed as to the status of any such Legal Proceeding or threat, and (3)
promptly inform the other party of any communication to or from any Governmental
Body regarding the Arrangement. Except as may be prohibited by any Governmental
Body or by any Legal Requirement, (a) the Company and Parent will consult and
cooperate with one another, and will consider in good faith the views of one
another, in connection with any analysis, appearance, presentation, memorandum,
brief, argument, opinion or proposal made or submitted in connection with any
Legal Proceeding under or relating to the Arrangement, and (b) in connection
with any such Legal Proceeding, each of the Company and Parent will permit
authorized Representatives of the other party to be present at each meeting or
conference relating to any such Legal Proceeding and to have access to and be
consulted in connection with any

--------------------------------------------------------------------------------

11

document, opinion or proposal made or submitted to any Governmental Body in
connection with any such Legal Proceeding.

5.3

Company Options

      (a)

Subject to Section 5.3(b), at the Effective Time (but following sequentially
after Parent has acquired sufficient Common Shares so as to control the
Company), each Company Option which is outstanding and unexercised immediately
prior to the Effective Time, whether or not vested, shall be exchanged for an
option (a “Replacement Option”) to purchase that number of shares of Parent
Common Stock equal to the number of Common Shares subject to such Company Option
immediately prior to the Effective Time multiplied by the Exchange Ratio,
rounding down to the nearest whole share, the per share exercise price under
each such Replacement Option shall be $0.40 (regardless of the exercise price
previously applicable to that Company Option), Parent shall be deemed to have
assumed and adopted the Company’s obligations under each such Company Option and
any document or agreement previously evidencing a Company Option will thereafter
evidence and be deemed to evidence such Replacement Option. Any restriction on
the exercise of any such option shall continue in full force and effect and the
term, exercisability, vesting schedule and other provisions of such option shall
otherwise remain unchanged; provided, however, that each Replacement Option
assumed by Parent in accordance with this Section 5.3(a) shall, in accordance
with its terms, be subject to further adjustment as appropriate to reflect any
stock split, division or subdivision of shares, stock dividend, reverse stock
split, consolidation of shares, reclassification, recapitalization or other
similar transaction affecting the shares of Parent Common Stock subsequent to
the Effective Time.

      (b)

Notwithstanding anything to the contrary contained in this Section 5.3, in lieu
of assuming outstanding Company Options in accordance with Section 5.3(a),
Parent may, at its election, cause such outstanding Company Options to be
cancelled upon the issuance by Parent of substantially equivalent replacement
stock options in substitution therefor; provided that the term, exercisability,
vesting schedule and other provisions of such replacement options shall be
equivalent to the Company Options.

      (c)

As soon as commercially reasonable after the Effective Date, Parent shall file
with the SEC a registration statement on Form S-8 relating to the shares of
Parent Common Stock issuable with respect to the Replacement Options assumed by
Parent in accordance with this Section 5.3(a) or issued under 5.3(c).

      (d)

Prior to the Effective Time, the Company shall use its reasonable best efforts
to take all action that may be necessary (under the plans pursuant to which
Company Options are outstanding and otherwise) to effectuate the provisions of
this Section 5.3 and to ensure that, from and after the Effective Time, holders
of Company Options have no rights with respect thereto other than those
specifically provided in this Section 5.3.

      5.4

Indemnification of Officers and Directors.

      (a)

All rights to indemnification existing in favor of those Persons who are
directors and officers of any Acquired Corporation as of the date of this
Agreement (the “Indemnified Persons”) for their acts and omissions occurring
prior to the Effective Time, as provided in the indemnification agreements
between the Company and said Indemnified Persons (as in effect as of the date of
this Agreement) in the forms disclosed by the Company to Parent prior to the
date of this Agreement shall survive the Arrangement and shall be the obligation
of the Company and Parent for a period of six years from the Effective Time.


--------------------------------------------------------------------------------

12

(b)

From the Effective Time until the sixth anniversary of the Effective Time,
Parent or the Company shall maintain in effect, or procure run-off coverage for
the benefit of the Indemnified Persons with respect to their acts and omissions
occurring prior to the Effective Time, under any existing policy of directors’
and officers’ liability insurance maintained by the Company as of the date of
this Agreement or include the Indemnified Persons under any such policy in place
by Parent (the “Existing Policy”), to the extent that directors’ and officers’
liability insurance coverage is commercially available and with a reasonable
premium therefore; provided, however, that Parent or the Company, as the case
may be, may substitute for the Existing Policy a policy or policies of
comparable coverage.

      5.5

Additional Agreements

      (a)

Subject to Section 5.5(b), Parent and the Company shall use all reasonable
efforts to take, or cause to be taken, all actions necessary to consummate the
Arrangement and make effective the other transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, but subject to
Section 5.5(b), each party to this Agreement (i) shall make all filings (if any)
and give all notices (if any) required to be made and given by such party in
connection with the Arrangement and the other transactions contemplated by this
Agreement, (ii) shall use all reasonable efforts to obtain each Consent (if any)
required to be obtained (pursuant to any applicable Legal Requirement or
Contract, or otherwise) by such party in connection with the Arrangement or any
of the other transactions contemplated by this Agreement, and (iii) shall use
all reasonable efforts to lift any restraint, injunction or other legal bar to
the Arrangement. Each of Parent and the Company shall promptly deliver to the
other party a copy of each such filing made, each such notice given and each
such Consent obtained by it during the Pre- Closing Period.

      (b)

Notwithstanding anything to the contrary contained in this Agreement, Parent
shall not have any obligation under this Agreement: (i) to dispose of or
transfer or cause any of its Subsidiaries to dispose of or transfer any assets,
or to commit to cause any of the Acquired Corporations to dispose of any assets;
(ii) to discontinue or cause any of its Subsidiaries to discontinue offering any
product or service, or to commit to cause any of the Acquired Corporations to
discontinue offering any product or service; (iii) to license or otherwise make
available, or cause any of its Subsidiaries to license or otherwise make
available, to any Person, any technology, software or other Proprietary Asset,
or to commit to cause any of the Acquired Corporations to license or otherwise
make available to any Person any technology, software or other Proprietary
Asset; (iv) to hold separate or cause any of its Subsidiaries to hold separate
any assets or operations (either before or after the Closing Date), or to commit
to cause any of the Acquired Corporations to hold separate any assets or
operations; (v) to make or cause any of its Subsidiaries to make any commitment
(to any Governmental Body or otherwise) regarding its future operations or the
future operations of any of the Acquired Corporations; or (vi) to contest any
Legal Proceeding relating to the Arrangement if Parent determines in good faith
that contesting such Legal Proceeding might not be advisable.

      5.6

Board of Directors

     On Closing, Parent and Company will have taken all necessary steps to
ensure that their respective boards of directors consists of the following
individuals:

--------------------------------------------------------------------------------

13

                    Terry Matthews, Chairman;                     Chris Cooper;
                    Larry Timlick;                     Owen Matthews, Vice
Chairman;                     Mark Bruk, Vice Chairman;                     Greg
Pelling; and                     Donovan Jones.


5.7 Officers

     On Closing, Parent will have taken all commercially reasonable steps to
ensure that its officers consists of the following individuals:

  Greg Pelling as Chief Executive Officer;   Donovan Jones as President and
Chief Operating Officer;   Jason Fischl as Chief Technology Officer;   David
Karp as Chief Financial Officer; and   Andrew Fisher as Executive Vice President
Business Development.


5.8 Financing

      On or before Closing, Parent will complete an equity financing (other than
pursuant to the Wesley Clover Subscription Agreement) of not less than
$1,000,000, up to a maximum of $2,000,000, at a price of $0.40 per share of
Parent Common Stock.

6. CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND EXCHANGECO

     The obligations of Parent and ExchangeCo to effect the Arrangement and
otherwise consummate the transactions contemplated by this Agreement are subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions (it being understood that as of the Effective Time, all conditions
herein shall be deemed to be satisfied and any liability for failure to satisfy
any condition herein shall be precluded):

6.1 Accuracy of Representations

     The representations and warranties of the Company contained in Schedule B
of this Agreement shall be accurate in all respects as of the date of this
Agreement and as of the Closing Date as if made on and as of the Closing Date
(except (i) for such representations and warranties which address matters only
as of a particular time, which shall have been accurate in all respects as of
such particular time and (ii) as such representations and warranties may be
affected by transactions expressly required pursuant to this Agreement or
pursuant to the written consent of Parent), except that any inaccuracies in such
representations and warranties will be disregarded if the circumstances giving
rise to all such inaccuracies (considered collectively) do not constitute, and
would not reasonably be expected to have, a Material Adverse Effect on the
Acquired Corporations; provided, however, that, for purposes of determining the
accuracy of such representations and warranties, (i) all “Material Adverse
Effect” qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded and (ii) any update of or
modification to the Company Disclosure Schedule made or purported to have been
made after the date of this Agreement shall be disregarded.

6.2 Performance of Covenants

     Each covenant or obligation that the Company is required to comply with or
to perform at or prior to the Closing shall have been complied with and
performed in all material respects.

--------------------------------------------------------------------------------

14

6.3 Securityholder Approval; Exercise of Dissent Rights


  (a)

The Arrangement shall have been duly approved by the Required Company
Securityholder Vote and holders of not more than 5% of the Common Shares issued
and outstanding immediately prior to the Effective Time (which issued and
outstanding Common Shares shall include Common Shares issuable pursuant to stock
options, warrants or any other security of the Company that is granted and
outstanding, if, pursuant to any Legal Requirement, including the Interim Order,
any securityholder of the Company other than the holders of Common Shares is
entitled to exercise Dissent Rights with respect to such options, warrants or
other securities) shall have exercised their Dissent Rights (and not withdrawn
such exercise) in connection with the Arrangement.

        (b)

The Arrangement shall have been duly approved by the Required Company
Securityholder Vote in accordance with any conditions in addition to those set
forth in Section 6.3(a) which may be imposed by the Interim Order and which are
satisfactory to Parent, acting reasonably.


6.4 Consents

     The Consents or approvals which Parent has identified and advised the
Company in writing as being necessary in connection with the completion of the
Arrangement shall have been obtained on terms acceptable to Parent, acting
reasonably, and shall be in full force and effect.

6.5 Agreements and Documents

     Parent shall have received the following agreements and documents, each of
which shall be in full force and effect:

  (a)

Plan of Arrangement;

        (b)

Exchangeable Share Support Agreement;

        (c)

Voting and Exchange Trust Agreement;

        (d)

Wesley Clover Subscription Agreement (including the Escrow Agreement referred to
therein);

        (e)

a certificate executed on behalf of the Company by its Chief Executive Officer
and Chief Financial Officer confirming that the conditions set forth in Section
7 have been waived or duly satisfied; and

        (f)

the written resignations of such of the officers and directors and resolutions
of each of the Acquired Corporations, effective as of the Effective Time as
contemplated herein.


6.6 No Material Adverse Change

     Since the date of this Agreement, there shall not have occurred any change,
effect, event or circumstance that, in combination with any other changes,
effects, events or circumstances, has resulted in or would reasonably be
expected to result in a Material Adverse Change on the Acquired Corporations.

--------------------------------------------------------------------------------

15

6.7 Court Orders

     The Interim Order and the Final Order shall each have been obtained in a
form and on terms reasonably satisfactory to Parent and shall not have been set
aside or modified (on appeal or otherwise) in a manner unacceptable to Parent
(acting reasonably).

6.8 No Restraints

     No temporary restraining order, preliminary or permanent injunction or
other order preventing the consummation of the Arrangement shall have been
issued by any court of competent jurisdiction and remain in effect, and there
shall not be any Legal Requirement enacted or deemed applicable to the
Arrangement that makes consummation of the Arrangement illegal.

6.9 No Governmental or Other Litigation

     There shall not be pending or threatened any Legal Proceeding which would
reasonably be expected to have a Material Adverse Effect on the Acquired
Corporations or a Material Adverse Effect on Parent: (a) challenging or seeking
to restrain or prohibit the consummation of the Arrangement or any of the other
transactions contemplated by this Agreement; (b) relating to the Arrangement and
seeking to obtain from Parent or any of the Acquired Corporations, any damages
or other relief that may be material to Parent or the Acquired Corporations; (c)
seeking to prohibit or limit in any material respect Parent’s or ExchangeCo’s
ability to vote, receive dividends with respect to or otherwise exercise
ownership rights with respect to the stock of any of the Acquired Corporations;
(d) that could materially and adversely affect the right of Parent or any of the
Acquired Corporations to own the assets or operate the business of the Acquired
Corporations; or (e) seeking to compel any of the Acquired Corporations, Parent
or any Subsidiary of Parent to dispose of or hold separate any material assets
as a result of the Arrangement or any of the other transactions contemplated by
this Agreement.

6.10 Compliance with Section 3(a)(10) of the Securities Act

     All applicable requirements of Section 3(a)(10) of the U.S. Securities Act
shall have been satisfied with respect to the issuance of Parent Common Stock
and Exchangeable Shares pursuant to the Arrangement.

6.11 Liabilities and Working Capital

     At the Effective Time, the total liabilities of the Acquired Corporations
shall not exceed $300,000, the Company will have cash or cash equivalents of not
less than $2.5 million and the Company will have working capital, defined as
current assets less current liabilities, of not less than $2.7 million.

6.12 Employment Arrangements

     On or before the Effective Time, the Company shall have made satisfactory
arrangements to hire all hourly and salaried staff necessary to operate the
business of the Company, including the Company and/or Parent entering into an
executive management agreement with each of Greg Pelling, Andrew Fisher, Cec
Primeau, Mark Bruk and Owen Matthews.

6.13 Bell Canada Debt

     On or before the Effective Time, the debt in the principal amount of
Cdn$2.0 million and accrued interest owed by the Company to Bell Canada will
either be converted into Company Common Shares or repaid.

--------------------------------------------------------------------------------

16

6.14 Wesley Clover Debt

      On or before the Effective Time, all debts and accrued interest owing by
the Company to Wesley Clover shall be converted into Company Common Shares.

7. CONDITIONS PRECEDENT TO OBLIGATION OF THE COMPANY

     The obligation of the Company to effect the Arrangement and otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, at or prior to the Closing, of the following conditions (it being
understood that as of the Effective Time, all conditions herein shall be deemed
to be satisfied and any liability for failure to satisfy any condition herein
shall be precluded):

7.1 Accuracy of Representations

     The representations and warranties of Parent and ExchangeCo contained in
Schedule C of this Agreement shall be accurate in all respects as of the date of
this Agreement and as of the Closing Date as if made on and as of the Closing
Date (except (i) for such representations and warranties which address matters
only as of a particular time, which shall have been accurate in all respects as
of such particular time and (ii) as such representations and warranties may be
affected by transactions expressly required pursuant to this Agreement or
pursuant to the written consent of the Company), except that any inaccuracies in
such representations and warranties will be disregarded if the circumstances
giving rise to all such inaccuracies (considered collectively) do not
constitute, and would not reasonably be expected to have, a Material Adverse
Effect on Parent; provided, however, that, for purposes of determining the
accuracy of such representations and warranties, all “Material Adverse Effect”
qualifications and other materiality qualifications contained in such
representations and warranties shall be disregarded.

7.2 Performance of Covenants

     All of the covenants and obligations that Parent and ExchangeCo are
required to comply with or to perform at or prior to the Closing shall have been
complied with and performed in all material respects.

7.3

Securityholder Approval

      (a)

The Arrangement shall have been duly approved by the Required Company
Securityholder Vote.

      (b)

The Arrangement shall have been duly approved by the Required Company
Securityholder Vote in accordance with any conditions in addition to those set
forth in Section 7.3(a) which may be imposed by the Interim Order and which are
satisfactory to the Company, acting reasonably.

      7.4

Consents

     The Consents or approvals which the Company has identified and advised the
Parent in writing as being necessary in connection with the completion of the
Arrangement shall have been obtained on terms acceptable to the Company, acting
reasonably, and shall be in full force and effect.

7.5 Agreements and Documents

     The Company shall have received the following agreements and document each
of which shall be in full force and effect:

  (a)

Plan of Arrangement;


--------------------------------------------------------------------------------

17

  (b)

Exchangeable Share Support Agreement;

        (c)

Registration Rights Agreement;

        (d)

Voting and Exchange Trust Agreement;

        (e)

a certificate executed on behalf of Parent by its Chief Executive Officer and
Chief Financial Officer, confirming that the conditions set forth in Sections 6
have been waived or duly satisfied; and

        (f)

the written resignations of such of the officers and directors and resolutions
of Parent, effective as of the Effective Time as contemplated herein.


7.6 No Material Adverse Change

     Since the date of this Agreement, there shall not have occurred any change,
effect, event or circumstance that, in combination with any other changes,
effects, events or circumstances, has resulted in or would reasonably be
expected to result in a Material Adverse Change on Parent.

7.7 Court Orders

     The Interim Order and the Final Order shall each have been obtained in a
form and on terms reasonably satisfactory to the Company and shall not have been
set aside or modified (on appeal or otherwise) in a manner unacceptable to the
Company (acting reasonably).

7.8 No Restraints

     No temporary restraining order, preliminary or permanent injunction or
other order preventing the consummation of the Arrangement by the Company shall
have been issued by any court of competent jurisdiction and remain in effect,
and there shall not be any Legal Requirement enacted or deemed applicable to the
Arrangement that makes consummation of the Arrangement by the Company illegal.

7.9 No Governmental or Other Litigation

     There shall not be pending or threatened any Legal Proceeding which would
reasonably be expected to have a Material Adverse Effect on the Acquired
Corporations or a Material Adverse Effect on Parent: (a) challenging or seeking
to restrain or prohibit the consummation of the Arrangement or any of the other
transactions contemplated by this Agreement; (b) relating to the Arrangement and
seeking to obtain from Parent or any of the Acquired Corporations, any damages
or other relief that may be material to Parent or the Acquired Corporations; (c)
seeking to prohibit or limit in any material respect the ability to vote,
receive dividends with respect to or otherwise exercise ownership rights with
respect to the stock of any of Parent or ExchangeCo to be issued under the
Arrangement; or (d) seeking to compel any of the Acquired Corporations, Parent,
or any Subsidiary of Parent to dispose of or hold separate any material assets
as a result of the Arrangement or any of the other transactions contemplated by
this Agreement.

7.10 Compliance with Section 3(a)(10) of the Securities Act

     All applicable requirements of Section 3(a)(10) of the U.S. Securities Act
shall have been satisfied with respect to the issuance of Parent Common Stock
and Exchangeable Shares pursuant to the Arrangement.

--------------------------------------------------------------------------------

18

7.11

Cash and Receivables

      (a)

At the Effective Time, Parent will have a combination of cash and accounts
receivable of not less than $4.0 million including cash raised in accordance
with Sections 5.8 and 7.11(b) but not including the proceeds to be raised
pursuant to the Wesley Clover Subscription Agreement.

      (b)

Parent will have received the subscription and funds from KMB Trac Two Holdings
Ltd. to purchase $1.0 million worth of Parent Common Stock conditional on and to
be completed immediately following the Closing.

      (c)

On or before the Effective Time, holders representing not less than $3.0 million
of Parent’s outstanding convertible debt will, in accordance with the terms
thereof, be converted to Parent Common Stock.

      8.

TERMINATION

      8.1

Termination

     This Agreement may be terminated prior to the Effective Time (whether
before or after the approval of the Arrangement by the Required Company
Securityholder Vote):

  (a)

by mutual written consent of Parent and the Company;

        (b)

by either Parent or the Company if the Arrangement shall not have been
consummated by September 30, 2007; provided, however, that a party shall not be
permitted to terminate this Agreement pursuant to this Section 8.1(b) if the
failure to consummate the Arrangement by such date is attributable to a failure
on the part of such party to perform any covenant in this Agreement required to
be performed by such party at or prior to the Effective Time;

        (c)

by either Parent or the Company if a court of competent jurisdiction or other
Governmental Body shall have issued a final and non-appealable order, decree or
ruling, or shall have taken any other action, having the effect of permanently
restraining, enjoining or otherwise prohibiting the Arrangement;

        (d)

by either Parent or the Company if (i) the Company Securityholders’ Meeting
(including any adjournments and postponements thereof) shall have been held and
completed and the Company Securityholders shall have taken a final vote on a
proposal to approve the Arrangement, and (ii) the Arrangement shall not have
been approved at the Company Securityholders’ Meeting (and shall not have been
approved at any adjournment or postponement thereof) by the Required Company
Securityholder Vote;

        (e)

by either party (at any time prior to the approval of the Arrangement by the
Required Company Securityholder Vote) if a Triggering Event shall have occurred;

        (f)

by Parent if (i) any of the Company’s representations and warranties contained
in this Agreement shall be inaccurate as of the date of this Agreement, or shall
have become inaccurate as of a date subsequent to the date of this Agreement (as
if made on such subsequent date), such that the condition set forth in Section
6.1 would not be satisfied if tested as of the date of such inaccuracy or (ii)
any of the Company’s covenants contained in this Agreement shall have been
breached such that the condition set forth in Section 6.2 would not be satisfied
if tested as of the date of such breach; provided, however, that if an
inaccuracy in any of the Company’s representations and warranties as of a date


--------------------------------------------------------------------------------

19

 

subsequent to the date of this Agreement or a breach of a covenant by the
Company is curable by the Company and the Company is continuing to exercise all
reasonable efforts to cure such inaccuracy or breach, then Parent may not
terminate this Agreement under this Section 8.1(f) on account of such inaccuracy
or breach; or

        (g)

by the Company if (i) any of Parent’s representations and warranties contained
in this Agreement shall be inaccurate as of the date of this Agreement, or shall
have become inaccurate as of a date subsequent to the date of this Agreement (as
if made on such subsequent date), such that the condition set forth in Section
7.1 would not be satisfied if tested as of the date of such inaccuracy or (ii)
if any of Parent’s covenants contained in this Agreement shall have been
breached such that the condition set forth in Section 7.2 would not be satisfied
if tested as of the date of such breach; provided, however, that if an
inaccuracy in any of Parent’s representations and warranties as of a date
subsequent to the date of this Agreement or a breach of a covenant by Parent is
curable by Parent and Parent is continuing to exercise all reasonable efforts to
cure such inaccuracy or breach, then the Company may not terminate this
Agreement under this Section 8.1(g) on account of such inaccuracy or breach.


8.2 Effect of Termination

     In the event of the termination of this Agreement as provided in Section
8.1, this Agreement shall be of no further force or effect; provided, however,
that (i) this Section 8.2, Section 8.3 and Section 9 (and the Confidentiality
Agreement) shall survive the termination of this Agreement and shall remain in
full force and effect, and (ii) the termination of this Agreement shall not
relieve any party from any liability for any material breach of any
representation, warranty, covenant, obligation or other provision contained in
this Agreement.

8.3 Expenses

     Except as set forth in this Section 8.3, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated by this
Agreement shall be paid by the party incurring such expenses, whether or not the
Arrangement is consummated.

9.

MISCELLANEOUS PROVISIONS

    9.1

Amendment

     This Agreement may be amended with the approval of the respective boards of
directors of the Company and Parent at any time (whether before or after the
approval of the Arrangement by the Company’s shareholders); provided, however,
that after any such approval by the Company’s shareholders, no amendment shall
be made which by law requires further approval of the shareholders of the
Company without the further approval of such shareholders. This Agreement may
not be amended except by an instrument in writing signed on behalf of each of
the parties hereto.

9.2 Waiver

     No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a

--------------------------------------------------------------------------------

20

written instrument duly executed and delivered on behalf of such party; and any
such waiver shall not be applicable or have any effect except in the specific
instance in which it is given.

9.3 No Survival of Representations and Warranties

     None of the representations and warranties contained in this Agreement or
in any certificate delivered pursuant to this Agreement shall survive the
completion of the Arrangement.

9.4 Entire Agreement; Counterparts

     This Agreement and the other agreements referred to herein constitute the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among or between any of the parties with respect to the
subject matter hereof and thereof; provided, however, that the Confidentiality
Agreement shall not be superseded and shall remain in full force and effect.
This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same instrument

9.5 Applicable Law; Jurisdiction

     This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the laws of Canada applicable
therein (excluding any conflict of laws, rule or principle which might refer
such construction to the laws of another jurisdiction) and shall be treated in
all respects as a British Columbia contract. The parties hereto irrevocably
attorn to the non-exclusive jurisdiction of the Courts of British Columbia with
respect to any matter arising hereunder or related thereto.

9.6 Assignability

     This Agreement shall be binding upon, and shall be enforceable by and inure
solely to the benefit of, the parties hereto and their respective successors and
assigns; provided, however, that neither this Agreement nor any of Parent’s or
the Company’s rights hereunder may be assigned by Parent or the Company without
the prior written consent of the other party, and any attempted assignment of
this Agreement or any of such rights by Parent or the Company, as the case may
be, without such consent shall be void and of no effect. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
(other than the parties hereto) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except for the provisions of
Section 5.4, which are intended for the benefit of the Indemnified Persons.

9.7 Notices

     Any notice or other communication required or permitted to be delivered to
any party under this Agreement shall be in writing and shall be deemed properly
delivered, given and received (a) upon receipt when delivered by hand, or (b)
two business days after sent by registered mail or by courier or express
delivery service or by facsimile, provided that in each case the notice or other
communication is sent to the address or facsimile telephone number set forth
beneath the name of such party below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto):

--------------------------------------------------------------------------------

21

  (a) if to Parent or ExchangeCo:                              CounterPath
Solutions, Inc.                        Suite 300, One Bentall Centre            
           505 Burrard St                        Vancouver, BC V7X 1M3          
             Canada                        Attn: President                      
 Fax: (604) 320-3399           with a copy (but not as notice) to:              
               Clark Wilson LLP                        Suite 800 - 885 West
Georgia Street                        Vancouver, BC V6C 3H1                    
   Canada                        Attn: Virgil Z. Hlus                      
 Fax: (604) 687-6314         (b) if to the Company:                            
 NewHeights Software Corporation                        1006 Government Street  
                     Victoria, BC V8W 1X7                        Attn: Chairman
                       Fax: (250) 380-0404           with a copy (but not as
notice) to:                              McCarthy Tetrault LLP                  
     1300 – 777 Dunsmuir Street                        Vancouver, BC V7Y 1K2    
                   Attn: Tim McCafferty                        Fax: (604)
643-7900


9.8 Cooperation

     Each of Parent and the Company agrees to cooperate fully with the other
party and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by the other party to evidence or reflect the transactions
contemplated by this Agreement and to carry out the intent and purposes of this
Agreement.

9.9 Severability

     In the event that any provision of this Agreement, or the application of
any such provision to any Person or set of circumstances, shall be determined to
be invalid, unlawful, void or unenforceable to any extent, the remainder of this
Agreement, and the application of such provision to Persons or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be impaired or otherwise affected and shall continue to
be valid and enforceable to the fullest extent permitted by law.

--------------------------------------------------------------------------------

22

9.10 Currency

     Unless otherwise specified, all references in this Agreement to sums of
money, “dollars” or “$” shall mean United States dollars.

9.11 Construction.


  (a)

For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

      (b)

The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

      (c)

As used in this Agreement, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”

      (d)

Except as otherwise indicated, all references in this Agreement to “Sections,”
“Exhibits” and “Schedules” are intended to refer to Sections of this Agreement
and Exhibits or Schedules to this Agreement.

   

 

  (e)

The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

      (f)

The following exhibits and schedules are attached to and form part of this
Agreement:

             Schedule A – Certain Definitions              Schedule B –
Representations and Warranties of the Company              Schedule C –
Representations and Warranties of Parent and ExchangeCo              Schedule D
– Plan of Arrangement              Schedule E – Piggyback Registration Rights
Agreement              Schedule F – Voting and Exchange Trust Agreement        
     Schedule G – Exchangeable Share Support Agreement              Schedule H –
Wesley Clover Subscription Agreement


--------------------------------------------------------------------------------

23

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

COUNTERPATH SOLUTIONS, INC.

Per:  /s/ Donovan Jones   Authorized Signatory     6789722 CANADA INC.      
Per:  /s/ Donovan Jones   Authorized Signatory     NEWHEIGHTS SOFTWARE
CORPORATION       Per:  /s/ Owen Matthews   Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE A

CERTAIN DEFINITIONS

For purposes of the Agreement (including this Schedule A):

     “Acquired Corporation” shall have the meaning set out in Section 2.1(a) of
Schedule B attached to the Agreement.

     “Acquired Corporation Contract” shall mean any Contract: (a) to which any
of the Acquired Corporations is a party; (b) by which any of the Acquired
Corporations or any material asset of any of the Acquired Corporations is or may
become bound or under which any of the Acquired Corporations has, or may become
subject to, any material obligation; or (c) under which any of the Acquired
Corporations has or may acquire any material right or interest.

     “Acquisition Proposal” shall mean any offer, proposal, inquiry or
indication of interest (other than an offer, proposal, inquiry or indication of
interest made or submitted by Parent) contemplating or otherwise relating to any
Acquisition Transaction.

     “Acquisition Transaction” shall mean any transaction or series of
transactions, other than the transactions contemplated by the Agreement,
involving:

(a) (i) any merger, plan of arrangement, consolidation, amalgamation, share
exchange, business combination, recapitalization, tender offer, exchange offer
or other similar transaction involving any of the Acquired Corporations, (ii)
any transaction in which a Person or “group” (as defined in the Exchange Act and
the rules promulgated thereunder) of Persons directly or indirectly acquires
beneficial ownership of securities representing more than 20% of the outstanding
voting securities of any of the Acquired Corporations on the one hand, or
Parent, on the other, or (iii) any transaction in which any of the Acquired
Corporations, on the one hand, or Parent, on the other issues securities
representing more than 20% of the outstanding voting securities of any of the
Acquired Corporations;

(b) any sale, lease, exchange, transfer, license, or disposition of any business
or businesses or assets that constitute or account for 20% or more of the
consolidated net revenues, net income or assets of any of the Acquired
Corporations, on the one hand, or Parent, on the other; or

(c) any liquidation or dissolution of any of the Acquired Corporations, on the
one hand, or Parent, on the other.

     “Affiliate” of any Person shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession by another Person,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that first mentioned Person, whether through the
ownership of voting securities, by contract or otherwise.

     “Agreement” shall mean the Arrangement Agreement to which this Schedule A
is attached, as it may be amended from time to time.

     “Arrangement” shall mean an arrangement under Section 192 of the CBCA on
the terms and subject to the conditions set out in the Plan of Arrangement,
subject to any amendments or variations

--------------------------------------------------------------------------------

A-2

thereto made in accordance with Section 9.1 of the Agreement or Article 6 of the
Plan of Arrangement or made at the direction of the Court in the Final Order.

     “Arrangement Resolution” shall mean the special resolution to be passed by
the Company Securityholders at the Company Securityholders Meeting.

     “Articles of Arrangement” shall mean the articles of arrangement of the
Company in respect of the Arrangement required by Section 192 of the CBCA to be
sent to the Director after the Final Order is made.

     “Audited Balance Sheets” shall mean the audited consolidated balance sheets
of the Company and its consolidated subsidiaries as of February 28, 2006.

     “Canadian Securities Commissions” shall mean the securities commissions or
other securities regulatory authorities of each of the provinces and territories
of Canada.

     “Canadian Securities Laws” shall mean the securities acts and comparable
Legal Requirements of each of the provinces and territories of Canada.

     “CBCA” shall mean the Canada Business Corporations Act as now in effect and
as it may be amended from time to time, including the regulations made
thereunder.

     “Closing Date” shall mean the date to be designated by Parent and the
Company with respect to the consummation of the transactions contemplated by the
Agreement (the “Closing”), which in any event shall be no later than the fifth
business day after the satisfaction or waiver of the last to be satisfied or
waived of the conditions set forth in Sections 6 and 7 (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions).

     “Common Shares” shall mean the common shares in the capital of the Company.

     “Company Disclosure Schedule” shall mean the disclosure schedule that has
been prepared by the Company and delivered by the Company to Parent on the date
of the Agreement and signed by the President of the Company.

     “Company Securityholders” shall mean the holders of Common Shares and the
holders of Company Options.

     “Company Securityholders’ Meeting” shall have the meaning ascribed to that
term in Section 5.1(a) of this Agreement.

     “Confidentiality Agreement” shall mean the Mutual Non-Disclosure Agreement
dated as of January 15, 2007 between Parent and the Company.

     “Consent” shall mean any approval, consent, order, ratification,
permission, waiver or authorization (including any Governmental Authorization).

     “Contract” shall mean any written, oral or other agreement, contract,
subcontract, lease, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature.

     “Court” shall mean the Supreme Court of British Columbia.

     “Director” shall mean the Director appointed pursuant to Section 260 of the
CBCA.

--------------------------------------------------------------------------------

A-3

     “Dissent Rights” shall mean the rights of dissent in connection with the
Arrangement described in Section 3.1 of the Plan of Arrangement.

     “Effective Date” shall mean the date shown on the certificate of
arrangement to be issued by the Director under the CBCA giving effect to the
Arrangement.

     “Effective Time” has the meaning ascribed thereto in the Plan of
Arrangement.

     “Election Deadline” shall mean 5:00 p.m. (EST) on the date which is two
business days prior to the date of the Company Securityholders’ Meeting.

     “Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, preemptive right, community property interest or restriction
of any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset).

     “Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “Exchange Ratio” shall mean that number determined as the fraction, the
numerator of which is 40,250,000 and the denominator is the number of Common
Shares outstanding as of the Effective Time.

     “Exchangeable Share Support Agreement” shall mean the agreement to be
entered into among Parent and ExchangeCo, substantially in the form of Schedule
G attached to the Agreement, with such changes thereto as the parties to the
Agreement, acting reasonably, may agree.

     “Exchangeable Shares” shall mean the exchangeable shares in the capital of
ExchangeCo having substantially the rights, privileges, restrictions and
condition set out in Appendix 1 of the Plan of Arrangement.

     “Final Order” shall mean the final order of the Court approving the
Arrangement as such order may be amended at any time prior to the Effective Time
or, if appealed, then (unless such appeal is withdrawn or denied), as affirmed
on appeal prior to the Effective Time.

     “Governmental Authorization” shall mean any: (a) permit, license,
certificate, franchise, permission, variance, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.

     “Governmental Body” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; or (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, ministry, fund, foundation, center, organization,
unit, body or Entity and any court or other tribunal).

     “Interim Order” means the interim order of the Court in respect of the
Arrangement, as contemplated by Section 1.3 of the Agreement.

--------------------------------------------------------------------------------

A-4

     “Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.

     “Legal Requirement” shall mean any federal, state, provincial, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.

     “Management Proxy Circular” shall mean the notice of the Company
Securityholders’ Meeting and accompanying management proxy circular to be sent
to the Company Securityholders in connection with the Company Securityholders’
Meeting.

     “Material Adverse Change” shall mean any change, effect, event or
circumstance that is, or would reasonably be expected to be, material and
adverse to (i) the business, condition, capitalization, operations, financial
performance of the Acquired Corporations or the Parent, as the case may be,
taken as a whole, (ii) the ability of the Company to consummate the Arrangement
or any of the other transactions contemplated by the Agreement or to perform any
of its obligations under the Agreement, (iii) Parent’s or ExchangeCo’s ability
to vote, receive dividends with respect to or otherwise exercise ownership
rights with respect to the shares of the Acquired Corporations, or (iv) the
ability of holders of Exchangeable Shares or Parent Common Stock who were
formerly holders of Common Shares to vote, receive dividends with respect to,
sell or dispose of or otherwise exercise ownership rights with respect to
Exchangeable Shares or Parent Common Stock issued in connection with the
Arrangement; provided, however, that none of the following shall be deemed, in
and of itself, to constitute a Material Adverse Change: (a) a change in the
market price or trading volume of the Common Shares or Parent Common Stock and
(b) a reduction in revenue of the Company as a result of a delay in customer
orders that are demonstrated to have resulted directly from the public
announcement of the Arrangement.

     An event, violation, inaccuracy, circumstance or other matter will be
deemed to have a “Material Adverse Effect” if such event, violation, inaccuracy,
circumstance or other matter had or would reasonably be expected to have a
material adverse effect on (i) the business, condition, capitalization,
operations, financial performance of the Acquired Corporations or the Parent, as
the case may be, taken as a whole, (ii) the ability of the Company to consummate
the Arrangement or any of the other transactions contemplated by the Agreement
or to perform any of its obligations under the Agreement, or (iii) Parent’s or
ExchangeCo’s ability to vote, receive dividends with respect to or otherwise
exercise ownership rights with respect to the shares of the Acquired
Corporations (the ability of holders of Exchangeable Shares or parent Common
Stock who were formerly holders of Common Shares to vote, receive dividends with
respect to, sell or dispose of or otherwise exercise ownership rights with
respect to Exchangeable Shares or Parent Common Stock issued in connection with
the Arrangement); provided, however, that none of the following shall be deemed,
in and of itself, to constitute a Material Adverse Effect: (a) a change in the
market price or trading volume of the Common Shares or Parent Common Stock; (b)
a reduction in revenue of the Company or Parent, as the case may be, as a result
of a delay in customer orders that are demonstrated to have resulted directly
from the public announcement of the Arrangement; and (c) changes in the industry
or market generally affecting the industry in which a party operates or changes
in general economic conditions.

     “Offer” shall mean an offer to acquire directly or indirectly 100% of the
outstanding Common Shares of the Company or all or substantially all of its
assets pursuant to a merger, plan of arrangement, consolidation, amalgamation,
share exchange, business combination, tender offer, exchange offer, asset sale
or other similar transaction.

     “Parent Audited Balance Sheet” shall mean the audited balance sheet of the
Parent as of April 30, 2006.

--------------------------------------------------------------------------------

A-5

     “Parent Unaudited Balance Sheet” shall mean the unaudited balance sheet of
the Parent as of January 31, 2007.

     “Parent Common Stock” shall mean the Common Stock, $0.001 par value per
share, of Parent.

     “Parent Disclosure Schedule” shall mean the disclosure schedule that has
been prepared by Parent and delivered by Parent to the Company on the date of
the Agreement and signed by the President of Parent.

     “Parent SEC Documents” shall mean each report, registration statement and
definitive proxy statement filed by Parent with the SEC since December 30, 2004.

     “Person” shall mean any individual, Entity or Governmental Body.

     “Plan of Arrangement” shall mean the plan of arrangement substantially in
the form of Schedule D attached to the Agreement and any amendments or
variations thereto made in accordance with Section 9.1 of the Agreement or
Article 6 of the Plan of Arrangement or made at the direction of the Court in
the Final Order.

     “Proprietary Asset” shall mean any: (a) patent, patent application,
trademark (whether registered or unregistered), trademark application, trade
name, fictitious business name, service mark (whether registered or
unregistered), service mark application, copyright (whether registered or
unregistered), copyright application, application, trade secret, know-how,
customer list, franchise, system, computer software, computer program, model,
formula, compound, invention, design, blueprint, engineering drawing,
proprietary product, technology, proprietary right or other intellectual
property right or intangible asset; or (b) right to use or exploit any of the
foregoing.

     “Registration Rights Agreement” shall mean the Piggyback Registration
Rights Agreement between Parent and the holders of Exchangeable Shares, such
agreement to be substantially in the form attached as Schedule E.

     “Representatives” shall mean officers, directors, employees, agents,
attorneys, accountants, advisors and representatives.

     “SEC” shall mean the United States Securities and Exchange Commission.

     “Special Voting Share” shall mean the share of special voting stock of
Parent having substantially the rights, privileges, restrictions and conditions
described in the Voting and Exchange Trust Agreement.

     An entity shall be deemed to be a “Subsidiary” of another Person if such
Person directly or indirectly owns, beneficially or of record, (a) an amount of
voting securities or other interests in such Entity that is sufficient to enable
such Person to elect at least a majority of the members of such Entity’s board
of directors or other governing body, or (b) at least 50% of the outstanding
equity or financial interests or such Entity.

     “Superior Offer” shall mean an unsolicited, bona fide written Offer made by
a third party on terms that the board of directors of the Company or Parent, as
the case may be, determines, in good faith, considering the written advice of an
independent financial advisor of nationally recognized reputation, to be more
favorable to the Company’s or Parent’s shareholders, as the case may be,
shareholders than the terms of the Arrangement; provided, however, that any such
Offer shall not be deemed to be a “Superior Offer” if any financing required to
consummate the transaction contemplated by such Offer is not committed and is
not reasonably capable of being obtained by such third party.

--------------------------------------------------------------------------------

A-6

     “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, gross receipts tax, value-added tax, surtax, estimated tax,
unemployment or employment tax or insurance premium, national and provincial
health insurance tax, Canada Pension Plan amount, excise tax, goods and services
tax (“GST”) ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, withholding tax or payroll tax), levy, assessment,
tariff, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, penalty or interest), imposed, assessed or
collected by or under the authority of any Governmental Body.

     “Tax Return” shall mean any return (including any information return),
report, statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax.

     A “Triggering Event” shall be deemed to have occurred if: (i) the board of
directors of the Company shall have withdrawn or modified in a manner adverse to
Parent the Company Board Recommendation (ii) either party shall have taken any
other action which a reasonable Person would believe indicates that the board of
directors of the Company or the Parent, as the case may be, does not support the
Arrangement or does not believe that the Arrangement is in the best interests of
their respective shareholders; (iii) the board of directors of the Company or
the Parent, as the case may be, shall have approved, endorsed or recommended any
Acquisition Proposal or any letter of intent or similar document or any Contract
providing for any Acquisition Proposal (other than a Standard Confidentiality
Agreement permitted pursuant to and in accordance with the terms of Section
4.3(a); (vi) a tender or exchange offer relating to securities of the Company or
the Parent, as the case may be, shall have been commenced by a Person other than
the other party and the Company or the Parent, as the case may be, sends to its
securityholders a statement disclosing that it recommends such tender or
exchange offer; (vii) an Acquisition Proposal is publicly announced, and the
Company or the Parent, as the case may be, fails to issue a press release
announcing its opposition to such Acquisition Proposal within ten business days
after such Acquisition Proposal is announced or otherwise fails to take all
reasonable steps to oppose such Acquisition Proposal; or (viii) any of the
Acquired Corporations or the Parent, as the case may be, or any Representative
of any of them shall have breached in any material respect or taken any action
inconsistent in any material respect with any of the provisions set forth in
Section 4.3; (vi) a Material Adverse Effect of the Company or the Parent shall
have occurred and the board of directors of the other party shall have concluded
in good faith, after having considered the written advice of its outside legal
counsel, that they must in order to comply with its fiduciary duties or
obligations under applicable law, terminate this Agreement.

     “Trustee” shall mean Valiant Trust Company or such other trust company or
other Entity that Parent and the Company choose as trustee under the Voting and
Exchange Trust Agreement.

     “Unaudited Balance Sheet” shall mean the unaudited year end balance sheet
of the Company as of February 28, 2007.

     “U.S. Dollar Equivalent” shall mean, in respect of an amount expressed in
Canadian dollars at any date, the product obtained by multiplying: (a) the
number of Canadian dollars, by (b) the noon spot exchange rate on such date for
Canadian dollars expressed in United States dollars as reported by the Bank of
Canada or, in the event such spot exchange rate is not available, such spot
exchange rate on such date for Canadian dollars expressed in United States
dollars as may be deemed by the board of directors of the Company and the board
of directors of Parent, acting jointly and reasonably, to be appropriate for
such purpose.

     “U.S. Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

A-7

     “U.S. Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

     “Voting and Exchange Trust Agreement” shall mean an agreement to be made
among Parent, ExchangeCo and the Trustee substantially in the form of Schedule F
attached to the Agreement, with such changes thereto as the parties hereto,
acting reasonably, may agree.

     “Wesley Clover Subscription Agreement” shall mean the agreement of Wesley
Clover to subscribe for and purchase from treasury 8,750,000 shares of Parent
Common Stock pursuant to and on the terms and conditions set out in the
subscription agreement substantially in the form attached hereto as Schedule H.

--------------------------------------------------------------------------------


SCHEDULE B   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION


1. DEFINITIONS; CURRENCY

     Certain capitalized terms used in this Schedule B are defined in Schedule A
to the Arrangement Agreement dated June 15, 2007, among CounterPath Solutions,
Inc., 6789722 Canada Inc. and NewHeights Software Corporation. Unless otherwise
specified, all references to this Schedule B to sums of money, “dollars” or “$”
shall mean United States Dollars.

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

      The Company represents and warrants to Parent and ExchangeCo that except
as set forth in the Company Disclosure Schedule prepared in accordance with the
Agreement:

2.1

Subsidiaries; Due Organization; Etc.

      (a)

The Company has no Subsidiaries, except for the corporations identified in Part
2.1(a)(i) of the Company Disclosure Schedule; and neither the Company nor any of
the other corporations identified in Part 2.1(a)(i) of the Company Disclosure
Schedule owns any shares in the capital of, or any equity interest of any nature
in, any other Entity, other than the Entities identified in Part 2.1(a)(ii) of
the Company Disclosure Schedule. The Company and each of its Subsidiaries are
referred to collectively in the Agreement as the “Acquired Corporations”. None
of the Acquired Corporations has agreed or is obligated to make, or is bound by
any Contract under which it may become obligated to make, any future investment
in or capital contribution to any other Entity. None of the Acquired
Corporations has, at any time, been a general partner of, or has otherwise been
liable for any of the debts or other obligations of, any general partnership,
limited partnership or other Entity.

      (b)

Each of the Acquired Corporations is in good standing under the laws of the
jurisdiction of its incorporation and has all necessary power and authority: (i)
to conduct its business in the manner in which its business is currently being
conducted; (ii) to own and use its assets in the manner in which its assets are
currently owned and used; and (iii) to perform its obligations under all
Contracts by which it is bound.

      (c)

Each of the Acquired Corporations is qualified to do business, and is in good
standing, under the laws of all jurisdictions where the nature of its business
requires such qualification, except where the failure to be so qualified would
individually or in the aggregate not have a Material Adverse Effect on the
Acquired Corporations.

      2.2

Certificate of Incorporation and Bylaws

     The Company has delivered or made available to Parent accurate and complete
copies of the certificate of incorporation, articles, bylaws and other charter
and organizational documents of the Company and each of the Company’s material
Subsidiaries identified in Part 2.1(a)(i) of the Company Disclosure Schedule,
including all amendments thereto.

--------------------------------------------------------------------------------

B-2

2.3

Capitalization, Etc.

      (a)

The authorized capital of the Company consists of (i) an unlimited number of
Common Shares, of which 21,293,300 Common Shares have been issued and are
outstanding as of the date of the Agreement, and (ii) an unlimited number of
preferred shares, of which no preferred shares are issued or outstanding as of
the date of the Agreement. All of the outstanding Common Shares have been duly
authorized and validly issued, and are fully paid and non-assessable. There are
no Common Shares held by any of the other Acquired Corporations. Other than as
set forth in Part 2.3(a) of the Company Disclosure Schedule, none of the
outstanding Common Shares is entitled or subject to any preemptive right, right
of participation or any similar right; or any right of first refusal in favor of
the Company; and there is no Acquired Corporation Contract relating to the
voting or registration of, or restricting any Person from purchasing, selling,
pledging or otherwise disposing of (or granting any option or similar right with
respect to), any Common Shares. None of the Acquired Corporations is under any
obligation, or is bound by any Contract pursuant to which it may become
obligated, to repurchase, redeem or otherwise acquire any outstanding Common
Shares.

      (b)

As of the date of the Agreement, 4,247,037 Common Shares are subject to issuance
pursuant to stock options granted and outstanding under the NewHeights Software
Corporation Stock Option Plan #3, September 2004. Purchase rights and options to
purchase Common Shares (whether granted by the Company pursuant to the Company’s
stock plans, assumed by the Company in connection with any arrangement, merger,
acquisition or similar transaction or otherwise issued or granted) are referred
to in the Agreement as “Company Options”. Part 2.3(b) of the Company Disclosure
Schedule sets forth the following information with respect to each Company
Option outstanding as of the date of the Agreement: (i) the particular plan (if
any) pursuant to which such Company Option was granted; (ii) the name of the
optionee; (iii) the number of Common Shares subject to such Company Option; (iv)
the exercise price of such Company Option; (v) the date on which such Company
Option was granted; (vi) the applicable vesting schedule, and the extent to
which such Company Option is vested and exercisable as of the date of the
Agreement; and (vii) the date on which such Company Option expires. The Company
has delivered to Parent accurate and complete copies of all stock option plans
pursuant to which any of the Acquired Corporations has granted outstanding stock
options, and the forms of all agreements evidencing such stock options.

      (c)

Except as set in the Company Disclosure Schedule or as contemplated herein,
there is no outstanding subscription, option, call, warrant or right (whether or
not currently exercisable) to acquire any Common Shares or other shares of the
capital stock or other securities of any of the Acquired Corporations; (ii)
outstanding security, instrument or obligation that has the right to vote (other
than the Common Shares) or that is or may become convertible into or
exchangeable for any Common Shares or other shares of the capital stock or other
securities of any of the Acquired Corporations; or (iii) to the Company’s
knowledge, any condition or circumstance that may give rise to or provide a
basis for the assertion of a claim by any Person against any of the Acquired
Corporations to the effect that such Person is entitled to acquire or receive
any shares of capital stock or other securities of any of the Acquired
Corporations.

      (d)

All outstanding Common Shares, options, warrants and other securities of the
Acquired Corporations have been issued and granted in compliance with (i) all
applicable securities


--------------------------------------------------------------------------------

B-3

laws and other applicable Legal Requirements, and (ii) all requirements set
forth in applicable Contracts.       (e)

All of the outstanding shares of capital stock of each of the Company’s
Subsidiaries have been duly authorized and validly issued, are fully paid and
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof, and are owned beneficially and of record by
the Company, free and clear of any Encumbrances, other than restrictions on
transfer contained in the articles of incorporation or other similar
organizational documents of the Subsidiaries of the Company.

      2.4

Financial Statements; Books and Records

      (a)

The audited and unaudited consolidated financial statements (including any
related notes) provided by the Company to Parent: (i) complied as to form in all
material respects with the published rules, regulations, policies and notices of
the Financial Accounting Standards Board (“FASB”) applicable thereto; (ii) were
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis throughout the periods covered (except
as may be indicated in the notes to such financial statements or, in the case of
unaudited statements, as permitted by the FASB, and except that the unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end adjustments that will not, individually or in the aggregate,
be material in amount), and (iii) fairly present the consolidated financial
position of the Company and its consolidated subsidiaries as of the respective
dates thereof and the consolidated results of operations and cash flows of the
Company and its consolidated subsidiaries for the periods covered thereby.

      (b)

The books, records and accounts of each of the Acquired Corporations, in all
material respects, (i) have been maintained in accordance with good business
practices consistent with prior years, (ii) are stated in reasonable detail and
accurately and fairly reflect the transactions and dispositions of the assets of
such Acquired Corporations, and (iii) accurately and fairly reflect the basis
for the financial statements referred to in Section 2.4(a) of this Schedule B.
The Company has devised and maintains a system of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization; and (ii)
transactions are recorded as necessary (A) to permit preparation of financial
statements in conformity with United States generally accepted accounting
principles or any other criteria applicable to such statements and (B) to
maintain accountability for assets.

      2.5

Absence of Changes

     Between February 28, 2007 and the date of the Agreement, except as
contemplated herein:

  (a)

no event, violation, circumstance or other matter has occurred or arisen that,
in combination with any other events or circumstances, has had or would
reasonably be expected to have a Material Adverse Effect on the Acquired
Corporations;

        (b)

there has not been any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of any of the Acquired
Corporations (whether or not covered by insurance);


--------------------------------------------------------------------------------

B-4

  (c)

none of the Acquired Corporations has: (i) declared, accrued, set aside or paid
any dividend or made any other distribution in respect of any Common Shares, or
(ii) repurchased, redeemed or otherwise reacquired any Common Shares or other
securities;

        (d)

none of the Acquired Corporations has sold, issued or granted, or authorized the
issuance of, (i) any shares, capital stock or other security (except for Common
Shares issued upon the valid exercise of outstanding Company Options or as
contemplated under the Arrangement), (ii) any option, warrant or right to
acquire any shares, capital stock or any other security (except for Company
Options identified in Part 2.3(b) of the Company Disclosure Schedule), or (iii)
any instrument convertible into or exchangeable for any shares, capital stock or
other security;

        (e)

the Company has not amended or waived any of its rights under, or permitted the
acceleration of vesting under, (i) any provision of any of the Company’s stock
option plans, or (ii) any provision of any Contract evidencing any outstanding
Company Option;

        (f)

there has been no amendment to the certificate of incorporation, articles,
bylaws or other charter or organizational documents of any of the Acquired
Corporations, and none of the Acquired Corporations has effected or been a party
to any merger, amalgamation, arrangement, consolidation, share exchange,
business combination, recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;

        (g)

none of the Acquired Corporations has formed any Subsidiary or acquired any
equity interest or other interest in any other Entity;

        (h)

none of the Acquired Corporations has made any capital expenditure which, when
added to all other capital expenditures made on behalf of the Acquired
Corporations exceeds Cdn$50,000 in the aggregate;

        (i)

none of the Acquired Corporations has (i) entered into or permitted any of the
assets owned or used by it to become bound by any Company Material Contract
except in the ordinary course of business and consistent with past practices, or
(ii) amended or terminated, or waived any material right or remedy under, any
Material Contract;

        (j)

none of the Acquired Corporations has (i) acquired, leased or licensed any
material right or other material asset from any other Person except in the
ordinary course of business and consistent with past practices, (ii) sold or
otherwise disposed of, or leased or licensed, any material right or other
material asset to any other Person, or (iii) waived or relinquished any material
right;

        (k)

none of the Acquired Corporations has written off as uncollectible, or
established any extraordinary reserve with respect to, any account receivable or
other indebtedness having a value in excess of Cdn$50,000 in any individual
case;

        (l)

none of the Acquired Corporations has made any pledge of any of its assets or
otherwise permitted any of its assets to become subject to any Encumbrance,
except for pledges of immaterial assets made in the ordinary course of business
and consistent with past practices;

        (m)

none of the Acquired Corporations has (i) lent money to any Person, or (ii)
guaranteed any indebtedness for borrowed money;


--------------------------------------------------------------------------------

B-5

  (n)

none of the Acquired Corporations has (i) adopted, established or entered into
any Employee Plan (as defined in Section 2.16 of this Schedule B), (ii) caused
or permitted any Employee Plan to be amended in any material respect, or (iii)
paid any bonus or made any profit-sharing or similar payment to, or materially
increased the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers or
employees, other than in the normal course of business and consistent with past
practices;

        (o)

none of the Acquired Corporations has changed any of its methods of accounting
or accounting principles or practices in any respect, except as otherwise
required by United States generally accepted accounting principles;

        (p)

none of the Acquired Corporations has made any Tax election;

        (q)

none of the Acquired Corporations has commenced or settled any Legal Proceeding;

        (r)

none of the Acquired Corporations has entered into any material transaction or
taken any other material action that, either individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect on
the Acquired Corporations;

        (s)

none of the Acquired Corporations has entered into any material transaction or
taken any other material action outside the ordinary course of business or
inconsistent with past practices; and

        (t)

none of the Acquired Corporations has agreed or committed to take any of the
actions referred to in clauses “(c)” through “(t)” above.


2.6 Title to Assets

     The Acquired Corporations own, and have good and valid title to, all assets
purported to be owned by them, including: (i) all assets reflected on the
Audited Balance Sheet and the Unaudited Interim Balance Sheet (except for
inventory sold or otherwise disposed of in the ordinary course of business since
the date of the Unaudited Interim Balance Sheet); and (ii) all other assets
reflected in the books and records of the Acquired Corporations as being owned
by the Acquired Corporations. All of said assets are owned by the Acquired
Corporations free and clear of any Encumbrances, except for (1) any lien for
current taxes not yet due and payable, (2) minor liens that have arisen in the
ordinary course of business and that do not (in any case or in the aggregate)
materially detract from the value of the assets subject thereto or materially
impair the operations of any of the Acquired Corporations, and (3) liens
described in Part 2.6 of the Company Disclosure Schedule.

2.7

Receivables; Employee Loans; Advances.

      (a)

All existing accounts receivable of the Acquired Corporations (including those
accounts receivable reflected on the Unaudited Interim Balance Sheet that have
not yet been collected and those accounts receivable that have arisen since the
date thereof and have not yet been collected) (a) represent valid obligations of
customers of the Acquired Corporations arising from bona fide transactions
entered into in the ordinary course of business, (b) are current and, to the
Company’s knowledge, will be collected in full, without any counterclaim or set
off.


--------------------------------------------------------------------------------

B-6

  (b)

Part 2.7(b) of the Company Disclosure Schedule contains an accurate and complete
list as of the date of the Agreement of all outstanding loans and advances made
by any of the Acquired Corporations to any employee, director, consultant or
independent contractor, other than routine travel, meal and related advances
made to employees in the ordinary course of business.


2.8 Real Property; Equipment; Leasehold

     All material items of equipment and other tangible assets owned by or
leased to the Acquired Corporations are adequate for the uses to which they are
being put, are in good and safe condition and repair (ordinary wear and tear
excepted) and are adequate for the conduct of the business of the Acquired
Corporations in the manner in which such business is currently being conducted.
None of the Acquired Corporations own any real property or any interest in real
property, except for the leaseholds created under the real property leases
identified in Part 2.8(a)(i) of the Company Disclosure Schedule.

2.9

Proprietary Assets.

      (a)

Part 2.9(a)(i) of the Company Disclosure Schedule sets forth, with respect to
each Proprietary Asset owned by any of the Acquired Corporations and registered
with any Governmental Body or for which an application has been filed with any
Governmental Body, (i) a brief description of such Proprietary Asset, and (ii)
the names of the jurisdictions covered by the applicable registration or
application. Part 2.9(a)(ii) of the Company Disclosure Schedule identifies each
Proprietary Asset owned by any of the Acquired Corporations that is material to
the business of the Acquired Corporations. Part 2.9(a)(iii) of the Company
Disclosure Schedule identifies any ongoing royalty or payment obligations in
excess of $10,000 with respect to, each Proprietary Asset that is licensed or
otherwise made available to any of the Acquired Corporations by any Person and
is material to the business of the Acquired Corporations (except for any
Proprietary Asset that is licensed to any Acquired Corporation under any third
party software license generally available to the public), and identifies the
Contract under which such Proprietary Asset is being licensed or otherwise made
available to such Acquired Corporation. The Acquired Corporations have good and
valid title to all of the Acquired Corporation Proprietary Assets identified or
required to be identified in Parts 2.9(a)(i) and 2.9(a)(ii) of the Company
Disclosure Schedule, free and clear of all Encumbrances, except for any lien for
current taxes not yet due and payable, and minor liens that have arisen in the
ordinary course of business and that do not (individually or in the aggregate)
materially detract from the value of the Acquired Corporation Proprietary Asset
subject thereto or materially impair the operations of either of the Acquired
Corporations. The Acquired Corporations have a valid right to use, license and
otherwise exploit all Proprietary Assets identified or required to be identified
in Part 2.9(a)(iii) of the Company Disclosure Schedule, subject to the terms
thereof. None of the Acquired Corporations has developed jointly with any other
Person any Acquired Corporation Proprietary Asset that is material to the
business of the Acquired Corporations and with respect to which such other
Person has any rights. There is no Acquired Corporation Contract (with the
exception of end user license agreements, support agreements, consulting
agreements and other customer contracts in the forms previously delivered by the
Company to Parent) pursuant to which any Person has any right (whether or not
currently exercisable) to use, license or otherwise exploit any Acquired
Corporation Proprietary Asset.


--------------------------------------------------------------------------------

B-7

(b)

The Acquired Corporations have taken reasonable measures and precautions to
protect and maintain the confidentiality, secrecy and value of all material
Acquired Corporation Proprietary Assets (except Acquired Corporation Proprietary
Assets whose value would be unimpaired by disclosure). No current or former
employee, officer, director, shareholder, consultant or independent contractor
has any right, claim or interest in or with respect to any Acquired Corporation
Proprietary Asset.

        (c)

All patents, trademarks, service marks and copyrights held by any of the
Acquired Corporations are valid, enforceable and subsisting and none of the
Acquired Corporation Proprietary Assets and no Proprietary Asset that is
currently being developed by any of the Acquired Corporations (either by itself
or with any other Person), to the Company’s knowledge, infringes,
misappropriates or conflicts with any Proprietary Asset owned or used by any
other Person. None of the Acquired Corporations has received any notice or other
communication (in writing or otherwise) of any actual, alleged, possible or
potential infringement, misappropriation or unlawful or unauthorized use of, any
Proprietary Asset owned or used by any other Person. To the best of the
knowledge of the Company, no other Person is materially infringing,
misappropriating or making any unlawful or unauthorized use of, and no
Proprietary Asset owned or used by any other Person infringes or conflicts with,
any material Acquired Corporation Proprietary Asset.

        (d)

The Acquired Corporation Proprietary Assets constitute all the Proprietary
Assets necessary to enable the Acquired Corporations to conduct their business
in the manner in which such business has been and is being conducted. None of
the Acquired Corporations has (i) licensed any Acquired Corporation Proprietary
Assets to any Person on an exclusive basis, or (ii) entered into any covenant
not to compete or Contract limiting or purporting to limit the ability of any
Acquired Corporation to exploit fully any Acquired Corporation Proprietary
Assets or to transact business in any market or geographical area or with any
Person.

        2.10

Contracts.

        (a)

Part 2.10 of the Company Disclosure Schedule identifies each Acquired
Corporation Contract that constitutes a “Company Material Contract” of or to the
Acquired Corporations. For purposes of the Agreement, each of the following
shall be deemed to constitute a “Company Material Contract”:

        (i)

any Contract (A) relating to the employment of, or the performance of services
by, any employee or consultant, (B) pursuant to which any of the Acquired
Corporations is or may become obligated to make any severance, termination,
change in control or similar payment to any current or former employee or
director, or (C) pursuant to which any of the Acquired Corporations is or may
become obligated to make any bonus or similar payment (other than payments
constituting base salary or normal commissions) in excess of Cdn$10,000 to any
current or former employee or director;

        (ii)

any material Contract relating to the acquisition, transfer, development,
sharing or license of any Proprietary Asset (except for any Contract pursuant to
which (A) any Proprietary Asset is licensed to the Acquired Corporations under
any third party software license generally available to the public, or (B) any
Proprietary Asset which is not material to any of the Acquired Corporations’


--------------------------------------------------------------------------------

B-8

 

respective businesses and is licensed by any of the Acquired Corporations to any
Person on a non-exclusive basis);

        (iii)

any Contract pursuant to which (a) any monies have been loaned to any of the
Acquired Corporations, or (B) any of the Acquired Corporations have granted a
security interest in any of its assets;

        (iv)

any Contract imposing any restriction on the right or ability of any Acquired
Corporation (A) to compete with any other Person, (B) to acquire any product or
other asset or any services from any other Person, (C) to develop, sell, supply,
distribute, offer, support or service any product or any technology or other
asset to or for any other Person, or (D) to perform services for any other
Person;

        (v)

any Contract (other than Contracts evidencing Company Options) (A) relating to
the acquisition, issuance, voting, registration, sale or transfer of any
securities, (B) providing any Person with any pre-emptive right, right of
participation, or similar right with respect to any securities, or (C) providing
any of the Acquired Corporations with any right of first refusal with respect
to, or right to repurchase or redeem, any securities;

        (vi)

any Contract incorporating or relating to any guarantee, any warranty or any
indemnity or similar obligation, except for Contracts substantially identical to
the end-user licenses, support agreements, consulting agreements and other
customer contracts in the forms previously delivered by the Company to Parent;

        (vii)

any Contract containing “standstill” or similar provisions;

        (viii)

any Contract (A) to which any Governmental Body is a party or under which any
Governmental Body has any rights or obligations, or (B) directly or indirectly
benefiting any Governmental Body (including any subcontract or other Contract
between any Acquired Corporation and any contractor or subcontractor to any
Governmental Body);

        (ix)

any Contract requiring that any of the Acquired Corporations give any notice or
provide any information to any Person prior to considering or accepting any
Acquisition Proposal or similar proposal, or prior to entering into any
discussions, agreement, arrangement or understanding relating to any Acquisition
Transaction or similar transaction;

        (x)

any Contract that contemplates or involves the guaranteed payment or delivery of
cash or other consideration in an amount or having a value in excess of $50,000
in the aggregate or the payment of such consideration any time between the
Effective Date and the date of the Agreement, or contemplates or involves the
performance of services having a value in excess of $50,000 in the aggregate;
and

        (xi)

any Contract that is otherwise material to any of the Acquired Corporations,
including any Contract that could reasonably be expected to have a material
effect on the ability of the Company to perform any of its obligations under, or
to consummate any of the transactions contemplated by, the Agreement.


--------------------------------------------------------------------------------

B-9

 

The Company has delivered or made available to Parent an accurate and complete
copy of each Acquired Corporation Contract that constitutes a Company Material
Contract.

        (b)

Each Acquired Corporation Contract that constitutes a Company Material Contract
is valid and in full force and effect, and is enforceable in accordance with its
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

        (c)

None of the Acquired Corporations has violated or breached, or committed any
default in any material respect under, any Acquired Corporation Contract that
constitutes a Company Material Contract and, to the best of the knowledge of the
Company, no other Person has violated or breached, or committed any default
under, any such Acquired Corporation Contract. To the best of the knowledge of
the Company, with respect to each Acquired Corporation Contract that is a
Company Material Contract, no event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) could
reasonably be expected to (A) result in a violation or breach of any of the
provisions of any such Acquired Corporation Contract, (B) give any Person the
right to declare a default or exercise any remedy under any such Acquired
Corporation Contract, (C) give any Person the right to receive or require a
rebate, chargeback, penalty or change in delivery schedule under any such
Acquired Corporation Contract, (D) give any Person the right to accelerate the
maturity or performance of any such Acquired Corporation Contract, or (E) give
any Person the right to cancel, terminate or modify any such Acquired
Corporation Contract. Since February 28, 2006, none of the Acquired Corporations
has received any notice or other communication regarding any actual or possible
violation or breach of, or default under, any material Acquired Corporation
Contract.


2.11 Liabilities

     None of the Acquired Corporations has any accrued, contingent or other
liabilities of any nature, either matured or unmatured, except for: (a)
liabilities identified as such in the “liabilities” column of the Unaudited
Interim Balance Sheet; (b) normal and recurring current liabilities that have
been incurred by the Acquired Corporations since the date thereof in the
ordinary course of business and consistent with past practices; and (c)
liabilities described in Part 2.11 of the Company Disclosure Schedule.

2.12 Compliance with Legal Requirements

     To the Company’s knowledge, each of the Acquired Corporations is, and has
at all times been, in compliance in all material respects with all applicable
Legal Requirements. Since February 28, 2006, none of the Acquired Corporations
has received any notice or other communication from any Governmental Body or
other Person regarding any actual or possible material violation of, or failure
to comply with, any Legal Requirement.

2.13 Certain Business Practices

     There is no Contract, judgment, injunction, order or decree binding upon
any of the Acquired Corporations that has or could reasonably be expected to
have the effect of prohibiting, restricting or materially impairing any business
practice of any of the Acquired Corporations, any acquisition of property by any
of the Acquired Corporations or the conduct of business by any of the Acquired
Corporations as currently conducted.

--------------------------------------------------------------------------------

B-10

2.14 Governmental Authorizations.

     The Acquired Corporations hold all Governmental Authorizations necessary to
enable the Acquired Corporations to conduct their respective businesses in the
manner in which such businesses are currently being conducted. All such
Governmental Authorizations are valid and in full force and effect. Each
Acquired Corporation is in substantial compliance with the terms and
requirements of such Governmental Authorizations. None of the Acquired
Corporations has received any notice or other communication from any
Governmental Body regarding (a) any actual or possible violation of or failure
to comply with any term or requirement of any material Governmental
Authorization, or (b) any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification of any material Governmental
Authorization. No Governmental Body has at any time challenged in writing the
right of any of the Acquired Corporations to design, manufacture, offer or sell
any of its respective products or services.

2.15 Tax Matters


  (a)

Each of the Tax Returns required to be filed by or on behalf of the respective
Acquired Corporations with any Governmental Body with respect to any taxable
period ending on or before the Closing Date (the “Acquired Corporation Returns”)
(i) has been or will be filed on or before the applicable due date (including
any extensions of such due date), and (ii) has been, or will be when filed,
prepared in all material respects in compliance with all applicable Legal
Requirements and will be true and correct in all material respects. All amounts
shown on the Acquired Corporation Returns to be due on or before the Closing
Date have been or will be paid on or before the Closing Date. All Taxes required
to be withheld or collected have been and will continue to be withheld and paid
or remitted on or before the applicable due date up to and before the Closing
Date.

        (b)

The Unaudited Interim Balance Sheet fully accrues all actual and contingent
liabilities for Taxes with respect to all periods through the date thereof in
accordance with United States generally accepted accounting principles. Each
Acquired Corporation will establish, in the ordinary course of business and
consistent with its past practices, reserves adequate for the payment of all
Taxes for the period from the date thereof through the Closing Date.

        (c)

No claim, Legal Proceeding adjustment, assessment or reassessment is pending or,
to the best of the knowledge of the Company, has been threatened, either
formally or informally, against or with respect to any Acquired Corporation in
respect of any Tax. There are no unsatisfied liabilities for Taxes (including
related expenses) with respect to any notice of assessment or reassessment or
similar document received by any Acquired Corporation with respect to any Tax
(other than liabilities for Taxes asserted under any such notice of assessment
or reassessment or similar document which are being contested in good faith by
the Acquired Corporations and with respect to which adequate reserves for
payment have been established on the Unaudited Interim Balance Sheet). There are
no liens for Taxes upon any of the assets of any of the Acquired Corporations
except liens for current Taxes not yet due and payable. None of the Acquired
Corporations has entered into or become bound by any agreement or consent
pursuant to Section 341(f) of the Code (or any comparable provision of state or
foreign Tax laws). None of the Acquired Corporations has been, and none of the
Acquired Corporations will be, required to include any adjustment in taxable
income for any tax period (or portion thereof) pursuant to Section 481 or 263A
of the Code (or any comparable provision of state or foreign Tax laws) as a
result of transactions or events occurring, or accounting methods


--------------------------------------------------------------------------------

B-11

 

employed, prior to the Closing. None of the Acquired Corporations has made any
distribution of stock of any controlled corporation, as that term is defined in
Section 355(a)(1) of the Code.

        (d)

Each Acquired Corporation is in full compliance with all terms and conditions of
any Tax exemptions, Tax holiday or other Tax reduction agreement or order of any
Governmental Body and the consummation of the Arrangement will have no adverse
effect on the continued validity and effectiveness of any such Tax exemptions,
Tax holiday or other Tax reduction agreement or order.


2.16

Employee and Labor Matters; Benefit Plans.

      (a)

Part 2.16(a) of the Company Disclosure Schedule identifies each salary, bonus,
vacation, deferred compensation, incentive compensation, stock purchase, stock
option, severance pay, termination pay, death and disability benefits,
hospitalization, medical, life or other insurance, flexible benefits,
supplemental unemployment benefits, profit-sharing, pension or retirement plan,
program or agreement and each other employee benefit plan or arrangement
(collectively, the “Employee Plans”) sponsored, maintained, contributed to or
required to be contributed to by any of the Acquired Corporations for the
benefit of any current or former employee of any of the Acquired Corporations.
The Company has delivered to Parent accurate and complete copies of the Employee
Plans currently in force and all amendments thereto together with, as
applicable, accurate and complete copies of all funding agreements and any
Contracts relating to such Employee Plans (including service provider
agreements, insurance contracts, minimum premium contracts, stop-loss
agreements, investment management agreements, subscription and participation
agreements and recordkeeping agreements), all summary descriptions of the
Employee Plans provided to past or present participants therein, any annual
information returns required to be filed under a Legal Requirement, the
financial statements, if any, and evidence of any registration in respect
thereof.

      (b)

All of the Employee Plans are, and have been since their establishment, duly
registered where required by Legal Requirement (including registration with the
relevant tax authorities where such registration is required to qualify for tax
exemption or other beneficial tax status) and are in good standing under, and in
compliance with, all Legal Requirements.

      (c)

All Employee Plans have been administered in accordance with their terms, there
are no outstanding defaults or violations by any of the Acquired Corporations of
any obligation required to be performed by it in connection with any Employee
Plan and no order has been made or notice given pursuant to any Legal
Requirements requiring (or proposing to require) any of the Acquired
Corporations to take (or refrain from taking) any action in respect of any
Employee Plan.

      (d)

There are no actions, suits, claims, trials, demands, investigations,
arbitrations or other proceedings pending or, to the knowledge of any of the
Acquired Corporations threatened with respect to the Employee Plans against any
of the Acquired Corporations, the funding agent, the insurers or the fund of
such Employee Plans, other than claims for benefits in the ordinary course.

      (e)

Neither the execution, delivery or performance of the Agreement, nor the
consummation of the Arrangement or any of the other transactions contemplated by
the Agreement, will


--------------------------------------------------------------------------------

B-12

 

result in any bonus, golden parachute, severance or other payment or obligation
to any current or former employee or director of any of the Acquired
Corporations (whether or not under any Employee Plan), or materially increase
the benefits payable or provided under any Employee Plan, or result in any
acceleration of the time of payment or vesting of any such benefits.

        (f)

Part 2.16(f) of the Company Disclosure Schedule contains a list of all salaried
employees of each of the Acquired Corporations as of the date of the Agreement,
and correctly reflects, in all material respects, their salaries, any other
compensation payable to them (including compensation payable pursuant to bonus,
deferred compensation or commission arrangements), their dates of employment and
their positions. None of the Acquired Corporations is a party to any collective
bargaining agreement with a trade union or council of trade unions. No trade
union, council of trade unions, employee bargaining agency or affiliated
bargaining agent holds bargaining rights with respect to any of the Acquired
Corporations employees by way of certification, interim certification, voluntary
recognition, designation or successor rights, has applied to be certified as a
bargaining agent of any of the Acquired Corporations’ employees or has applied
to have any of the Acquired Corporations declared a related employer pursuant to
applicable labor, employment or similar laws. Except as contemplated herein or
set out in the Company Disclosure Schedule, all of the employees of the Acquired
Corporations are employed for an indefinite term and the employment of such
employees may be terminated on reasonable notice.

        (g)

Each of the Acquired Corporations is in compliance in all material respects with
all applicable Legal Requirements and Contracts relating to employment,
employment standards, employment practices, wages, bonuses, benefits and terms
and conditions of employment, including employee compensation matters.

        (h)

All amounts owing in respect of employee payroll withholding obligations,
remittances, premiums, contributions and assessments under provincial or federal
statutes or employee benefit plans have been fully accrued in the books and
records of the Acquired Corporations and wages, vacation pay, holiday pay and
employee benefits of the employees of the Acquired Corporations have been fully
accrued in the Corporations’ books and records and reflected as such in the
Corporations’ financial statements.


2.17 Insurance

     The Company has delivered or made available to Parent a copy of all
material insurance policies and all material self insurance programs and
materials relating to the business, assets and operations of the Acquired
Corporations. Each of such insurance policies is in full force and effect. None
of the Acquired Corporations has received any notice or other communication
regarding any actual or possible (a) cancellation or invalidation of any
insurance policy, (b) refusal of any coverage or rejection of any material claim
under any insurance policy, or (c) material adjustment in the amount of the
premiums payable with respect to any insurance policy. There is no pending
workers’ compensation or other claim under or based upon any insurance policy of
any of the Acquired Corporations.

2.18 Legal Proceedings; Orders.


  (a)

There is no pending Legal Proceeding, and to the best of the knowledge of the
Company, no Person has threatened to commence any Legal Proceeding: (i) that
involves any of the Acquired Corporations or any of the assets owned or used by
any of the Acquired


--------------------------------------------------------------------------------

B-13

 

Corporations; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the
Arrangement or any of the other transactions contemplated by the Agreement. To
the best of the knowledge of the Company, no event has occurred, and no claim,
dispute or other condition or circumstance exists that could reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.

        (b)

There is no order, writ, injunction, judgment or decree to which any of the
Acquired Corporations, or any of the assets owned or used by any of the Acquired
Corporations, is subject. To the best of the knowledge of the Company, no
officer or key employee of any of the Acquired Corporations is subject to any
order, writ, injunction, judgment or decree that prohibits such officer or other
employee from engaging in or continuing any conduct, activity or practice
relating to the business of any of the Acquired Corporations.


2.19 Authority; Binding Nature of Agreement

     The Company has the requisite corporate power and authority to enter into
and to perform its obligations under the Agreement. The board of directors of
the Company (at a meeting duly called and held) has (a) unanimously determined
that the Arrangement is fair to the Company Securityholders and in the best
interests of the Company, (b) unanimously authorized and approved the execution,
delivery and performance of the Agreement by the Company and unanimously
approved the Arrangement, and (c) unanimously determined to recommend the
approval of the Agreement by the holders of Common Shares and directed that the
Agreement and the Arrangement be submitted for consideration by the Company
Securityholders at the Company Securityholders’ Meeting (as defined in Section
5.1 of the Agreement). The Agreement constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and any similar law relating to creditors’ rights, and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies.

2.20 Vote Required

     Subject to the terms and conditions of the Interim Order, the approval of
the Arrangement by two-thirds of the votes cast at the Company Securityholders’
Meeting (the “Required Company Securityholder Vote”) is the only vote of the
holders of any class or series of the Company’s capital and securities necessary
to approve the Arrangement and to otherwise consummate the transactions
contemplated by the Agreement.

2.21 Non-Contravention; Consents

     Neither (1) the execution, delivery or performance of the Agreement, nor
(2) the consummation by the Company of the Arrangement or any of the other
transactions contemplated by the Agreement, will directly or indirectly (with or
without notice or lapse of time):

  (a)

contravene, conflict with or result in a violation of (i) any of the provisions
of the articles or certificate of incorporation, bylaws or other charter or
organizational documents of any of the Acquired Corporations, or (ii) any
resolution adopted by the shareholders, the board of directors or any committee
of the board of directors of any of the Acquired Corporations;

        (b)

subject to obtaining the Consents set forth in Section 6.4 of the Agreement,
contravene, conflict with or result in a violation of any Legal Requirement or
any order, writ,


--------------------------------------------------------------------------------

B-14

 

injunction, judgment or decree to which any of the Acquired Corporations, or any
of the assets owned or used by any of the Acquired Corporations, is subject;

        (c)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by any of the Acquired Corporations or that otherwise relates to the
business of any of the Acquired Corporations or to any of the assets owned or
used by any of the Acquired Corporations;

        (d)

to the Company’s knowledge, contravene, conflict with or result in a violation
or breach of, or result in a default under, any provision of any material
Acquired Corporation Contract, or give any Person the right to (i) declare a
default or exercise any remedy under any such Acquired Corporation Contract,
(ii) a rebate, chargeback, penalty or change in delivery schedule under any such
Acquired Corporation Contract, (iii) accelerate the maturity or performance of
any such Acquired Corporation Contract, or (iv) cancel, terminate or modify any
term of such material Acquired Corporation Contract;

        (e)

result in the imposition or creation of any Encumbrance upon or with respect to
any asset owned or used by any of the Acquired Corporations (except for minor
liens that will not, in any case or in the aggregate, materially detract from
the value of the assets subject thereto or materially impair the operations of
any of the Acquired Corporations); or

        (f)

result in, or increase the likelihood of, the disclosure or delivery to any
escrowholder or other Person of any Acquired Corporation Source Code, or the
transfer of any material asset of any of the Acquired Corporations to any
Person.

Except as may be required by the Interim Order, the Final Order, applicable
securities laws, the CBCA, any other foreign antitrust law or regulation, none
of the Acquired Corporations was, is or will be required to make any filing with
or give any notice to, or to obtain any Consent from, any Person in connection
with (x) the execution, delivery or performance of the Agreement by the Company,
or (y) the consummation by the Company of the Arrangement or any of the other
transactions contemplated by the Agreement.

2.22 No Broker or Finder

     No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Arrangement or any of
the other transactions contemplated by the Agreement based upon arrangements
made by or on behalf of any of the Acquired Corporations.

2.23 Registration Rights

     No holder of securities issued by any of the Acquired Corporations has any
right to compel such Acquired Corporation to register or otherwise qualify such
securities for public sale in Canada or the United States.

2.24 Full Disclosure

     This Schedule B and the Agreement (including the Company Disclosure
Schedule) does not, and will not, (i) contain any representation, warranty or
information that is false or misleading with respect to any material fact, or
(ii) omit to state any material fact necessary in order to make the
representations,

--------------------------------------------------------------------------------

B-15

warranties and information contained and to be contained herein and therein (in
the light of the circumstances under which such representations, warranties and
information were or will be made or provided) not false or misleading.

2.25 Working Capital Requirements

     On or before the Closing, the Company will have cash of not less than $2.5
million and working capital, defined as current assets less current liabilities
of $2.7 million.

2.26 Bell Canada Debt

     On or before the Closing, the Company will ensure that the debt, in the
principal amount of $2.0 million, and accrued interest thereon, owed to Bell
Canada is converted or repaid.

2.27 Wesley Clover Debt

     On or before the Closing, the Company will ensure that all debt and accrued
interest owed to Wesley Clover is converted to Common Shares.

--------------------------------------------------------------------------------


SCHEDULE C   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION


1. DEFINITIONS; CURRENCY

     Certain capitalized terms used in this Schedule C are defined in Schedule A
to the Arrangement Agreement dated June 15, 2007, among CounterPath Solutions,
Inc., 6789722 Canada Inc. and NewHeights Software Corporation. Unless otherwise
specified, all references to this Schedule C to sums of money, “dollars” or “$”
shall mean United States Dollars.

2. REPRESENTATIONS AND WARRANTIES OF PARENT AND EXCHANGECO

     Parent and ExchangeCo represent and warrant to the Company except as set
forth in the Parent Disclosure Schedule prepared in accordance with the
Agreement:

2.1 Subsidiaries; Due Organization; Etc.

      Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has no subsidiaries other
than ExchangeCo or as disclosed in the Parent Disclosure Schedule or owns any
shares or equity interests of any nature in any other entity. ExchangeCo is a
corporation duly organized, validly existing and in good standing under the laws
of Canada. Each of Parent and ExchangeCo has all necessary power and authority:
(a) to conduct its business in the manner in which its business is currently
being conducted; (b) to own and use its assets in the manner in which its assets
are currently owned and used; and (c) to perform its obligations under all
Contracts by which it is bound. Parent has not agreed nor is obligated to make,
or is bound by any Contract under which it may become obligated to make, any
future investment in or capital contribution to any other Entity. Parent has
not, at any time, been a general partner of, nor has otherwise been liable for
any of the debts or other obligations of, any general partnership, limited
partnership or other Entity.

2.2 Certificate of Incorporation and Bylaws

     Parent and ExchangeCo have delivered or made available to the Company
accurate and complete copies of the certificate of incorporation, articles,
bylaws and other charter and organizational documents of Parent and ExchangeCo,
respectively, including all amendments thereto.

2.3

Capitalization, Etc.

      (a)

The authorized capital stock of Parent consists of 415,384,500 shares of Parent
Common Stock. As of June 15, 2007, 37,940,983 shares of Parent Common Stock were
issued and outstanding. All of the outstanding shares of Parent Common Stock
have been duly authorized and validly issued, and are fully paid and
nonassessable. As of June 15, 2007, Parent had issued or committed to issue
stock options to purchase (i) 14,320,600 shares of Parent Common Stock pursuant
to the 2004 and 2005 Stock Option Plans. Shares of Parent Common Stock are
reserved for future issuance pursuant to outstanding stock options. Parent is
not under any obligation, nor is bound by any Contract pursuant to which it may
become obligated, to repurchase, redeem or otherwise acquire any outstanding
shares of Parent Common Stock.


--------------------------------------------------------------------------------

C-2

(b)

The authorized capital stock of ExchangeCo consists of an unlimited number of
common shares. As of June 15, 2007, 100 common shares of ExchangeCo were issued
and outstanding. All of the outstanding common shares of ExchangeCo have been
duly authorized and validly issued, and are fully paid and nonassessable.

      (c)

Except as set in Parent SEC Documents, the Parent Disclosure Schedule or as
contemplated herein, there is no (i) outstanding subscription, option, call,
warrant or right (whether or not currently exercisable) to acquire any shares of
Parent Common Stock or other shares of the capital stock or other securities of
Parent; (ii) outstanding security, instrument or obligation that has the right
to vote (other than shares of Parent Common Stock) or that is or may become
convertible into or exchangeable for any shares of Parent Common Stock or other
shares of the capital stock or other securities of Parent; or (iii) to Parent’s
knowledge, any condition or circumstance that may give rise to or provide a
basis for the assertion of a claim by any Person against Parent to the effect
that such Person is entitled to acquire or receive any shares of capital stock
or other securities of Parent.

      2.4

SEC Filings; Financial Statements; Books and Records

      (a)

Parent has delivered or made available to the Company accurate and complete
copies (including exhibits) of the Parent SEC Documents. All statements,
reports, schedules, forms and other documents required to have been filed by
Parent with the SEC have been so filed on a timely basis. As of the time it was
filed with the SEC (or, if amended or superseded by a filing prior to the date
of the Agreement, then on the date of such filing): (i) each of the Parent SEC
Documents complied in all material respects with the applicable requirements of
the Securities Act or the Exchange Act (as the case may be); and (ii) none of
the Parent SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

      (b)

Except as set out in the Parent Disclosure Schedule, the consolidated financial
statements contained in the Parent SEC Documents (including the notes thereto):
(i) complied as to form in all material respects with the published rules and
regulations of the SEC applicable thereto; (ii) were prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis throughout the periods covered (except as may be indicated in the notes to
such financial statements and except as disclosed in Parent’s current report on
Form 8-K filed with the SEC on May 15, 2007 and, in the case of unaudited
statements, as permitted by Form 10-QSB of the SEC, and except that unaudited
financial statements may not contain footnotes and are subject to normal and
recurring year-end audit adjustments which will not, individually or in the
aggregate, be material in amount); and (iii) fairly present the consolidated
financial position of Parent and its consolidated subsidiaries as of the
respective dates thereof and the consolidated results of operations of Parent
and its consolidated subsidiaries for the periods covered thereby.

      (c)

The books, records and accounts of Parent, in all material respects, (i) have
been maintained in accordance with good business practices consistent with prior
years, (ii) are stated in reasonable detail and accurately and fairly reflect
the transactions and dispositions of the assets of Parent, and (iii) accurately
and fairly reflect the basis for the financial statements referred to in Section
2.4(b) of this Schedule C. Parent has devised


--------------------------------------------------------------------------------

C-3

and maintains a system of internal accounting controls sufficient to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorization; and (ii) transactions are
recorded as necessary (A) to permit preparation of financial statements in
conformity with United States generally accepted accounting principles or any
other criteria applicable to such statements and (B) to maintain accountability
for assets.

2.5 Absence of Changes

     Between January 31, 2007 and the date of the Agreement, except as set out
in the Parent SEC Documents and except as contemplated herein:

  (a)

no event, violation, circumstance or other matter has occurred or arisen that,
in combination with any other events or circumstances, has had or would
reasonably be expected to have a Material Adverse Effect on Parent;

        (b)

there has not been any material loss, damage or destruction to, or any material
interruption in the use of, any of the assets of Parent (whether or not covered
by insurance);

        (c)

Parent has not: (i) declared, accrued, set aside or paid any dividend or made
any other distribution in respect of any shares of Parent Common Stock, or (ii)
repurchased, redeemed or otherwise reacquired any shares of Parent Common Stock
or other securities;

        (d)

except as contemplated herein, Parent has not sold, issued or granted, or
authorized the issuance of, (i) any shares of Parent Common Stock, capital stock
or other security (except for shares of Parent Common Stock issued upon the
valid exercise of outstanding stock options to purchase shares of Parent Common
Stock or upon conversion of outstanding convertible debentures), (ii) any
option, warrant or right to acquire any shares of Parent Common Stock, capital
stock or any other security (except for stock options identified in Section 2.3
of Schedule C), or (iii) any instrument convertible into or exchangeable for any
shares of Parent Common Stock, capital stock or other security;

        (e)

Parent has not amended or waived any of its rights under, or permitted the
acceleration of vesting under, (i) any provision of any of Parent’s 2004 and
2005 Stock Option Plans, or (ii) any provision of any Contract evidencing any
outstanding stock option of Parent other than as set forth in the Parent
Disclosure Schedule;

        (f)

except as contemplated in this herein, there has been no amendment to the
certificate of incorporation, articles, bylaws or other charter or
organizational documents of Parent, and Parent has not effected or been a party
to any merger, amalgamation, arrangement, consolidation, share exchange,
business combination, recapitalization, reclassification of shares, stock split,
reverse stock split or similar transaction;

        (g)

except as contemplated herein, Parent has not formed any Subsidiary or acquired
any equity interest or other interest in any other Entity;

        (h)

Parent has not made any capital expenditure which, between January 31, 2007 and
the date of the Agreement, exceeds $100,000 in the aggregate;


--------------------------------------------------------------------------------

C-4

  (i)

except as disclosed in the Parent SEC Documents, Parent has not (i) entered into
or permitted any of the assets owned or used by it to become bound by any Parent
Material Contract except in the ordinary course of business and consistent with
past practices, or (ii)  amended or terminated, or waived any material right or
remedy under, any Parent aterial Contract;

          (j)

except as disclosed in the Parent SEC Documents, Parent has not (i) acquired,
leased or licensed any material right or other material asset from any other
Person except in the ordinary course of business and consistent with past
practices, (ii) sold or otherwise disposed of, or leased or licensed, any
material right or other material asset to any other Person, or (iii) waived or
relinquished any material right;

          (k)

Parent has not written off as uncollectible, or established any extraordinary
reserve with respect to, any account receivable or other indebtedness having a
value in excess of $150,000 in any individual case;

          (l)

Parent has not made any pledge of any of its assets or otherwise permitted any
of its assets to become subject to any Encumbrance, except for pledges of
immaterial assets made in the ordinary course of business and consistent with
past practices;

          (m)

Parent has not (i) lent money to any Person, or (ii) guaranteed any indebtedness
for borrowed money;

          (n)

except as disclosed in the Parent SEC Documents has not (i) adopted, established
or entered into any Parent Employee Plan (as defined in Section 2.16 of Schedule
C), (ii) caused or permitted any Parent Employee Plan to be amended in any
material respect, or (iii) paid any bonus or made any profit-sharing or similar
payment to, or materially increased the amount of the wages, salary,
commissions, fringe benefits or other compensation or remuneration payable to,
any of its directors, officers or employees, other than in the normal course of
business and consistent with past practices;

          (o)

Parent has not changed any of its methods of accounting or accounting principles
or practices in any respect, except as otherwise required by United States
generally accepted accounting principles;

          (p)

Parent has not commenced or settled any Legal Proceeding;

          (q)

Parent has not entered into any material transaction or taken any other material
action that, either individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect on Parent;

          (r)

Parent has not entered into any material transaction or taken any other material
action outside the ordinary course of business or inconsistent with past
practices; and

          (s)

Parent has not agreed or committed to take any of the actions referred to in
clauses “(c)” through “(r)” above.


2.6 Title to Assets

     Except as set out in the Parent SEC Documents, Parent owns, and has good
and valid title to, all assets purported to be owned by it, including: (i) all
assets reflected on the Parent Audited Balance Sheet

--------------------------------------------------------------------------------

C-5

and the Parent Unaudited Balance Sheet; and (ii) all other assets reflected in
the books and records of Parent as being owned by Parent. All of said assets are
owned by Parent free and clear of any Encumbrances, except for (1) any lien for
current taxes not yet due and payable, and (2) minor liens that have arisen in
the ordinary course of business and that do not (in any case or in the
aggregate) materially detract from the value of the assets subject thereto or
materially impair the operations of Parent.

2.7 Receivables; Employee Loans; Advances


  (a)

All existing accounts receivable of Parent (including those accounts receivable
reflected on the Parent Unaudited Balance Sheet that have not yet been collected
and those accounts receivable that have arisen since the date thereof and have
not yet been collected) (a) represent valid obligations of customers of Parent
arising from bona fide transactions entered into in the ordinary course of
business, (b) are current and will, to the knowledge of Parent, be collected in
full, without any counterclaim or set off except as are contemplated by Section
2.5(k) of this Agreement.

        (b)

The Parent Disclosure Schedule contains an accurate and complete list of all
outstanding loans and advances made by Parent to any employee, director,
consultant or independent contractor, other than routine travel, meal and
related advances made to employees in the ordinary course of business.


2.8 Real Property; Equipment; Leasehold

     All material items of equipment and other tangible assets owned by or
leased to Parent are adequate for the uses to which they are being put, are in
good and safe condition and repair (ordinary wear and tear excepted) and are
adequate for the conduct of the business of Parent in the manner in which such
business is currently being conducted. Parent does not own any real property or
any interest in real property, except for: the leaseholds created under the real
property leases identified in the Parent SEC Documents.

2.9

Proprietary Assets.

      (a)

The Parent SEC Documents, with respect to each Proprietary Asset owned by Parent
and registered with any Governmental Body or for which an application has been
filed with any Governmental Body sets out, (i) a brief description of such
Proprietary Asset, and (ii) the names of the jurisdictions covered by the
applicable registration or application that is material to business of Parent.
Parent has good and valid title to all of the Proprietary Assets identified or
required to be identified in the Parent SEC Documents, free and clear of all
Encumbrances, except for any lien for current taxes not yet due and payable, and
minor liens that have arisen in the ordinary course of business and that do not
(individually or in the aggregate) materially detract from the value of such
Proprietary Asset subject thereto or materially impair the operations of Parent.
Parent has a valid right to use, license and otherwise exploit all Proprietary
Assets identified or required to be identified in the Parent SEC Documents.
Parent has a valid right to use, license and exploit any Parent Proprietary
Asset identified above, subject to the terms thereof. Parent has not developed
jointly with any other Person any Proprietary Asset that is material to the
business of Parent and with respect to which such other Person has any rights.
There is no Parent Contract (with the exception of end user license agreements,
support agreements, consulting agreements and other customer contracts in the
forms previously filed in the Parent SEC Documents) pursuant to which any Person
has any right (whether


--------------------------------------------------------------------------------

C-6

 

or not currently exercisable) to use, license or otherwise exploit any
Proprietary Asset of Parent.

        (b)

Parent has taken reasonable measures and precautions to protect and maintain the
confidentiality, secrecy and value of all material Proprietary Assets of Parent
(except Proprietary Assets of Parent whose value would be unimpaired by
disclosure). No current or former employee, officer, director, shareholder,
consultant or independent contractor has any right, claim or interest in or with
respect to any Proprietary Asset of Parent.

        (c)

All patents, trademarks, service marks and copyrights held by Parent are valid,
enforceable and subsisting and none of the Proprietary Assets of Parent and no
Proprietary Asset that is currently being developed by Parent (either by itself
or with any other Person), to the Parent’s knowledge, infringes, misappropriates
or conflicts with any Proprietary Asset owned or used by any other Person.
Except as disclosed in the Parent SEC Documents, Parent has not received any
notice or other communication (in writing or otherwise) of any actual, alleged,
possible or potential infringement, misappropriation or unlawful or unauthorized
use of, any Proprietary Asset owned or used by any other Person. To the best of
the knowledge of Parent, no other Person is materially infringing,
misappropriating or making any unlawful or unauthorized use of, and no
Proprietary Asset owned or used by any other Person infringes or conflicts with,
any material Proprietary Asset of Parent.

        (d)

The Proprietary Assets of Parent constitute all the Proprietary Assets necessary
to enable Parent to conduct its business in the manner in which such business
has been and is being conducted. Parent has not (i) licensed any Proprietary
Assets of Parent to any Person on an exclusive basis, or (ii) entered into any
covenant not to compete or Contract limiting or purporting to limit the ability
of Parent to exploit fully any Proprietary Assets of Parent or to transact
business in any market or geographical area or with any Person.


2.10

Contracts.

        (a)

Part 2.10 of the Parent Disclosure Schedule identifies each Contract that
constitutes a “Parent Material Contract” of or to Parent. For purposes of the
Agreement, each of the following shall be deemed to constitute a “Parent
Material Contract”:

        (i)

any Contract (A) relating to the employment of, or the performance of services
by, any employee or consultant, (B) pursuant to which Parent is or may become
obligated to make any severance, termination, change in control or similar
payment to any current or former employee or director, or (C) pursuant to which
Parent is or may become obligated to make any bonus or similar payment (other
than payments constituting base salary or normal commissions) in excess of
Cdn$10,000 to any current or former employee or director;

        (ii)

any material Contract relating to the acquisition, transfer, development,
sharing or license of any Proprietary Asset (except for any Contract pursuant to
which (A) any Proprietary Asset is licensed to the Parent under any third party
software license generally available to the public, (B) any Proprietary Asset
which is not material to Parent’s business and is licensed by Parent to any
Person on a non- exclusive basis or (C) any Proprietary Asset which is licensed
as part of a sale of the Parent’s products in the ordinary course of business);


--------------------------------------------------------------------------------

C-7

  (iii)

any Contract pursuant to which (a) any monies have been loaned to Parent, or (B)
Parent has granted a security interest in any of its assets;

        (iv)

any Contract imposing any restriction on the right or ability of Parent to
compete with any other Person;

        (v)

any Contract (other than Contracts evidencing options to purchase Parent Common
Stock) (A) relating to the acquisition, issuance, voting, registration, sale or
transfer of any securities, (B) providing any Person with any pre-emptive right,
right of participation, or similar right with respect to any securities, or (C)
providing Parent with any right of first refusal with respect to, or right to
repurchase or redeem, any securities;

        (vi)

any Contract incorporating or relating to any guarantee, any warranty or any
indemnity or similar obligation, except for Contracts substantially identical to
the end-user licenses, support agreements, consulting agreements and other
customer contracts;

        (vii)

any Contract containing “standstill” or similar provisions;

        (viii)

any Contract (A) to which any Governmental Body is a party or under which any
Governmental Body has any rights or obligations, or (B) directly or indirectly
benefiting any Governmental Body (including any subcontract or other Contract
between Parent and any contractor or subcontractor to any Governmental Body);

        (ix)

any Contract requiring that Parent give any notice or provide any information to
any Person prior to considering or accepting any Acquisition Proposal or similar
proposal, or prior to entering into any discussions, agreement, arrangement or
understanding relating to any Acquisition Transaction or similar transaction;

        (x)

any Contract that contemplates or involves the guaranteed payment or delivery of
cash or other consideration in an amount or having a value in excess of $50,000
in the aggregate or the payment of such consideration any time between the
Effective Date and the date of the Agreement, or contemplates or involves the
performance of services having a value in excess of $50,000 in the aggregate;
and

        (xi)

any Contract that is otherwise material to Parent and out of the ordinary course
of business, including any Contract that could reasonably be expected to have a
material effect on the ability of Parent to perform any of its obligations
under, or to consummate any of the transactions contemplated by, the Agreement.


 

Parent has delivered or made available to the Company an accurate and complete
copy of any Contract that constitutes a Parent Material Contract of or to the
Acquired Corporations.

        (b)

Each Contract that constitutes a Parent Material Contract is valid and in full
force and effect, and is enforceable in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.


--------------------------------------------------------------------------------

C-8

  (c)

Parent has not violated or breached, or committed any default in any material
respect under, any Contract and, to the best of the knowledge of Parent, no
other Person has violated or breached, or committed any default under, any
Contract. To the best of the knowledge of the Company, no event has occurred,
and no circumstance or condition exists, that (with or without notice or lapse
of time) could reasonably be expected to (A) result in a violation or breach of
any of the provisions of any Contract, (B) give any Person the right to declare
a default or exercise any remedy under any Contract, (C) give any Person the
right to receive or require a rebate, chargeback, penalty or change in delivery
schedule under any Contract, (D) give any Person the right to accelerate the
maturity or performance of any Contract, or (E) give any Person the right to
cancel, terminate or modify any Contract. Since January 31, 2007, Parent has not
received any notice or other communication regarding any actual or possible
violation or breach of, or default under, any material Contract.


2.11 Liabilities

     Parent has no accrued, contingent or other liabilities of any nature,
either matured or unmatured, except for: (a) liabilities identified as such in
the “liabilities” column of Parent Unaudited Balance Sheet; and (b) normal and
recurring current liabilities that have been incurred by Parent since the date
thereof in the ordinary course of business and consistent with past practices.

2.12 Compliance with Legal Requirements

     To the knowledge of Parent, Parent is, and has at all times been, in
compliance in all material respects with all applicable Legal Requirements.
Since January 31, 2007, Parent has not has received any notice or other
communication from any Governmental Body or other Person regarding any actual or
possible material violation of, or failure to comply with, any Legal
Requirement.

2.13 Certain Business Practices

     There is no Contract, judgment, injunction, order or decree binding upon
Parent that has or could reasonably be expected to have the effect of
prohibiting, restricting or materially impairing any business practice of
Parent, any acquisition of property by Parent or the conduct of business by
Parent as currently conducted.

2.14 Governmental Authorizations.

     Parent holds all Governmental Authorizations necessary to enable Parent to
conduct its business in the manner in which such business is currently being
conducted. All such Governmental Authorizations are valid and in full force and
effect. Parent is in substantial compliance with the terms and requirements of
such Governmental Authorizations. Parent has not received any notice or other
communication from any Governmental Body regarding (a) any actual or possible
violation of or failure to comply with any term or requirement of any material
Governmental Authorization, or (b) any actual or possible revocation,
withdrawal, suspension, cancellation, termination or modification of any
material Governmental Authorization. No Governmental Body has at any time
challenged in writing the right of Parent to design, manufacture, offer or sell
any of its respective products or services.

2.15 Tax Matters


  (a)

Except as disclosed in the Parent Disclosure Schedule, each of the Tax Returns
required to be filed by or on behalf of Parent with any Governmental Body with
respect to any


--------------------------------------------------------------------------------

C-9

 

taxable period ending on or before the Closing Date (the “Parent Returns”) (i)
has been or will be filed on or before the applicable due date (including any
extensions of such due date and with the possible exception of the filing of the
appropriate Tax Returns in Canada and payment of any tax thereon), and (ii) has
been, or will be when filed, prepared in all material respects in compliance
with all applicable Legal Requirements and will be true and correct in all
material respects. All amounts shown on the Parent Returns to be due on or
before the Closing Date have been or will be paid on or before the Closing Date
except as disclosed herein. All Taxes required to be withheld or collected have
been and will continue to be withheld and paid or remitted on or before the
applicable due date up to and before the Closing Date.

        (b)

Parent Unaudited Interim Balance Sheet fully accrues all actual and contingent
liabilities for Taxes with respect to all periods through to the date thereof in
accordance with United States generally accepted accounting principles. Parent
will establish, in the ordinary course of business and consistent with its past
practices, reserves adequate for the payment of all Taxes for the period from
the date thereof through the Closing Date.

        (c)

No claim, Legal Proceeding adjustment, assessment or reassessment is pending or,
to the best of the knowledge of Parent, has been threatened, either formally or
informally, against or with respect to Parent in respect of any Tax. There are
no unsatisfied liabilities for Taxes (including related expenses) with respect
to any notice of assessment or reassessment or similar document received by
Parent with respect to any Tax (other than liabilities for Taxes asserted under
any such notice of assessment or reassessment or similar document which are
being contested in good faith by Parent and with respect to which adequate
reserves for payment have been established on the Parent Unaudited Balance
Sheet). There are no liens for Taxes upon any of the assets of Parent except
liens for current Taxes not yet due and payable. Parent has not entered into or
become bound by any agreement or consent pursuant to Section 341(f) of the Code
(or any comparable provision of state or foreign Tax laws). Parent has not been,
and Parent will not be, required to include any adjustment in taxable income for
any tax period (or portion thereof) pursuant to Section 481 or 263A of the Code
(or any comparable provision of state or foreign Tax laws) as a result of
transactions or events occurring, or accounting methods employed, prior to the
Closing. Parent has not made any distribution of stock of any controlled
corporation, as that term is defined in Section 355(a)(1) of the Code.

        (d)

Parent is in full compliance with all terms and conditions of any Tax
exemptions, Tax holiday or other Tax reduction agreement or order of any
Governmental Body and the consummation of the Arrangement will have no adverse
effect on the continued validity and effectiveness of any such Tax exemptions,
Tax holiday or other Tax reduction agreement or order.


2.16

Employee and Labor Matters; Benefit Plans.

      (a)

The Parent SEC Documents identify, or as delivered or made available to the
Company by the Parent, each salary, bonus, vacation, deferred compensation,
incentive compensation, stock purchase, stock option, severance pay, termination
pay, death and disability benefits, hospitalization, medical, life or other
insurance, flexible benefits, supplemental unemployment benefits,
profit-sharing, pension or retirement plan, program or agreement and each other
employee benefit plan or arrangement (collectively, the “Parent Employee Plans”)
sponsored, maintained, contributed to or required to be contributed to by Parent
for the benefit of any current or former employee of Parent. The


--------------------------------------------------------------------------------

C-10

 

Parent SEC Documents contain accurate and complete copies of the Parent Employee
Plans currently in force and all amendments thereto together with, as
applicable, accurate and complete copies of all funding agreements and any
Contracts relating to such Parent Employee Plans (including service provider
agreements, insurance contracts, minimum premium contracts, stop-loss
agreements, investment management agreements, subscription and participation
agreements and recordkeeping agreements), all summary descriptions of the Parent
Employee Plans provided to past or present participants therein, any annual
information returns required to be filed under a Legal Requirement, the
financial statements, if any, and evidence of any registration in respect
thereof.

        (b)

All of the Parent Employee Plans are, and have been since their establishment,
duly registered where required by Legal Requirement (including registration with
the relevant tax authorities where such registration is required to qualify for
tax exemption or other beneficial tax status) and are in good standing under,
and in compliance with, all Legal Requirements.

        (c)

All Parent Employee Plans have been administered in accordance with their terms,
there are no outstanding defaults or violations by Parent of any obligation
required to be performed by it in connection with any Parent Employee Plan and
no order has been made or notice given pursuant to any Legal Requirements
requiring (or proposing to require) Parent to take (or refrain from taking) any
action in respect of any Parent Employee Plan.

        (d)

There are no actions, suits, claims, trials, demands, investigations,
arbitrations or other proceedings pending or, to the knowledge of Parent
threatened with respect to the Parent Employee Plans against Parent, the funding
agent, the insurers or the fund of such Parent Employee Plans, other than claims
for benefits in the ordinary course.

        (e)

Except as disclosed in the Parent Disclosure Schedule, neither the execution,
delivery or performance of the Agreement, nor the consummation of the
Arrangement or any of the other transactions contemplated by the Agreement, will
result in any bonus, golden parachute, severance or other payment or obligation
to any current or former employee or director of Parent (whether or not under
any Parent Employee Plan), or materially increase the benefits payable or
provided under any Parent Employee Plan, or result in any acceleration of the
time of payment or vesting of any such benefits. Without limiting the generality
of the foregoing, the consummation of the Arrangement will not result in the
acceleration of vesting of any unvested stock options to purchase shares of
Parent Common Stock.

        (f)

Parent is not a party to any collective bargaining agreement with a trade union
or council of trade unions. No trade union, council of trade unions, employee
bargaining agency or affiliated bargaining agent holds bargaining rights with
respect to Parent’s employees by way of certification, interim certification,
voluntary recognition, designation or successor rights, has applied to be
certified as a bargaining agent of Parent’s employees or has applied to have
Parent declared a related employer pursuant to applicable labor, employment or
similar laws. All of the employees of Parent are employed for an indefinite term
and the employment of such employees may be terminated on reasonable notice.

        (g)

Parent is in compliance in all material respects with all applicable Legal
Requirements and Contracts relating to employment, employment standards,
employment practices,


--------------------------------------------------------------------------------

C-11

 

wages, bonuses, benefits and terms and conditions of employment, including
employee compensation matters.

        (h)

All amounts owing in respect of employee payroll withholding obligations,
remittances, premiums, contributions and assessments under provincial or federal
statutes or employee benefit plans have been fully accrued in the books and
records of Parent and wages, vacation pay, holiday pay and employee benefits of
the employees of Parent have been fully accrued in Parent’s books and records
and reflected as such in Parent’s financial statements.


2.17 Insurance

     Parent has delivered or made available to the Company a copy of all
material insurance policies and all material self insurance programs and
materials relating to the business, assets and operations of Parent. Each of
such insurance policies is in full force and effect. Parent has not received any
notice or other communication regarding any actual or possible (a) cancellation
or invalidation of any insurance policy, (b) refusal of any coverage or
rejection of any material claim under any insurance policy, or (c) material
adjustment in the amount of the premiums payable with respect to any insurance
policy. There is no pending workers’ compensation or other claim under or based
upon any insurance policy of Parent.

2.18

Legal Proceedings; Orders.

      (a)

Except as disclosed in the Parent SEC Documents, there is no pending Legal
Proceeding, and to the best of the knowledge of Parent, no Person has threatened
to commence any Legal Proceeding: (i) that involves Parent or any of the assets
owned or used by Parent; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, the
Arrangement or any of the other transactions contemplated by the Agreement. To
the best of the knowledge of Parent, no event has occurred, and no claim,
dispute or other condition or circumstance exists that could reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding.

      (b)

There is no order, writ, injunction, judgment or decree to which Parent, or any
of the assets owned or used by Parent, is subject. To the best of the knowledge
of Parent, no officer or key employee of Parent is subject to any order, writ,
injunction, judgment or decree that prohibits such officer or other employee
from engaging in or continuing any conduct, activity or practice relating to the
business of Parent.

      2.19

Authority; Binding Nature of Agreement

     Parent has the requisite corporate power and authority to enter into and to
perform its obligations under the Agreement. The board of directors of Parent
(at a meeting duly called and held) has (a) unanimously determined that the
Arrangement is fair to Parent Securityholders and in the best interests of
Parent, and (b) unanimously authorized and approved the execution, delivery and
performance of the Agreement by Parent and unanimously approved the Arrangement.
The Agreement constitutes the legal, valid and binding obligations of Parent,
enforceable against the Parent in accordance with its terms, subject to (i) laws
of general application relating to bankruptcy, insolvency and any similar law
relating to creditors’ rights, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

--------------------------------------------------------------------------------

C-12

2.20 Vote Not Required

     Except as otherwise contemplated herein, no vote of the securityholders of
Parent is necessary to approve the execution and delivery of the Agreement or
the consummation of the transactions contemplated herein.

2.21 Non-Contravention; Consents

     Neither (1) the execution, delivery or performance of the Agreement, nor
(2) the consummation by Parent of the Arrangement or any of the other
transactions contemplated by the Agreement, will directly or indirectly (with or
without notice or lapse of time):

  (a)

contravene, conflict with or result in a violation of (i) any of the provisions
of the articles or certificate of incorporation, bylaws or other charter or
organizational documents of Parent, or (ii) any resolution adopted by the
shareholders, the board of directors or any committee of the board of directors
of Parent;

        (b)

subject to obtaining the Consents set forth in Section 7.4 of the Agreement,
contravene, conflict with or result in a violation of any Legal Requirement or
any order, writ, injunction, judgment or decree to which Parent, or any of the
assets owned or used by Parent, is subject;

        (c)

contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Parent or that otherwise relates to the business of Parent or to any of
the assets owned or used by Parent;

        (d)

to Parent’s knowledge, contravene, conflict with or result in a violation or
breach of, or result in a default under, any provision of any material Contract
of Parent, or give any Person the right to (i) declare a default or exercise any
remedy under any such Contract of Parent, (ii) a rebate, chargeback, penalty or
change in delivery schedule under any such Contract of Parent, (iii) accelerate
the maturity or performance of any such Contract of Parent, or (iv) cancel,
terminate or modify any term of such material Contract of Parent (other than
with British Telecom);

        (e)

result in the imposition or creation of any Encumbrance upon or with respect to
any asset owned or used by Parent (except for minor liens that will not, in any
case or in the aggregate, materially detract from the value of the assets
subject thereto or materially impair the operations of Parent); or

        (f)

result in, or increase the likelihood of, the disclosure or delivery to any
escrowholder or other Person of any material asset of Parent to any Person.


2.22 No Broker or Finder

     No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Arrangement or any of
the other transactions contemplated by the Agreement based upon arrangements
made by or on behalf of Parent.

--------------------------------------------------------------------------------

C-13

2.23 Registration Rights

     Except as contemplated herein or as disclosed in the Parent Disclosure
Schedule, no holder of securities issued by Parent has any right to compel
Parent to register or otherwise qualify such securities for public sale in
Canada or the United States.

2.24 Full Disclosure

     The Agreement (including the Parent Disclosure Schedule and Parent SEC
Documents) does not, and will not, (i) contain any representation, warranty or
information that is false or misleading with respect to any material fact, or
(ii) omit to state any material fact necessary in order to make the
representations, warranties and information contained and to be contained herein
and therein (in the light of the circumstances under which such representations,
warranties and information were or will be made or provided) not false or
misleading.

2.25

Cash and Receivables

      (a)

At the Effective Time, Parent will have a combination of cash and accounts
receivable of not less than $4.0 million including cash raised in accordance
with Section 5.8 and Section 7.11(b) of the Agreement (but not including any
funds to be raised pursuant to the Wesley Clover Subscription Agreement).

      (b)

Parent will have received the subscription and funds from KMB Trac Two Holdings
Ltd. to purchase $1.0 million worth of Parent Common Stock conditional on and to
be contemplated immediately following the Closing.

      (c)

On or before the Effective Time, holders representing not less than $3.0 million
of Parent’s outstanding convertible debt will, in accordance with the terms
thereof, be converted to Parent Common Stock.


--------------------------------------------------------------------------------


SCHEDULE D   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION   PLAN OF ARRANGEMENT


--------------------------------------------------------------------------------


PLAN OF ARRANGEMENT INCLUDING EXCHANGEABLE SHARE PROVISIONS   PLAN OF
ARRANGEMENT UNDER SECTION 192 OF THE CANADA BUSINESS CORPORATIONS ACT   ARTICLE
1 INTERPRETATION


1.1 Definitions

     In this Plan of Arrangement, unless there is something in the subject
matter or context inconsistent therewith, the following terms shall have the
respective meanings set out below and grammatical variations of such terms shall
have corresponding meanings:

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

     “Arrangement” means the arrangement under Section 192 of the CBCA on the
terms and subject to the conditions set forth in the Arrangement Agreement and
this Plan of Arrangement and subject to any amendments or variations thereto
made in accordance with Section 9.1 of the Arrangement Agreement or Article 6
hereof or made at the direction of the Court in the Final Order.

     “Arrangement Agreement” means the agreement made as of June 15, 2007
between Parent, ExchangeCo and the Company, as amended, supplemented and/or
restated in accordance therewith providing for, among other things, the
Arrangement.

     “Arrangement Resolution” means the resolution to be passed by the Company
Securityholders at the Company Securityholders’ Meeting in accordance with the
Final Order.

     “Articles of Arrangement” means the articles of arrangement of the Company
in respect of the Arrangement, required by Section 192 of the CBCA to be sent to
the Director after the Final Order is made.

     “Business Day” means any day on which commercial banks are generally open
for business in Vancouver, British Columbia, other than a Saturday, a Sunday or
a day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

     “Canadian Resident” means a Person who is a resident of Canada for the
purposes of the ITA.

     “CBCA” means the Canada Business Corporations Act, R.S.C. 1985, c. C-44,
and the regulations made thereunder, as amended.

--------------------------------------------------------------------------------

     “Certificate” means the certificate of arrangement giving effect to the
Arrangement, issued by the Director pursuant to subsection 192(7) of the CBCA
after the Articles of Arrangement have been received by the Director.

     “Common Shares” means the common shares in the capital of the Company
outstanding from time to time, including all common shares issued on the
exercise of Company Options and Company Notes prior to the effective date.

     “Company” means NewHeights Software Corporation, a corporation existing
under the CBCA.

      “Company Option” means an option to purchase Common Shares granted under
the Company’s Stock Option Plan.

     “Company Securityholders” means, collectively, the holders of Common Shares
and the holders of Company Options to the extent provided in or required by the
Interim Order.

     “Company Securityholders Meeting” means the special meeting of the Company
Securityholders (including any adjournment thereof) that is to be convened as
provided by the Interim Order to consider, and if deemed advisable to approve,
the Arrangement.

     “Company Shareholder” means a registered holder of Common Shares.

     “Court” means the Supreme Court of British Columbia.

     “Current Market Price” has the meaning ascribed to that term in the
Exchangeable Share Provisions.

     “Director” means the Director appointed under Section 260 of the CBCA.

     “Dissent Procedures” has the meaning ascribed to that term in Section 3.1.

     “Dissenting Shareholder” means a holder of Common Shares who dissents in
respect of the Arrangement in strict compliance with the Dissent Procedures and
the CBCA.

     “Dividend Amount” has the meaning ascribed to that term in Section 5.1(a) .

     “Effective Date” means the date upon which this Plan of Arrangement becomes
effective as established by the date of issue shown on the Certificate.

     “Effective Time” means 12:01 a.m. (Vancouver Time) on the Effective Date.

     “Election Deadline” means 5:00 p.m. (Vancouver Time) on the date which is
two Business Days prior to the date of the Company Securityholders’ Meeting.

     “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.

     “Exchange Ratio” means the fraction determined by dividing 40,250,000
(forty million two hundred and fifty thousand) by the number of Common Shares
issued and outstanding immediately

- 2 -

--------------------------------------------------------------------------------

prior to the Effective Time, provided that if, between the date of the
Arrangement Agreement and the Effective Time, the outstanding Parent Common
Stock are changed into a different number or class of shares by reason of any
stock split, division or subdivision of shares, stock dividend, reverse stock
split, consolidation of shares, reclassification, recapitalization or other
similar transaction, then the Exchange Ratio will be adjusted appropriately by
Parent and ExchangeCo after consultation with the Company.

     “Exchangeable Elected Share” means any Common Share that the holder shall
have elected, in a duly completed Letter of Transmittal and Election Form
deposited with the Company no later than the Election Deadline, to transfer to
ExchangeCo under the Arrangement in exchange for fully paid and non-assessable
Exchangeable Shares.

     “Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of ExchangeCo.

     “Exchangeable Share Provisions” means the rights, privileges, restrictions
and conditions attaching to the Exchangeable Shares, which rights, privileges,
restrictions and conditions shall be substantially as set forth in Appendix 1
hereto.

     “Exchangeable Share Support Agreement” means the Exchangeable Share Support
Agreement among Parent and ExchangeCo, to be entered into in connection with
this Plan of Arrangement.

     “Exchangeable Share Voting Event” has the meaning attributed to that term
in the Exchangeable Share Provisions.

     “ExchangeCo” means 6789722 Canada Inc., a corporation existing under the
laws of Canada and being a direct, wholly-owned subsidiary of Parent.

     “Final Order” means the final order of the Court made in connection with
the approval of the Arrangement, following the application therefor contemplated
by Section 1.1(c) of the Arrangement Agreement, as such order may be affirmed,
amended or modified by the Court or by the highest court by which an appeal
therefrom is heard at any time prior to the Effective Time.

     “Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal).

     “Interim Order” means the interim order of the Court made in connection
with the process for obtaining approval of the Arrangement and related matters
following the application therefor contemplated by Section 1.3 of the
Arrangement Agreement.

     “ITA” means the Income Tax Act (Canada).

     “Letter of Transmittal and Election Form” means the Letter of Transmittal
and Election Form for use by Company Shareholders, in exchanging their Common
Shares and making such elections as provided under the Arrangement and which
will be sent to such holders along with the Management Information Circular.

- 3 -

--------------------------------------------------------------------------------

     “Liquidation Amount” has the meaning attributed to that term in the
Exchangeable Share Provisions.

     “Liquidation Call Purchase Price” has the meaning ascribed to that term in
Section 5.1(a) .

     “Liquidation Call Right” has the meaning ascribed to that term in Section
5.1(a) .

     “Liquidation Date” has the meaning ascribed to that term in the
Exchangeable Share Provisions.

     “Management Information Circular” means the notice of the Company
Securityholders’ Meeting and accompanying management information circular of the
Company, including all schedules attached thereto, to be sent to Company
Securityholders in connection with the Company Securityholders’ Meeting.

     “Meeting Date” means the date of the Company Securityholders’ Meeting.

     “OTC” means the National Association of Securities Dealer’s Inc.
Over-the-Counter Bulletin Board.

     “Parent” means CounterPath Solutions, Inc., a corporation existing under
the laws of the State of Nevada, and includes any successor thereto.

     “Parent Common Stock” means a share of common stock, par value U.S.$0.001
per share, in the capital of Parent, and any other security into which such
share may be changed.

     “Parent Control Transaction” has the meaning ascribed to that term in the
Exchangeable Share Provisions.

     “Parent Elected Share” means any Common Share that (i) the holder shall
have elected, in a duly completed Letter of Transmittal and Election Form
deposited with the Company to transfer to Parent under the Arrangement in
exchange for fully paid and non-assessable shares of Parent Common Stock, or
(ii) in respect of which no election has been made, or (iii) in respect of which
a valid Exchangeable Share Election has not been made in any Letter of
Transmittal and Election Form deposited with the Company, or (iv) that is deemed
to be a Parent Elected Share pursuant to Section 2.2(a) or Section 2.2(b) .

     “Person” means any individual, Entity or Governmental Body.

     “Plan of Arrangement” means this plan of arrangement proposed under Section
192 of the CBCA, as amended, modified or supplemented from time to time in
accordance with Article 6 hereof or Section 9.1 of the Arrangement Agreement or
any order of the Court, including the appendices hereto and includes any
agreement or instrument supplementary or ancillary hereto.

     “Redemption Call Purchase Price” has the meaning ascribed to that term in
Section 5.2(a) .

     “Redemption Call Right” has the meaning ascribed to that term in Section
5.2(a) .

- 4 -

--------------------------------------------------------------------------------

     “Redemption Date” has the meaning ascribed to that term in the Exchangeable
Share Provisions.

     “Redemption Price” has the meaning ascribed to that term in the
Exchangeable Share Provisions.

     “Replacement Option” has the meaning ascribed to that term in Section
2.2(d) .

     “Shareholders Agreement” means the Shareholders Agreement, dated as of July
13, 2004 and as amended from time to time, among the Company and the
shareholders named therein.

     “Special Voting Share” means the share of special voting stock of Parent,
par value U.S.$0.001, having substantially the rights, privileges, restrictions
and conditions described in the Voting and Exchange Trust Agreement.

     “Trustee” means Valiant Trust Company or such other trust company or other
Entity chosen by the Company and the Parent to act as trustee pursuant to Voting
and Exchange Trust Agreement.

     “U.S. Dollar Equivalent” means, in respect of an amount expressed in
Canadian dollars at any date, the product obtained by multiplying: (a) the
number of Canadian dollars, by (b) the noon spot exchange rate on such date for
Canadian dollars expressed in United States dollars as reported by the Bank of
Canada or, in the event such spot exchange rate is not available, such spot
exchange rate on such date for Canadian dollars expressed in United States
dollars as may be deemed by the board of directors of the Company and the board
of directors of Parent, acting jointly and reasonably, to be appropriate for
such purpose.

     “Voting and Exchange Trust Agreement” has the meaning ascribed to that term
in the Exchangeable Share Provisions.

1.2 Sections and Headings

     The division of this Plan of Arrangement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Plan of Arrangement. Unless otherwise
indicated, any reference in this Plan of Arrangement to an article, a section or
an appendix refers to the specified article or section of or appendix to this
Plan of Arrangement.

1.3 Number, Gender and Persons

     In this Plan of Arrangement, unless the context otherwise requires, words
importing the singular number include the plural and vice versa and words
importing any gender include all genders.

1.4 Governing Law

     This Plan of Arrangement will be governed by and construed in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein.

- 5 -

--------------------------------------------------------------------------------

ARTICLE 2
ARRANGEMENT

2.1 Binding Effect

     This Plan of Arrangement will become effective at, and be binding at and
after, the Effective Time on (i) the Company, (ii) Parent, (iii) ExchangeCo,
(iv) all holders of Common Shares, (v) all holders of Exchangeable Shares and
(vi) all holders of securities exercisable or exchangeable for or convertible
into Common Shares, including Company Options.

2.1A Termination of Shareholders Agreement

     The Shareholder Agreement shall be terminated, and thereafter, none of the
parties thereto will have any rights, liabilities or other obligations
thereunder.

2.2 Arrangement

     Commencing at the Effective Time, the following will occur and will be
deemed to occur in the following order without any further act or formality:

  (a)

each Exchangeable Elected Share will be transferred by the holder thereof,
without any act or formality on the part of such holder, to ExchangeCo in
exchange for (i) that number or fraction of a fully paid and non-assessable
Exchangeable Share equal to the Exchange Ratio together with (ii) the rights and
benefits to which such holder will be entitled pursuant to or as a result of the
Voting and Exchange Trust Agreement and the Exchangeable Share Support
Agreement, and the name of each such holder will be removed from the register of
holders of Common Shares and added to the register of holders of Exchangeable
Shares and ExchangeCo will be recorded as the registered holder of such Common
Share so exchanged and will be deemed to be the legal and beneficial owner
thereof; provided that, notwithstanding the foregoing, each holder of Common
Shares who is not a Canadian Resident will not be entitled to elect to receive
Exchangeable Shares, and any such election made by any such holder will be
deemed to be an election to receive Parent Common Stock and each Common Share
held by such holder will be deemed to be a Parent Elected Share;

        (b)

each Common Share in respect of which an election has not been made by the
holder thereof, or in respect of which an effective election has not been made,
(other than (i) Common Shares held by Dissenting Shareholders who are ultimately
entitled to be paid the fair value of the Common Shares held by them and (ii)
Common Shares that are held by Parent or any of its Affiliates, which shall not
be exchanged under this Arrangement and shall remain outstanding as Common
Shares) will be deemed to be a Parent Elected Share and will be transferred by
the holder thereof in accordance with Section 2.2(c);

        (c)

each Parent Elected Share, (other than (i) Common Shares held by Dissenting
Shareholders who are ultimately entitled to be paid the fair value of the Common
Shares held by them, and (ii) Common Shares that are held by Parent or any of
its Affiliates, which shall not be exchanged under this Arrangement and shall
remain outstanding as Common Shares) will be transferred by the holder thereof
to the Parent in exchange for that number or fraction of a fully paid and
non-accessible Parent Common Stock equal to the Exchange Ratio, and the name of
each such holder will be removed from the register

- 6 -

--------------------------------------------------------------------------------


of holders of Common Shares and added to the register of holders of Parent
Common Stock; and       (d)

each Company Option which is outstanding and unexercised immediately prior to
the Effective Time, whether or not vested, will be exchanged for an option (a
“Replacement Option”) to purchase a number of Parent Common Stock equal to the
product of the Exchange Ratio multiplied by the number of Common Shares subject
to such Company Option immediately prior to the Effective Time, rounding down to
the nearest whole share, and such Replacement Option will provide for an
exercise price per Parent Common Stock equal to U.S. $0.40 (regardless of the
exercise price previously applicable to that Company Option). The term to
expiry, conditions to, restrictions on and manner of exercising, exercisability,
vesting schedule, and all other provisions of such Replacement Option will
otherwise be unchanged from those of the Company Option as if any reference to
the Company therein were a reference to the Parent. Parent shall be deemed to
have assumed and adopted the Company’s obligations under each such Company
Option and any document or agreement previously evidencing a Company Option will
thereafter evidence and be deemed to evidence such Replacement Option; provided,
however, that each Replacement Option issued in accordance with this Section
2.2(d) shall, in accordance with its terms, be subject to further adjustment as
appropriate to reflect any stock split, division or subdivision of shares, stock
dividend, reverse stock split, consolidation of shares, reclassification,
recapitalization or other similar transaction subsequent to the Effective Time;
and

      (e)

coincident with the transactions set out above in this Section 2.2, Parent,
ExchangeCo and the Trustee will execute the Voting and Exchange Trust Agreement
and Parent will issue to and deposit with the Trustee the Special Voting Share,
in consideration of the payment to Parent of US$1.00, to be thereafter held of
record by the Trustee as trustee for and on behalf of, and for the use and
benefit of, the holders of the Exchangeable Shares in accordance with the Voting
and Exchange Trust Agreement. All rights of holders of Exchangeable Shares under
the Voting and Exchange Trust Agreement will be received by them as part of the
property receivable under Section 2.2(a) or Section 2.2(b) in exchange for the
Common Shares.

      2.3

Elections

      (a)

Each Canadian Resident who, at or prior to the Election Deadline, is a holder of
record of Common Shares, will be entitled, with respect to all or a portion of
such shares, to make an election at or prior to the Election Deadline to receive
Exchangeable Shares or Parent Common Stock, or a combination thereof, in
exchange for such holder’s Common Shares, on the basis set forth herein and in
the Letter of Transmittal and Election Form; for greater certainty, a holder of
Common Shares who is not a Canadian Resident will not be entitled to elect to
receive Exchangeable Shares, and any such election otherwise made by any such
holder shall be and be deemed to be an election to receive Parent Elected Shares
as set forth in Section 2.2(a).

      (b)

Holders of Common Shares who are Canadian Residents, other than any such holder
who is exempt from tax under the ITA, and who have elected to receive
Exchangeable Shares will be entitled to make an income tax election pursuant to
subsection 85(1) of the ITA (and the analogous provisions of applicable
provincial income tax laws) with respect to the transfer of their Common Shares
to ExchangeCo by providing three signed copies of the necessary election forms
to the Company within 90 days following the Effective

- 7 -

--------------------------------------------------------------------------------

Date, duly completed with the details of the number of shares transferred and
the applicable agreed amounts for the purposes of such elections. Thereafter,
subject to the election forms complying with the provisions of the ITA (or any
applicable provincial income tax laws), the forms will be signed by ExchangeCo
and two signed copies will be returned to such holders for filing with the
Canada Revenue Agency (or the applicable provincial taxing authority).

ARTICLE 3
RIGHTS OF DISSENT

3.1 Rights of Dissent

     Holders of Common Shares may exercise rights of dissent with respect to
such shares pursuant to and in the manner set forth in Section 190 of the CBCA
and this Section 3.1 (the “Dissent Procedures”) in connection with the
Arrangement; provided that, notwithstanding Subsection 190(5) of the CBCA, the
written objection to the Arrangement Resolution referred to in Subsection 190(5)
of the CBCA must be received by Parent not later than 5:00 p.m. (Vancouver time)
on the Business Day preceding the Company Securityholders’ Meeting. Holders of
Common Shares who duly exercise such rights of dissent and who:

  (a)

are ultimately entitled to be paid fair value for their Common Shares will be
deemed to have transferred such Common Shares to the Company immediately prior
to the Effective Time, to the extent the fair value therefor is paid by the
Company, and such shares will be cancelled as of the Effective Time; or

        (b)

are ultimately not entitled, for any reason, to be paid fair value for their
Common Shares will be deemed to have participated in the Arrangement on the same
basis as a non- dissenting and non-electing holder of Common Shares and will
receive Exchangeable Shares or Parent Common Stock, as the case may be, in
accordance with Section 2.2(b),

but in no case will Parent, ExchangeCo or any other Person be required to
recognize such holders as holders of Common Shares after the Effective Time, and
the names of such holders of Common Shares will be deleted from the register of
holders of Common Shares at the Effective Time.

ARTICLE 4
CERTIFICATES AND FRACTIONAL SHARES

4.1 Issuance of Certificates Representing Exchangeable Shares

     At or promptly after the Effective Time, ExchangeCo will deposit with the
Company, for the benefit of the holders of Common Shares who will receive
Exchangeable Shares in connection with the Arrangement, certificates
representing the Exchangeable Shares issued pursuant to Section 2.2(a) or
Section 2.2(b) in exchange for Exchangeable Elected Shares. Upon surrender to
the Company for cancellation of a certificate which immediately prior to the
Effective Time represented one or more Exchangeable Elected Shares under the
Arrangement, together with such other documents and instruments as would have
been required to effect the transfer of the Common Shares formerly represented
by such certificate under the CBCA and the by-laws of the Company and such
additional documents and instruments as the Company may reasonably require, the
holder of such surrendered certificate will be entitled to receive in exchange
therefore, and the Company will deliver to such holder, a certificate
representing that number (rounded down to the nearest whole number) of
Exchangeable Shares which such holder has the right to receive (together with
any dividends or distributions with

- 8 -

--------------------------------------------------------------------------------

respect thereto pursuant to Section 4.3), and the certificate so surrendered
will forthwith be cancelled. In the event of a transfer of ownership of Common
Shares that is not registered in the transfer records of the Company, a
certificate representing the proper number of Exchangeable Shares may be issued
to the transferee if the certificate representing such Common Shares is
presented to the Company, accompanied by all documents required to evidence and
effect such transfer under the CBCA and the by-laws of the Company and such
additional documents and instruments as the Company may reasonably require.
Until surrendered as contemplated by this Section 4.1, each certificate which
immediately prior to the Effective Time represented Exchangeable Elected Shares
will be deemed at all times after the Effective Time to represent only the right
to receive upon such surrender (i) the certificate representing Exchangeable
Shares as contemplated by this Section 4.1, and (ii) any dividends or
distributions with a record date after the Effective Time theretofore paid or
payable with respect to Common Shares or Exchangeable Shares as contemplated by
Section 4.3.

4.2 Exchange of Certificates for Parent Common Stock

     Upon surrender to the Company for cancellation of a certificate which
immediately prior to the Effective Time represented Parent Elected Shares under
the Arrangement, together with such other documents and instruments as would
have been required to effect the transfer of the Common Shares formerly
represented by such certificate under the CBCA and the by-laws of the Company
and such additional documents and instruments as the Company may reasonably
require, the holder of such surrendered certificate will be entitled to receive
in exchange therefor, and the Parent shall deliver to such holder, a certificate
representing that number (rounded down to the nearest whole number) of Parent
Common Stock which such holder has the right to receive (together with any
dividends or distributions with respect thereto pursuant to Section 4.3), and
the certificate so surrendered will forthwith be cancelled. In the event of a
transfer of ownership of Common Shares which is not registered in the transfer
records of the Company, a certificate representing the proper number of Parent
Common Stock may be issued to the transferee if the certificate representing
such Common Shares is presented to the Company, accompanied by all documents
required to evidence and effect such transfer under the CBCA and the by-laws of
the Company and such additional documents and instruments as the Company may
reasonably require. Until surrendered as contemplated by this Section 4.2, each
certificate which immediately prior to the Effective Time represented Common
Shares that were or are deemed to be Parent Elected Shares will be deemed at all
times after the Effective Time to represent only the right to receive upon such
surrender (i) the certificate representing Parent Common Stock as contemplated
by this Section 4.2, and (ii) any dividends or distributions with a record date
after the Effective Time theretofore paid or payable with respect to the Common
Shares or Parent Common Stock as contemplated by Section 4.3.

4.3 Distributions with Respect to Unsurrendered Certificates

     No dividends or other distributions declared or made after the Effective
Time with respect to Exchangeable Shares or Parent Common Stock with a record
date after the Effective Time will be paid to the holder of any unsurrendered
certificate which immediately prior to the Effective Time represented
outstanding Common Shares that were exchanged pursuant to Section 2.2, unless
and until the holder of record of such certificate shall surrender such
certificate in accordance with Section 4.1 or 4.2. Subject to applicable law, at
the time of such surrender of any such certificate, there will be paid to the
record holder of the certificates representing whole Common Shares, without
interest, (i) the amount of dividends or other distributions with a record date
after the Effective Time theretofore paid with respect to such whole
Exchangeable Shares or Parent Common Stock, as the case may be, that the holder
is entitled to receive and (iii) on the appropriate payment date, the amount of
dividends or other distributions with a record date after the Effective Time but
prior to surrender and a payment date

- 9 -

--------------------------------------------------------------------------------

subsequent to surrender payable with respect to such whole Exchangeable Share or
Parent Common Stock, as the case may be, that the holder is entitled to receive.

4.4 No Fractional Shares

     No certificates or scrip representing any remaining fractional Exchangeable
Shares or fractional Parent Common Stock to which a holder may be entitled
(after aggregating all such fractions to which such holder may be entitled) will
be issued upon the surrender for exchange of certificates pursuant to Section
4.1 or 4.2 and no dividend, stock split or other change in the capital structure
of ExchangeCo or Parent, as the case may be, will have any effect on any such
fractional share and such fractional interests will not entitle the owner
thereof to exercise any rights as a security holder of ExchangeCo or Parent. In
lieu of any such fractional shares each Person otherwise entitled to a
fractional share in an Exchangeable Share after aggregating all such fractional
shares will receive that number of Exchangeable Shares or Parent Common Stock
rounded down to the nearest whole share.

4.5 Lost Certificates

     In the event any certificate which immediately prior to the Effective Time
represented one or more outstanding Common Shares that were exchanged pursuant
to Section 2.2 shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the Person claiming such certificate to be lost,
stolen or destroyed, the Company will issue in exchange for such lost, stolen or
destroyed certificate, one or more certificates representing one or more
Exchangeable Shares or Parent Common Stock (and a cheque for any dividends or
distributions with respect thereto pursuant to Section 4.3) deliverable in
accordance with such holder’s Letter of Transmittal and Election Form. When
authorizing such issuance and payment in exchange for any lost, stolen or
destroyed certificate, the Person to whom certificates representing Exchangeable
Shares or Parent Common Stock are to be issued shall, as a condition precedent
to the issuance thereof, give a bond satisfactory to ExchangeCo, Parent and
their respective transfer agents (including the Company) in such sum as Parent
may direct or, if Parent permits indemnification in lieu of a bond, otherwise
indemnify ExchangeCo, Parent and their respective transfer agents (including the
Company) in a manner satisfactory to Parent against any claim that may be made
against ExchangeCo, Parent and their respective transfer agents (including the
Company) with respect to the certificate alleged to have been lost, stolen or
destroyed.

4.6 Extinction of Rights

     Any certificate which immediately prior to the Effective Time represented
outstanding Common Shares that were exchanged pursuant to Section 2.2 and not
deposited with the Company in accordance with Sections 4.1 or 4.2, together with
all other instruments required by Sections 4.1 or 4.2, on or prior to the third
anniversary of the Effective Date shall cease to represent a claim or interest
of any kind or nature as a shareholder of the Company, Parent or ExchangeCo. On
such date, the Exchangeable Shares or Parent Common Stock to which the former
registered holder of the certificate referred to in the preceding sentence was
ultimately entitled shall be deemed to have been surrendered to ExchangeCo or
Parent, as the case may be, together with all entitlements to dividends,
distributions and interest thereon held for such former registered holder in
accordance with Section 4.3.

4.7 Withholding Rights

     ExchangeCo, Parent and the Company will be entitled to deduct and withhold
from any dividend or consideration otherwise payable to any holder of Common
Shares, Parent Common Stock or Exchangeable Shares, such amounts as ExchangeCo,
Parent or the Company is required or permitted to deduct and withhold with
respect to such payment under the ITA, the United States Internal Revenue

- 10 -

--------------------------------------------------------------------------------

Code of 1986 or any provision of provincial, state, local or foreign tax law, in
each case, as amended. To the extent that amounts are so withheld, such withheld
amounts will be treated for all purposes hereof as having been paid to the
holder of the shares in respect of which such deduction and withholding was
made, provided that such withheld amounts are actually remitted to the
appropriate taxing authority. To the extent that the amount so required or
permitted to be deducted or withheld from any payment to a holder exceeds the
cash portion of the consideration otherwise payable to the holder, ExchangeCo,
Parent and the Company are hereby authorized to sell or otherwise dispose of
such portion of the consideration as is necessary to provide sufficient funds to
ExchangeCo, Parent or the Company, as the case may be, to enable it to comply
with such deduction or withholding requirement and ExchangeCo, Parent or the
Company will notify the holder thereof and remit to the holder any unapplied
balance of the net proceeds of such sale.

ARTICLE 5
CERTAIN RIGHTS OF PARENT TO ACQUIRE EXCHANGEABLE SHARES

5.1

Parent Liquidation Call Right

      (a)

Parent will have the overriding right (the “Liquidation Call Right”), in the
event of and notwithstanding the proposed liquidation, dissolution or winding-up
of ExchangeCo pursuant to Article 5 of the Exchangeable Share Provisions, to
purchase from all but not less than all of the holders of Exchangeable Shares
(other than any holder of Exchangeable Shares which is Parent or an Affiliate of
Parent) on the Liquidation Date all but not less than all of the Exchangeable
Shares held by each such holder on payment by Parent of an amount per share (the
“Liquidation Call Purchase Price”) equal to the Current Market Price of a Parent
Common Stock on the last Business Day prior to the Liquidation Date, which will
be satisfied in full by Parent causing to be delivered to such holder one share
of Parent Common Stock for each such Exchangeable Share, plus, to the extent not
paid by ExchangeCo, an additional amount equivalent to the full amount of all
declared and unpaid dividends on each such Exchangeable Share held by such
holder on any dividend record date which occurred prior to the date of purchase
by Parent (the “Dividend Amount”). In the event of the exercise of the
Liquidation Call Right by Parent, each holder (other than Parent or Affiliates
of Parent) shall be obligated to sell all but not less than all of the
Exchangeable Shares held by such holder to Parent on the Liquidation Date on
payment by Parent to the holder of the Liquidation Call Purchase Price for each
such share, and ExchangeCo shall have no obligation to pay the Liquidation
Amount of such shares so purchased by Parent.

      (b)

To exercise the Liquidation Call Right, Parent must notify ExchangeCo of
Parent’s intention to exercise such right at least 20 days before the
Liquidation Date in the case of a voluntary liquidation, dissolution or
winding-up of ExchangeCo and at least five Business Days before the Liquidation
Date in the case of an involuntary liquidation, dissolution or winding-up of
ExchangeCo. ExchangeCo will notify the holders of Exchangeable Shares as to
whether or not Parent has exercised the Liquidation Call Right forthwith after
the expiry of the period during which the same may be exercised by Parent. If
Parent exercises the Liquidation Call Right, then on the Liquidation Date Parent
will purchase and the holders (other than Parent or Affiliates of Parent) will
sell all but not less than all of the Exchangeable Shares held by such holders
for a price per share equal to the Liquidation Call Purchase Price.

      (c)

For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Liquidation Call Right, Parent will deposit with ExchangeCo, on or before
the

- 11 -

--------------------------------------------------------------------------------


Liquidation Date, certificates representing the aggregate number of shares of
Parent Common Stock deliverable by Parent and a cheque or cheques of Parent
payable at par at any branch of the bankers of Parent representing the aggregate
Dividend Amount in payment of the total Liquidation Call Purchase Price, less
any amounts withheld pursuant to Section 4.7 hereof. Provided that Parent has
complied with the immediately preceding sentence, on and after the Liquidation
Date, the rights of each holder of Exchangeable Shares will be limited to
receiving such holder’s proportionate part of the total Liquidation Call
Purchase Price payable by Parent upon presentation and surrender by the holder
of certificates representing the Exchangeable Shares held by such holder and the
holder will on and after the Liquidation Date be considered and deemed for all
purposes to be the holder of the Parent Common Stock to which it is entitled.
Upon surrender to ExchangeCo of a certificate or certificates representing
Exchangeable Shares, together with such other documents and instruments as may
be required to effect a transfer of Exchangeable Shares under the CBCA and the
by-laws of ExchangeCo and such additional documents and instruments as
ExchangeCo may reasonably require, the holder of such surrendered certificate or
certificates will be entitled to receive in exchange therefore, and ExchangeCo
on behalf of Parent will deliver to such holder, certificates representing the
Parent Common Stock to which the holder is entitled and a cheque or cheques of
Parent payable at par at any branch of the bankers of Parent in payment of the
Dividend Amount, less any amounts withheld pursuant to Section 4.7 hereof. If
Parent does not exercise the Liquidation Call Right in the manner described
above, on the Liquidation Date the holders of the Exchangeable Shares will be
entitled to receive in exchange therefor the Liquidation Amount of such shares
pursuant to Article 5 of the Exchangeable Share Provisions.

      5.2

Parent Redemption Call Right

      (a)

Parent will have the overriding right (the “Redemption Call Right”),
notwithstanding the proposed redemption of the Exchangeable Shares by ExchangeCo
pursuant to Article 7 of the Exchangeable Share Provisions, to purchase from all
but not less than all of the holders of Exchangeable Shares (other than any
holder of Exchangeable Shares which is Parent or an Affiliate of Parent) on the
Redemption Date all but not less than all of the Exchangeable Shares held by
each such holder on payment by Parent to each holder of an amount per
Exchangeable Share (the “Redemption Call Purchase Price”) equal to the Current
Market Price of a Parent Common Stock on the last Business Day prior to the
Redemption Date, which will be satisfied in full by Parent causing to be
delivered to such holder one share of Parent Common Stock, plus the Dividend
Amount, for each Exchangeable Share redeemed. In the event of the exercise of
the Redemption Call Right by Parent, each holder (other than Parent or
Affiliates of Parent) will be obligated to sell all but not less than all the
Exchangeable Shares held by such holder to Parent on the Redemption Date on
payment by Parent to the holder of the Redemption Call Purchase Price for each
such share, and ExchangeCo will have no obligation to redeem such shares so
purchased by Parent.

      (b)

To exercise the Redemption Call Right, Parent must notify ExchangeCo of Parent’s
intention to exercise such right at least 60 days before the Redemption Date,
except in the case of a redemption occurring as a result of a Parent Control
Transaction, an Exchangeable Share Voting Event or an Exempt Exchangeable Share
Voting Event, in which case Parent will so notify ExchangeCo on or as soon as
practicable before the Redemption Date. ExchangeCo will notify the holders of
the Exchangeable Shares as to whether or not Parent has exercised the Redemption
Call Right forthwith after the expiry

- 12 -

--------------------------------------------------------------------------------


 

of the period during which the same may be exercised by Parent. If Parent
exercises the Redemption Call Right, on the Redemption Date, Parent will
purchase and the holders (other than Parent or Affiliates of Parent) will sell
all but not less than all of the Exchangeable Shares held by such holders for a
price per share equal to the Redemption Call Purchase Price.

        (c)

For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Redemption Call Right, Parent will deposit with ExchangeCo, on or before
the Redemption Date, certificates representing the aggregate number of shares of
Parent Common Stock deliverable by Parent and a cheque or cheques of Parent
payable at par at any branch of the bankers of Parent representing the aggregate
Dividend Amount in payment of the total Redemption Call Purchase Price, less any
amounts withheld pursuant to Section 4.7 hereof. Provided that Parent has
complied with the immediately preceding sentence, on and after the Redemption
Date the rights of each holder of Exchangeable Shares (other than Parent or
Affiliates of Parent) will be limited to receiving such holder’s proportionate
part of the total Redemption Call Purchase Price payable by Parent upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder will on and after the
Redemption Date be considered and deemed for all purposes to be the holder of
the Parent Common Stock to which it is entitled. Upon surrender to ExchangeCo of
a certificate or certificates representing Exchangeable Shares, together with
such other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the CBCA and the by-laws of ExchangeCo and such
additional documents and instruments as ExchangeCo and the Parent may reasonably
require, the holder of such surrendered certificate or certificates will be
entitled to receive in exchange therefor, and ExchangeCo on behalf of Parent
will deliver to such holder, certificates representing the Parent Common Stock
to which the holder is entitled and a cheque or cheques of Parent payable at par
at any branch of the bankers of Parent in payment of the Dividend Amount, less
any amounts withheld pursuant to Section 4.7 hereof. If Parent does not exercise
the Redemption Call Right in the manner described above, on the Redemption Date
the holders of the Exchangeable Shares will be entitled to receive in exchange
therefor the Redemption Price of such shares pursuant to Article 7 of the
Exchangeable Share Provisions.

ARTICLE 6
AMENDMENTS

6.1 Amendments to Plan of Arrangement

     The Company shall not amend, modify and/or supplement this Plan of
Arrangement prior to the Effective Date unless each such amendment, modification
and/or supplement is (i) set out in writing, (ii) approved by Parent, (iii)
filed with the Court and, if made following the Company Securityholders’
Meeting, approved by the Court, and (iv) communicated to Company Securityholders
if and as required by the Court.

     Any amendment, modification or supplement to this Plan of Arrangement may
be proposed by the Company at any time prior to the Company Securityholders’
Meeting (provided that Parent shall have consented thereto) with or without any
other prior notice or communication, and if so proposed and accepted by the
Persons voting at the Company Securityholders’ Meeting (subject to the
requirements set forth in the Interim Order), will become part of this Plan of
Arrangement for all purposes.

- 13 -

--------------------------------------------------------------------------------

     Any amendment, modification or supplement to this Plan of Arrangement that
is approved or directed by the Court following the Company Securityholders’
Meeting will be effective only if (i) it is consented to by each of the Company
and Parent, and (ii) if required by the Court, it is consented to by the Company
Securityholders voting in the manner directed by the Court.

- 14 -

--------------------------------------------------------------------------------

APPENDIX 1

PROVISIONS ATTACHING TO THE
EXCHANGEABLE SHARES OF
6789722 CANADA INC.

     The Exchangeable Shares of 6789722 Canada Inc. (the “Corporation”) shall
have the following rights, privileges, restrictions and conditions:

ARTICLE 1
INTERPRETATION

1.1 For the purposes of these share provisions:

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

     “Board of Directors” means the board of directors of the Corporation.

     “Business Day” means any day on which commercial banks are generally open
for business in Vancouver, British Columbia, other than a Saturday, a Sunday or
a day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

     “Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such spot exchange rate on such date for such
foreign currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.

     “Common Share” means a share in the class of common shares in the capital
of the Corporation.

     “Corporation” means 6789722 Canada Inc., a corporation governed by the
Canada Business Corporations Act and being a wholly-owned subsidiary of Parent.

     “Current Market Price” means, in respect of a Parent Common Stock on any
date, the Canadian Dollar Equivalent of the average of the closing prices of
Parent Common Stock during a period of 20 consecutive trading days ending not
more than three trading days before such date on OTC, or, if the Parent Common
Stock are not then quoted on OTC, on such other stock exchange or automated
quotation system on which the Parent Common Stock are listed or quoted, as the
case may be, as may be selected by the Board of Directors for such purpose;
provided, however, that if in the opinion of the Board of Directors the public
distribution or trading activity of Parent Common Stock during such period does
not create a market which reflects the fair market value of a Parent Common
Stock, then the Current

- 15 -

--------------------------------------------------------------------------------

Market Price of a Parent Common Stock shall be determined by the Board of
Directors, in good faith and in its sole discretion, and provided further that
any such selection, opinion or determination by the Board of Directors shall be
conclusive and binding.

     “Dividend Amount” has the meaning ascribed to that term in Section 6.3 of
these share provisions.

     “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.

     “Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of the Corporation having the rights, privileges,
restrictions and conditions set forth herein.

     “Exchangeable Share Support Agreement” means the Exchangeable Share Support
Agreement among Parent and the Corporation, to be entered into in connection
with the Plan of Arrangement.

     “Exchangeable Share Voting Event” means any matter in respect of which
holders of Exchangeable Shares are entitled to vote as shareholders of the
Corporation, other than an Exempt Exchangeable Share Voting Event, and, for
greater certainty, excluding any matter in respect of which holders of
Exchangeable Shares are entitled to vote (or instruct the Trustee to vote) in
their capacity as Beneficiaries under (and as that term is defined in) the
Voting and Exchange Trust Agreement.

     “Exempt Exchangeable Share Voting Event” means any matter in respect of
which holders of Exchangeable Shares are entitled to vote as shareholders of the
Corporation in order to approve or disapprove, as applicable, any change to, or
in the rights of the holders of, the Exchangeable Shares, where the approval or
disapproval, as applicable, of such change would be required to maintain the
equivalence of the Exchangeable Shares and the Parent Common Stock.

     “Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, centre, organization, unit, body or Entity
and any court or other tribunal).

     “Liquidation Amount” has the meaning ascribed to that term in Section 5.1
of these share provisions.

     “Liquidation Call Right” has the meaning ascribed to that term in the Plan
of Arrangement.

     “Liquidation Date” has the meaning ascribed to that term in Section 5.1 of
these share provisions.

     “Parent” means CounterPath Solutions, Inc., a corporation existing under
the laws of the State of Nevada, and includes any successor thereto.

     “Parent Call Notice” has the meaning ascribed to that term in Section 6.3
of these share provisions.

- 16 -

--------------------------------------------------------------------------------

     “Parent Common Stock” means a share of common stock, par value U.S. $0.001
per share, in the capital of Parent, and any other security into which such
share may be changed.

     “Parent Control Transaction” means (i) any merger, amalgamation,
reorganization or other similar event involving Parent, (ii) any tender offer
for Parent, (iii) any material sale of assets or shares or rights or interests
therein or thereto by Parent, or (iv) any similar transactions involving Parent,
or (v) any proposal to do any of the foregoing.

     “Parent Dividend Declaration Date” means the date on which the board of
directors of Parent declares any dividend on the Parent Common Stock.

     “Person” means any individual, Entity or Governmental Body.

     “Plan of Arrangement” means the plan of arrangement relating to the
arrangement involving Parent, the Corporation and NewHeights Software
Corporation under Section 192 of the Canada Business Corporations Act, as
amended, modified or supplemented from time to time in accordance with the plan
and any order of the Supreme Court of British Columbia, to which plan these
share provisions are attached as Appendix 1 and which plan (other than Appendix
1 thereto) is attached to these share provisions as Exhibit A.

     “Purchase Price” has the meaning ascribed to that term in Section 6.3 of
these share provisions.

     “Redemption Call Purchase Price” has the meaning ascribed to that term in
the Plan of Arrangement.

     “Redemption Call Right” has the meaning ascribed to that term in the Plan
of Arrangement.

     “Redemption Date” means the date, if any, established by the Board of
Directors for the redemption by the Corporation of all but not less than all of
the outstanding Exchangeable Shares pursuant to Article 7 of these share
provisions, which date shall be no earlier than July 31, 2012 unless:

  (a)

there are fewer than 10% of the Exchangeable Shares originally issued
outstanding (other than Exchangeable Shares held by Parent and its Affiliates,
and as such number of shares may be adjusted as deemed appropriate by the Board
of Directors to give effect to any subdivision or consolidation of or stock
dividend on the Exchangeable Shares, any issue or distribution of rights to
acquire Exchangeable Shares or securities exercisable or exchangeable for or
convertible into Exchangeable Shares, any issue or distribution of other
securities or rights or evidences of indebtedness or assets, or any other
capital reorganization or other transaction affecting the Exchangeable Shares),
in which case the Board of Directors may accelerate such redemption date to such
date prior to July 31, 2012 as they may determine, upon at least 60 days’ prior
written notice to the registered holders of the Exchangeable Shares;

        (b)

a Parent Control Transaction occurs, in which case, provided that the Board of
Directors determines, in good faith and in its sole discretion, that it is not
reasonably practicable to substantially replicate or modify the terms and
conditions of the Exchangeable Shares in connection with such Parent Control
Transaction or that the redemption of all but not less than all of the
outstanding Exchangeable Shares is necessary to enable the completion of such
Parent Control Transaction in accordance with its terms, the Board of Directors
may

- 17 -

--------------------------------------------------------------------------------


 

accelerate such redemption date to such date prior to July 31, 2012 as it may
determine, upon such number of days’ prior written notice to the registered
holders of the Exchangeable Shares and to Parent as the Board of Directors may
determine to be reasonably practicable in such circumstances;

        (c)

an Exchangeable Share Voting Event is proposed, in which case, provided that the
Board of Directors has determined, in good faith and in its sole discretion,
that it is not reasonably practicable to accomplish the business purpose
intended by the Exchangeable Share Voting Event, which business purpose must be
bona fide and not for the primary purpose of causing the occurrence of a
Redemption Date, in any other commercially reasonable manner that does not
result in an Exchangeable Share Voting Event, the Redemption Date shall be the
Business Day prior to the record date for any meeting or vote of the holders of
the Exchangeable Shares to consider the Exchangeable Share Voting Event and the
Board of Directors shall give such number of days’ prior written notice of such
redemption to the registered holders of the Exchangeable Shares as the Board of
Directors may determine to be reasonably practicable in such circumstances; or

        (d)

an Exempt Exchangeable Share Voting Event is proposed and the holders of the
Exchangeable Shares fail to take the necessary action at a meeting or other vote
of holders of Exchangeable Shares, to approve or disapprove, as applicable, the
Exempt Exchangeable Share Voting Event, in which case the Redemption Date shall
be the Business Day following the day on which the holders of the Exchangeable
Shares failed to take such action and the Board of Directors shall give such
number of days’ prior written notice of such redemption to the registered
holders of the Exchangeable Shares as the Board of Directors may determine to be
reasonably practicable in such circumstances,

provided, however, that the accidental failure or omission to give any notice of
redemption under clauses (a), (b), (c) or (d) above to less than 10% of such
holders of Exchangeable Shares shall not affect the validity of any such
redemption.

     “Redemption Price” has the meaning ascribed to that term in Section 7.1 of
these share provisions.

     “Retracted Shares” has the meaning ascribed to that term in Section 6.1(a)
of these share provisions.

     “Retraction Call Right” has the meaning ascribed to that term in Section
6.1(c) of these share provisions.

     “Retraction Date” has the meaning ascribed to that term in Section 6.1(b)
of these share provisions.

     “Retraction Price” has the meaning ascribed to that term in Section 6.1 of
these share provisions.

     “Retraction Request” has the meaning ascribed to that term in Section 6.1
of these share provisions.

     “Trustee” means Valiant Trust Company or such other trust company or other
Entity chosen as trustee under the Voting and Exchange Trust Agreement, and any
successor trustee appointed under the Voting and Exchange Trust Agreement.

- 18 -

--------------------------------------------------------------------------------

     “Voting and Exchange Trust Agreement” means the Voting and Exchange Trust
Agreement among Parent, the Corporation and the Trustee, to be entered into in
connection with the Plan of Arrangement.

ARTICLE 2
RANKING OF EXCHANGEABLE SHARES

2.1 Subject to Section 4.1 hereof, the Exchangeable Shares shall be entitled to
a preference over the Common Shares and any other shares ranking junior to the
Exchangeable Shares with respect to the payment of dividends and the
distribution of assets in the event of the liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary, or any other
distribution of the assets of the Corporation, among its shareholders for the
purpose of winding up its affairs.

ARTICLE 3
DIVIDENDS

3.1 Subject to Section 3.2 hereof, a holder of an Exchangeable Share shall be
entitled to receive and the Board of Directors shall, subject to applicable law,
on each Parent Dividend Declaration Date, declare a dividend on each
Exchangeable Share:

  (a)

in the case of a cash dividend declared on the Parent Common Stock, in an amount
in cash for each Exchangeable Share in U.S. dollars, or the Canadian Dollar
Equivalent thereof on the Parent Dividend Declaration Date, in each case, equal
to the cash dividend declared on each Parent Common Stock;

        (b)

in the case of a stock dividend declared on the Parent Common Stock to be paid
in Parent Common Stock, in such number of Exchangeable Shares for each
Exchangeable Share as is equal to the number of Parent Common Stock to be paid
on each Parent Common Stock; or

        (c)

in the case of a dividend declared on the Parent Common Stock in property other
than cash or Parent Common Stock, in such type and amount of property for each
Exchangeable Share as is the same as or economically equivalent to (to be
determined by the Board of Directors as contemplated by Section 3.6 hereof) the
type and amount of property declared as a dividend on each Parent Common Stock.

     Such dividends shall be paid out of money, assets or property of the
Corporation properly applicable to the payment of dividends, or out of
authorized but unissued shares of the Corporation, as applicable.

3.2 In the case of a stock dividend declared on the Parent Common Stock to be
paid in Parent Common Stock, in lieu of declaring the stock dividend
contemplated by Section 3.1(b) on the Exchangeable Shares, the Board of
Directors may, in its discretion and subject to applicable law, subdivide,
redivide or change (the “subdivision”) each issued and unissued Exchangeable
Share on the basis that each Exchangeable Share before the subdivision becomes a
number of Exchangeable Shares as is equal to the sum of (i) a Parent Common
Stock and (ii) the number of Parent Common Stock to be paid as a stock dividend
on each Parent Common Stock. In such instance, and notwithstanding any other
provision hereof, such subdivision shall become effective on the effective date
specified in Section 3.4 hereof without any further act or formality on the part
of the Board of Directors or of the holders of Exchangeable Shares. For greater
certainty, no approval of the holders of Exchangeable Shares to an amendment to
the articles of the Corporation shall be required to give effect to such
subdivision.

- 19 -

--------------------------------------------------------------------------------

3.3 Cheques of the Corporation payable at par at any branch of the bankers of
the Corporation shall be issued in respect of any cash dividends contemplated by
Section 3.1(a) hereof and the sending of such a cheque to each holder of an
Exchangeable Share shall satisfy the cash dividend represented thereby unless
the cheque is not paid on presentation. Subject to applicable law, certificates
registered in the name of the registered holder of Exchangeable Shares shall be
issued or transferred in respect of any stock dividends contemplated by Section
3.1(b) hereof or the subdivision of Exchangeable Shares contemplated by Section
3.2 hereof and the sending of such a certificate to each holder of an
Exchangeable Share shall satisfy the stock dividend represented thereby. Such
other type and amount of property in respect of any dividends contemplated by
Section 3.1(c) hereof shall be issued, distributed or transferred by the
Corporation in such manner as it shall determine and the issuance, distribution
or transfer thereof by the Corporation to each holder of an Exchangeable Share
shall satisfy the dividend represented thereby. No holder of an Exchangeable
Share shall be entitled to recover by action or other legal process against the
Corporation any dividend that is represented by a cheque that has not been duly
presented to the Corporation’s bankers for payment or that otherwise remains
unclaimed for a period of six years from the date on which such dividend was
payable.

3.4 The record date for the determination of the holders of Exchangeable Shares
entitled to receive payment of, and the payment date for, any dividend declared
on the Exchangeable Shares under Section 3.1 hereof shall be the same dates as
the record date and payment date, respectively, for the corresponding dividend
declared on the Parent Common Stock. The record date for the determination of
the holder of Exchangeable Shares entitled to receive Exchangeable Shares in
connection with any subdivision of Exchangeable Shares under Section 3.2 hereof
and the effective date of such subdivision shall be the same dates as the record
date and payment date, respectively, for the corresponding stock dividend
declared on Parent Common Stock.

3.5 If on any payment date for any dividends declared on the Exchangeable Shares
under Section 3.1 hereof the dividends are not paid in full on all of the
Exchangeable Shares then outstanding, any such dividends that remain unpaid
shall be paid on a subsequent date or dates determined by the Board of Directors
on which the Corporation shall have sufficient moneys, assets or property
properly applicable to the payment of such dividends.

3.6 The Board of Directors shall determine, in good faith and in its sole
discretion, economic equivalence for the purposes of Sections 3.1 and 3.2
hereof, and each such determination shall be conclusive and binding on the
Corporation and its shareholders. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors to be relevant, be considered by the Board of Directors:

  (a)

in the case of any stock dividend or other distribution payable in Parent Common
Stock, the number of such shares issued in proportion to the number of Parent
Common Stock previously outstanding;

        (b)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Stock (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
in the manner above contemplated) of a Parent Common Stock;

        (c)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Stock, any rights, options or warrants other than those
referred to in Section

- 20 -

--------------------------------------------------------------------------------


 

3.6(b) above, any evidences of indebtedness of Parent or any assets of Parent),
the relationship between the fair market value (as determined by the Board of
Directors in the manner above contemplated) of such property to be issued or
distributed with respect to each outstanding Parent Common Stock and the current
market value (as determined by the Board of Directors in the manner above
contemplated) of a Parent Common Stock; and

        (d)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Stock as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

     For purposes of the foregoing determinations, the current market value of
any security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors the public distribution or trading
activity of such securities during such period does not create a market which
reflects the fair market value of such securities, then the current market value
thereof shall be determined by the Board of Directors, in good faith and in its
sole discretion, and provided further that any such determination by the Board
of Directors shall be conclusive and binding on the Corporation and its
shareholders.

ARTICLE 4
CERTAIN RESTRICTIONS

4.1 So long as any of the Exchangeable Shares are outstanding, the Corporation
shall not at any time without, but may at any time with, the approval of the
holders of the Exchangeable Shares given as specified in Section 9.2 of these
share provisions:

  (a)

pay any dividends on the Common Shares or any other shares ranking junior to the
Exchangeable Shares, other than stock dividends payable in Common Shares or any
such other shares ranking junior to the Exchangeable Shares, as the case may be;

        (b)

redeem or purchase or make any capital distribution in respect of Common Shares
or any other shares ranking junior to the Exchangeable Shares;

        (c)

redeem or purchase any other shares of the Corporation ranking equally with the
Exchangeable Shares with respect to the payment of dividends or on any
liquidation distribution; or

        (d)

issue any Exchangeable Shares or any other shares of the Corporation ranking
equally with, or superior to, the Exchangeable Shares other than by way of stock
dividends to the holders of such Exchangeable Shares.

     The restrictions in Sections 4.1(a), 4.1(b), 4.1(c) and 4.1(d) above shall
not apply if all dividends on the outstanding Exchangeable Shares corresponding
to dividends declared and paid to date on the Parent Common Stock shall have
been declared and paid on the Exchangeable Shares.

- 21 -

--------------------------------------------------------------------------------

ARTICLE 5
DISTRIBUTION ON LIQUIDATION

5.1 In the event of the liquidation, dissolution or winding-up of the
Corporation or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs, subject to the exercise
by Parent of the Liquidation Call Right, a holder of Exchangeable Shares shall
be entitled, subject to applicable law, to receive from the assets of the
Corporation in respect of each Exchangeable Share held by such holder on the
effective date (the “Liquidation Date”) of such liquidation, dissolution or
winding-up, before any distribution of any part of the assets of the Corporation
among the holders of the Common Shares or any other shares ranking junior to the
Exchangeable Shares, an amount per share equal to the Current Market Price of a
Parent Common Stock on the last Business Day prior to the Liquidation Date (the
“Liquidation Amount”), which shall be satisfied in full by the Corporation
causing to be delivered to such holder one share of Parent Common Stock,
together with all declared and unpaid dividends on each such Exchangeable Share
held by such holder on any dividend record date which occurred prior to the
Liquidation Date.

5.2 On or promptly after the Liquidation Date, and subject to the exercise by
Parent of the Liquidation Call Right, the Corporation shall cause to be
delivered to the holders of the Exchangeable Shares the Liquidation Amount for
each such Exchangeable Share upon presentation and surrender of the certificates
representing such Exchangeable Shares, together with such other documents and
instruments as are required to effect a transfer of Exchangeable Shares under
the Canada Business Corporations Act and the by-laws of the Corporation and such
additional documents and instruments as the Parent or the Corporation may
reasonably require, at the registered office of the Corporation by notice to the
holders of the Exchangeable Shares. Payment of the total Liquidation Amount for
such Exchangeable Shares shall be made by delivery to each holder, at the
address of the holder recorded in the securities register of the Corporation for
the Exchangeable Shares or by holding for pick-up by the holder at the
registered office of the Corporation by notice to the holders of Exchangeable
Shares, on behalf of the Corporation of certificates representing Parent Common
Stock (which shares shall be duly issued as fully paid and non-assessable and
shall be free and clear of any lien, claim or encumbrance) and a cheque of the
Corporation payable at par at any branch of the bankers of the Corporation in
respect of the remaining portion, if any, of the total Liquidation Amount (in
each case less any amounts withheld on account of tax required to be deducted
and withheld therefrom). On and after the Liquidation Date, the holders of the
Exchangeable Shares shall cease to be holders of such Exchangeable Shares and
shall not be entitled to exercise any of the rights of holders in respect
thereof, other than the right to receive their proportionate part of the total
Liquidation Amount, unless payment of the total Liquidation Amount for such
Exchangeable Shares shall not be made upon presentation and surrender of share
certificates in accordance with the foregoing provisions, in which case the
rights of the holders shall remain unaffected until the total Liquidation Amount
has been paid in the manner hereinbefore provided. The Corporation shall have
the right at any time after the Liquidation Date to deposit or cause to be
deposited the total Liquidation Amount in respect of the Exchangeable Shares
represented by certificates that have not at the Liquidation Date been
surrendered by the holders thereof in a custodial account with any chartered
bank or trust company in Canada. Upon such deposit being made, the rights of the
holders of Exchangeable Shares after such deposit shall be limited to receiving
their proportionate part of the total Liquidation Amount (in each case less any
amounts withheld on account of tax required to be deducted and withheld
therefrom) for such Exchangeable Shares so deposited, against presentation and
surrender of the said certificates held by them, respectively, in accordance
with the foregoing provisions. Upon such payment or deposit of the total
Liquidation Amount, the holders of the Exchangeable Shares shall thereafter be
considered and deemed for all purposes to be holders of the Parent Common Stock
delivered to them or the custodian on their behalf.

- 22 -

--------------------------------------------------------------------------------

5.3 After the Corporation has satisfied its obligations to pay the holders of
the Exchangeable Shares the Liquidation Amount per Exchangeable Share pursuant
to Section 5.1 of these share provisions, such holders shall not be entitled to
share in any further distribution of the assets of the Corporation.

ARTICLE 6
RETRACTION OF EXCHANGEABLE SHARES BY HOLDER

6.1 A holder of Exchangeable Shares shall be entitled at any time, subject to
the exercise by Parent of the Retraction Call Right and otherwise upon
compliance with the provisions of this Article 6, to require the Corporation to
redeem any or all of the Exchangeable Shares registered in the name of such
holder for an amount per share equal to the Current Market Price of a Parent
Common Stock on the last Business Day prior to the Retraction Date (the
“Retraction Price”), which shall be satisfied in full by the Corporation causing
to be delivered to such holder one share of Parent Common Stock for each
Exchangeable Share presented and surrendered by the holder, together with, on
the payment date therefor, the full amount of all declared and unpaid dividends
on any such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the Retraction Date. To effect such redemption, the
holder shall present and surrender at the registered office of the Corporation
by notice to the holders of Exchangeable Shares the certificate or certificates
representing the Exchangeable Shares which the holder desires to have the
Corporation redeem, together with such other documents and instruments as are
required to effect a transfer of Exchangeable Shares under the Canada Business
Corporations Act and the by-laws of the Corporation and such additional
documents and instruments as the Parent or the Corporation may reasonably
require, and together with a duly executed statement (the “Retraction Request”)
in the form of Schedule A hereto or in such other form as may be acceptable to
the Corporation:

  (a)

specifying that the holder desires to have all or any number specified therein
of the Exchangeable Shares represented by such certificate or certificates (the
“Retracted Shares”) redeemed by the Corporation;

        (b)

stating the Business Day on which the holder desires to have the Corporation
redeem the Retracted Shares (the “Retraction Date”), provided that the
Retraction Date shall be not less than 10 Business Days nor more than 15
Business Days after the date on which the Retraction Request is received by the
Corporation and further provided that, in the event that no such Business Day is
specified by the holder in the Retraction Request, the Retraction Date shall be
deemed to be the 15th Business Day after the date on which the Retraction
Request is received by the Corporation; and

        (c)

acknowledging the overriding right (the “Retraction Call Right”) of Parent to
purchase all but not less than all the Retracted Shares directly from the holder
and that the Retraction Request shall be deemed to be a revocable offer by the
holder to sell the Retracted Shares to Parent in accordance with the Retraction
Call Right on the terms and conditions set out in Section 6.3 below.

6.2 Subject to the exercise by Parent of the Retraction Call Right, upon receipt
by the Corporation in the manner specified in Section 6.1 hereof of a
certificate or certificates representing the number of Exchangeable Shares which
the holder desires to have the Corporation redeem, together with a Retraction
Request and such other documents and instruments as are required to effect a
transfer of Exchangeable Shares under the Canada Business Corporations Act and
the by-laws of the Corporation and such additional documents and instruments as
the Parent or the Corporation may reasonably require, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7, the Corporation shall redeem the Retracted Shares effective at the
close of business on the Retraction

- 23 -

--------------------------------------------------------------------------------

Date and shall cause to be delivered to such holder the total Retraction Price
with respect to such shares, provided that all declared and unpaid dividends for
which the record date has occurred prior to the Retraction Date shall be paid on
the payment date for such dividends. If only a part of the Exchangeable Shares
represented by any certificate is redeemed (or purchased by Parent pursuant to
the Retraction Call Right), a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of the
Corporation.

6.3 Upon receipt by the Corporation of a Retraction Request, the Corporation
shall immediately notify Parent thereof. In order to exercise the Retraction
Call Right, Parent must notify the Corporation of its determination to do so
(the “Parent Call Notice”) within five Business Days of notification to Parent
by the Corporation of the receipt by the Corporation of the Retraction Request.
If Parent does not so notify the Corporation within such five Business Day
period, the Corporation will notify the holder as soon as possible thereafter
that Parent will not exercise the Retraction Call Right. If Parent delivers the
Parent Call Notice within such five Business Day period, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7, the Retraction Request shall thereupon be considered only to be an
offer by the holder to sell the Retracted Shares to Parent in accordance with
the Retraction Call Right. In such event, the Corporation shall not redeem the
Retracted Shares and Parent shall purchase from such holder and such holder
shall sell to Parent on the Retraction Date the Retracted Shares for a purchase
price (the “Purchase Price”) per share equal to the Retraction Price per share
which shall be satisfied in full by Parent causing to be delivered to such
holder one share of Parent Common Stock for each Exchangeable Share presented
and surrendered by the holder, plus, on the designated payment date therefor, to
the extent not paid by the Corporation on the designated payment date therefor,
an additional amount equivalent to the full amount of all declared and unpaid
dividends on those Retracted Shares held by such holder on any dividend record
date which occurred prior to the Retraction Date (the “Dividend Amount”). For
the purposes of completing a purchase pursuant to the Retraction Call Right,
Parent shall deposit with the Corporation, on or before the Retraction Date,
certificates representing shares of Parent Common Stock and a cheque or cheques
of Parent payable at par at any branch of the bankers of Parent representing the
aggregate Dividend Amount, less any amounts withheld on account of tax required
to be deducted and withheld therefrom. Provided that Parent has complied with
the immediately preceding sentence, the closing of the purchase and sale of the
Retracted Shares pursuant to the Retraction Call Right shall be deemed to have
occurred as at the close of business on the Retraction Date and, for greater
certainty, no redemption by the Corporation of such Retracted Shares shall take
place on the Retraction Date. In the event that Parent does not deliver a Parent
Call Notice within such five Business Day period, and provided that the
Retraction Request is not revoked by the holder in the manner specified in
Section 6.7, the Corporation shall redeem the Retracted Shares on the Retraction
Date and in the manner otherwise contemplated in this Article 6.

6.4 The Corporation or Parent, as the case may be, shall deliver to the relevant
holder, at the address of the holder recorded in the securities register of the
Corporation for the Exchangeable Shares or at the address specified in the
holder’s Retraction Request or by holding for pick-up by the holder at the
registered office of the Corporation by notice to the holders of Exchangeable
Shares, certificates representing the Parent Common Stock (which shares shall be
duly issued as fully paid and non-assessable and shall be free and clear of any
lien, claim or encumbrance) registered in the name of the holder or in such
other name as the holder may request, and, if applicable and on or before the
payment date therefor, a cheque payable at par at any branch of the bankers of
the Corporation or Parent, as applicable, representing the aggregate Dividend
Amount in payment of the total Retraction Price or the total Purchase Price, as
the case may be, in each case, less any amounts withheld on account of tax
required to be deducted and withheld therefrom, and such delivery of such
certificates and cheques on behalf of the Corporation or by Parent, as the case
may be, shall be deemed to be payment of and shall satisfy and discharge all
liability for the total Retraction Price or total Purchase Price, as the case
may be,

- 24 -

--------------------------------------------------------------------------------

to the extent that the same is represented by such share certificates and
cheques (plus any tax deducted and withheld therefrom and remitted to the proper
tax authority).

6.5 On and after the close of business on the Retraction Date, the holder of the
Retracted Shares shall cease to be a holder of such Retracted Shares and shall
not be entitled to exercise any of the rights of a holder in respect thereof,
other than the right to receive his proportionate part of the total Retraction
Price or total Purchase Price, as the case may be, unless upon presentation and
surrender of certificates in accordance with the foregoing provisions, payment
of the total Retraction Price or the total Purchase Price, as the case may be,
shall not be made as provided in Section 6.4, in which case the rights of such
holder shall remain unaffected until the total Retraction Price or the total
Purchase Price, as the case may be, has been paid in the manner hereinbefore
provided. On and after the close of business on the Retraction Date, provided
that presentation and surrender of certificates and payment of the total
Retraction Price or the total Purchase Price, as the case may be, has been made
in accordance with the foregoing provisions, the holder of the Retracted Shares
so redeemed by the Corporation or purchased by Parent shall thereafter be
considered and deemed for all purposes to be a holder of the Parent Common Stock
delivered to it.

6.6 Notwithstanding any other provision of this Article 6, the Corporation shall
not be obligated to redeem Retracted Shares specified by a holder in a
Retraction Request to the extent that such redemption of Retracted Shares would
be contrary to solvency requirements or other provisions of applicable law. If
the Corporation believes that on any Retraction Date it would not be permitted
by any of such provisions to redeem the Retracted Shares tendered for redemption
on such date, and provided that Parent shall not have exercised the Retraction
Call Right with respect to the Retracted Shares, the Corporation shall only be
obligated to redeem Retracted Shares specified by a holder in a Retraction
Request to the extent of the maximum number that may be so redeemed (rounded
down to a whole number of shares) as would not be contrary to such provisions
and shall notify the holder at least two Business Days prior to the Retraction
Date as to the number of Retracted Shares which will not be redeemed by the
Corporation. In any case in which the redemption by the Corporation of Retracted
Shares would be contrary to solvency requirements or other provisions of
applicable law, the Corporation shall redeem the maximum number of Exchangeable
Shares which the Board of Directors determine the Corporation is, on the
Retraction Date, permitted to redeem, which shall be selected as nearly as may
be pro rata (disregarding fractions) in proportion to the total number of
Exchangeable Shares tendered for retraction by each holder thereof and the
Corporation shall issue to each holder of Retracted Shares a new certificate, at
the expense of the Corporation, representing the Retracted Shares not redeemed
by the Corporation pursuant to Section 6.2 hereof. Provided that the Retraction
Request is not revoked by the holder in the manner specified in Section 6.7, the
holder of any such Retracted Shares not redeemed by the Corporation pursuant to
Section 6.2 of these share provisions as a result of solvency requirements or
other provisions of applicable law shall be deemed by giving the Retraction
Request to have instructed the Trustee to require to purchase such Retracted
Shares from such holder on the Retraction Date or as soon as practicable
thereafter on payment by to such holder of the Purchase Price for each such
Retracted Share, all as more specifically provided in Section 5.7 of the Voting
and Exchange Trust Agreement.

6.7 A holder of Retracted Shares may, by notice in writing given by the holder
to the Corporation before the close of business on the Business Day immediately
preceding the Retraction Date, withdraw its Retraction Request, in which event
such Retraction Request shall be null and void and, for greater certainty, the
revocable offer constituted by the Retraction Request to sell the Retracted
Shares to Parent shall be deemed to have been revoked.

- 25 -

--------------------------------------------------------------------------------

ARTICLE 7
REDEMPTION OF EXCHANGEABLE SHARES BY THE CORPORATION

7.1 Subject to applicable law, and provided Parent has not exercised the
Redemption Call Right, the Corporation shall on the Redemption Date redeem all
but not less than all of the then outstanding Exchangeable Shares for an amount
per share equal to the Current Market Price of a Common Share on the last
Business Day prior to the Redemption Date (the “Redemption Price”), which shall
be satisfied in full by the Corporation causing to be delivered to each holder
of Exchangeable Shares one share of Parent Common Stock for each Exchangeable
Share held by such holder, together with the full amount of all declared and
unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the Redemption Date.

7.2 In any case of a redemption of Exchangeable Shares under this Article 7, the
Corporation shall, at least 60 days before the Redemption Date (other than a
Redemption Date established in connection with a Parent Control Transaction, an
Exchangeable Share Voting Event or an Exempt Exchangeable Share Voting Event),
send or cause to be sent to each holder of Exchangeable Shares a notice in
writing of the redemption by the Corporation or the purchase by Parent under the
Redemption Call Right, as the case may be, of the Exchangeable Shares held by
such holder; provided that if the notice period of 60 days would expire after
the date that would, but for such 60-day period, be established as the
Redemption Date, then the Redemption Date will be deferred until the notice
period of 60 days has passed. In the case of a Redemption Date established in
connection with a Parent Control Transaction, an Exchangeable Share Voting Event
and an Exempt Exchangeable Share Voting Event, the written notice of redemption
by the Corporation or the purchase by Parent under the Redemption Call Right
will be sent on or before the Redemption Date, on as many days prior written
notice as may be determined by the Board of Directors of the Corporation to be
reasonably practicable in the circumstances. In any such case, such notice shall
set out the Redemption Price or the Redemption Call Purchase Price, as the case
may be, the Redemption Date and, if applicable, particulars of the Redemption
Call Right.

7.3 On or after the Redemption Date and subject to the exercise by Parent of the
Redemption Call Right, the Corporation shall cause to be delivered to the
holders of the Exchangeable Shares to be redeemed the Redemption Price for each
such Exchangeable Share, together with the full amount of all declared and
unpaid dividends on each such Exchangeable Share held by such holder on any
dividend record date which occurred prior to the Redemption Date, upon
presentation and surrender at the registered office of the Corporation or Parent
or the Corporation as may be specified by the Corporation in such notice of the
certificates representing such Exchangeable Shares, together with such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Canada Business Corporations Act and the by-laws
of the Corporation and such additional documents and instruments as the Parent
or the Corporation may reasonably require. Payment of the total Redemption Price
for such Exchangeable Shares, together with payment of such dividends, shall be
made by delivery to each holder, at the address of the holder recorded in the
securities register of the Corporation or by holding for pick-up by the holder
at the registered office of the Corporation in such notice, on behalf of the
Corporation of certificates representing shares of Parent Common Stock (which
shares shall be duly issued as fully paid and non-assessable and shall be free
and clear of any lien, claim or encumbrance) and, if applicable, a cheque of the
Corporation payable at par at any branch of the bankers of the Corporation in
payment of any such dividends, in each case, less any amounts withheld on
account of tax required to be deducted and withheld therefrom. On and after the
Redemption Date, the holders of the Exchangeable Shares called for redemption
shall cease to be holders of such Exchangeable Shares and shall not be entitled
to exercise any of the rights of holders in respect thereof, other than the
right to receive their proportionate part of the total Redemption Price and any
such dividends, unless payment of the total Redemption Price and any such
dividends for such Exchangeable Shares shall not be made upon presentation and
surrender of certificates in accordance with the foregoing provisions, in

- 26 -

--------------------------------------------------------------------------------

which case the rights of the holders shall remain unaffected until the total
Redemption Price and any such dividends have been paid in the manner
hereinbefore provided. The Corporation shall have the right at any time after
the sending of notice of its intention to redeem the Exchangeable Shares as
aforesaid to deposit or cause to be deposited the total Redemption Price for,
and the full amount of such dividends on (except as provided in the preceding
sentence), the Exchangeable Shares so called for redemption, or of such of the
said Exchangeable Shares represented by certificates that have not at the date
of such deposit been surrendered by the holders thereof in connection with such
redemption, in a custodial account with any chartered bank or trust company in
Canada named in such notice, less any amounts withheld on account of tax
required to be deducted and withheld therefrom. Upon the later of such deposit
being made and the Redemption Date, the Exchangeable Shares in respect whereof
such deposit shall have been made shall be redeemed and the rights of the
holders thereof after such deposit or Redemption Date, as the case may be, shall
be limited to receiving their proportionate part of the total Redemption Price
and such dividends for such Exchangeable Shares so deposited, against
presentation and surrender of the said certificates held by them, respectively,
in accordance with the foregoing provisions. Upon such payment or deposit of the
total Redemption Price and the full amount of such dividends, the holders of the
Exchangeable Shares shall thereafter be considered and deemed for all purposes
to be holders of the Parent Common Stock delivered to them or the custodian on
their behalf.

ARTICLE 8
VOTING RIGHTS

8.1 Except as required by applicable law and by Article 9 hereof, the holders of
the Exchangeable Shares shall not be entitled as such to receive notice of or to
attend any meeting of the shareholders of the Corporation or to vote at any such
meeting.

ARTICLE 9
AMENDMENT AND APPROVAL

9.1 The rights, privileges, restrictions and conditions attaching to the
Exchangeable Shares may be added to, changed or removed but only with the
approval of the holders of the Exchangeable Shares given as hereinafter
specified.

9.2 Any approval given by the holders of the Exchangeable Shares to add to,
change or remove any right, privilege, restriction or condition attaching to the
Exchangeable Shares or any other matter requiring the approval or consent of the
holders of the Exchangeable Shares shall be deemed to have been sufficiently
given if it shall have been given in accordance with applicable law subject to a
minimum requirement that such approval be evidenced by resolution passed by not
less than two-thirds of the votes cast on such resolution at a meeting of
holders of Exchangeable Shares duly called and held at which the holders of at
least 25% of the outstanding Exchangeable Shares at that time are present or
represented by proxy; provided that if at any such meeting the holders of at
least 25% of the outstanding Exchangeable Shares at that time are not present or
represented by proxy within one-half hour after the time appointed for such
meeting, then the meeting shall be adjourned to such date not less than five
days thereafter and to such time and place as may be designated by the Chairman
of such meeting. At such adjourned meeting the holders of Exchangeable Shares
present or represented by proxy thereat may transact the business for which the
meeting was originally called and a resolution passed thereat by the affirmative
vote of not less than two-thirds of the votes cast on such resolution at such
meeting shall constitute the approval or consent of the holders of the
Exchangeable Shares.

- 27 -

--------------------------------------------------------------------------------

ARTICLE 10
RECIPROCAL CHANGES, ETC.
IN RESPECT OF PARENT COMMON STOCK

10.1 Each holder of an Exchangeable Share acknowledges that the Exchangeable
Share Support Agreement provides, in part, that Parent will not without the
prior approval of the Corporation and the prior approval of the holders of the
Exchangeable Shares given in accordance with Section 9.2 of these share
provisions:

  (a)

issue or distribute Parent Common Stock (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Stock) to the
holders of all or substantially all of the then outstanding Parent Common Stock
by way of stock dividend or other distribution, other than an issue of Parent
Common Stock (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Stock) to holders of Parent Common Stock who
exercise an option to receive dividends in Parent Common Stock (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Stock) in lieu of receiving cash dividends;

          (b)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Stock entitling them to
subscribe for or to purchase Parent Common Stock (or securities exchangeable for
or convertible into or carrying rights to acquire Parent Common Stock); or

          (c)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Stock:

          (i)

shares or securities of Parent of any class other than Parent Common Stock
(other than shares convertible into or exchangeable for or carrying rights to
acquire Parent Common Stock);

          (ii)

rights, options, warrants or securities other than those referred to in Section
10.1(b) above;

          (iii)

evidences of indebtedness of Parent; or

          (iv)

any property or assets of Parent,

unless the economic equivalent (as determined by the Board of Directors as
contemplated by Section 3.6 hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares.

10.2 Each holder of an Exchangeable Share acknowledges that the Exchangeable
Share Support Agreement further provides, in part, that Parent will not without
the prior approval of the Corporation and the prior approval of the holders of
the Exchangeable Shares given in accordance with Section 9.2 of these share
provisions:

  (a)

subdivide, redivide or change the then outstanding Parent Common Stock into a
greater number of Parent Common Stock;

        (b)

reduce, combine, consolidate or change the then outstanding Parent Common Stock
into a lesser number of Parent Common Stock; or

- 28 -

--------------------------------------------------------------------------------


  (c)

reclassify or otherwise change the Parent Common Stock or effect an
amalgamation, merger, reorganization or other transaction affecting the Parent
Common Stock,

unless the same or an economically equivalent change (as determined by the Board
of Directors as contemplated by Section 3.6 hereof) shall simultaneously be made
to, or in, the rights of the holders of the Exchangeable Shares. The
Exchangeable Share Support Agreement further provides, in part, that the
aforesaid provisions of the Exchangeable Share Support Agreement shall not be
changed without the approval of the holders of the Exchangeable Shares given in
accordance with Section 9.2 of these share provisions.

ARTICLE 11
ACTIONS BY THE CORPORATION UNDER SUPPORT AGREEMENT

11.1 The Corporation will take all such actions and do all such things as shall
be necessary or advisable to perform and comply with and to ensure performance
and compliance by Parent and the Corporation with all provisions of the
Exchangeable Share Support Agreement applicable to Parent and the Corporation,
respectively, in accordance with the terms thereof including, without
limitation, taking all such actions and doing all such things as shall be
necessary or advisable to enforce to the fullest extent possible for the direct
benefit of the Corporation all rights and benefits in favour of the Corporation
under or pursuant to such agreement.

11.2 The Corporation shall not propose, agree to or otherwise give effect to any
amendment to, or waiver or forgiveness of its rights or obligations under, the
Exchangeable Share Support Agreement without the approval of the holders of the
Exchangeable Shares given in accordance with Section 9.2 of these share
provisions other than such amendments, waivers and/or forgiveness as may be
necessary or advisable for the purposes of:

  (a)

adding to the covenants of the other parties to such agreement for the
protection of the Corporation or the holders of the Exchangeable Shares
thereunder;

        (b)

making such provisions or modifications not inconsistent with such agreement as
may be necessary or desirable with respect to matters or questions arising
thereunder which, in the good faith opinion of the Board of Directors, it may be
expedient to make, provided that the Board of Directors shall be of the good
faith opinion, after consultation with counsel, that such provisions and
modifications will not be prejudicial to the interests of the holders of the
Exchangeable Shares; or

        (c)

making such changes in or corrections to such agreement which, on the advice of
counsel to the Corporation, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error contained therein, provided that the Board of
Directors shall be of the good faith opinion, after consultation with counsel,
that such changes or corrections will not be prejudicial to the interests of the
holders of the Exchangeable Shares.

ARTICLE 12
LEGEND; CALL RIGHTS

12.1 The certificates evidencing the Exchangeable Shares shall contain or have
affixed thereto a legend in form and on terms approved by the Board of
Directors, with respect to the Exchangeable Share Support Agreement, the
provisions of the Plan of Arrangement relating to the Liquidation Call Right and

- 29 -

--------------------------------------------------------------------------------

the Redemption Call Right, and the Voting and Exchange Trust Agreement
(including the provisions with respect to the voting rights, exchange right and
automatic exchange thereunder).

12.2 Each holder of an Exchangeable Share, whether of record or beneficial, by
virtue of becoming and being such a holder shall be deemed to acknowledge each
of the Liquidation Call Right, the Retraction Call Right and the Redemption Call
Right, in each case, in favour of Parent, and the overriding nature thereof in
connection with the liquidation, dissolution or winding-up of the Corporation or
the retraction or redemption of Exchangeable Shares, as the case may be, and to
be bound thereby in favour of Parent as therein provided.

ARTICLE 13
NOTICES; GENERAL

13.1 Any notice, request or other communication to be given to the Corporation
by a holder of Exchangeable Shares shall be in writing and shall be valid and
effective if given by mail (postage prepaid) or by telecopy or by delivery to
the registered office of the Corporation and addressed to the attention of the
President. Any such notice, request or other communication, if given by mail,
telecopy or delivery, shall only be deemed to have been given and received upon
actual receipt thereof by the Corporation.

13.2 Any presentation and surrender by a holder of Exchangeable Shares to the
Corporation of certificates representing Exchangeable Shares in connection with
the liquidation, dissolution or winding-up of the Corporation or the retraction
or redemption of Exchangeable Shares shall be made by registered mail (postage
prepaid) or by delivery to the registered office of the Corporation or to such
office as may be specified by the Corporation, in each case, addressed to the
attention of such person as the Corporation may determine. Any such presentation
and surrender of certificates shall only be deemed to have been made and to be
effective upon actual receipt thereof by or on behalf of the Corporation, as the
case may be. Any such presentation and surrender of certificates made by
registered mail shall be at the sole risk of the holder mailing the same.

13.3 Any notice, request or other communication to be given to a holder of
Exchangeable Shares by or on behalf of the Corporation shall be in writing and
shall be valid and effective if given by mail (postage prepaid) or by delivery
to the address of the holder recorded in the securities register of the
Corporation or, in the event of the address of any such holder not being so
recorded, then at the last known address of such holder. Any such notice,
request or other communication, if given by mail, shall be deemed to have been
given and received on the third Business Day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares shall not
invalidate or otherwise alter or affect any action or proceeding to be taken by
the Corporation pursuant thereto.

13.4 If the Corporation determines that mail service is or is threatened to be
interrupted at the time when the Corporation is required or elects to give any
notice to the holders of Exchangeable Shares hereunder, the Corporation shall,
notwithstanding the provisions hereof, give such notice by means of publication
in The Globe and Mail, national edition, or any other English language daily
newspaper or newspapers of general circulation in Canada once in each of two
successive weeks, and notice so published shall be deemed to have been given on
the latest date on which the first publication has taken place.

     If, by reason of any actual or threatened interruption of mail service due
to strike, lockout or otherwise, any notice to be given to the Corporation would
be unlikely to reach its destination in a

- 30 -

--------------------------------------------------------------------------------

timely manner, such notice shall be valid and effective only if delivered
personally to the Corporation in accordance with Section 13.1 or 13.2, as the
case may be.

- 31 -

--------------------------------------------------------------------------------

SCHEDULE A

NOTICE OF RETRACTION

To 6789722 Canada Inc. (the “Corporation”) and CounterPath Solutions, Inc.
(“Parent”).

     This notice is given pursuant to Article 6 of the provisions (the “Share
Provisions”) attaching to the Exchangeable Shares of the Corporation represented
by the attached certificate and all capitalized words and expressions used in
this notice that are defined in the Share Provisions have the meanings ascribed
to such words and expressions in such Share Provisions.

     The undersigned hereby notifies the Corporation that, subject to the
Retraction Call Right referred to below, the undersigned desires to have the
Corporation redeem in accordance with Article 6 of the Share Provisions:

  [ ]

all share(s) represented by the attached share certificate; or

        [ ]

_____ share(s) only.

The undersigned hereby notifies the Corporation that the Retraction Date shall
be ________


NOTE:

The Retraction Date must be a Business Day and must not be less than 10 Business
Days nor more than 15 Business Days after the date upon which this notice is
received by the Corporation. If no such Business Day is specified above, the
Retraction Date shall be deemed to be the 15th Business Day after the date on
which this notice is received by the Corporation.

     The undersigned acknowledges the overriding Retraction Call Right of Parent
to purchase all but not less than all the Retracted Shares from the undersigned
and that this notice is and shall be deemed to be a revocable offer by the
undersigned to sell the Retracted Shares to Parent in accordance with the
Retraction Call Right on the Retraction Date for the Purchase Price and on the
other terms and conditions set out in Section 6.3 of the Share Provisions. This
notice of retraction, and this offer to sell the Retracted Shares to Parent, may
be revoked and withdrawn by the undersigned only by notice in writing given to
the Corporation at any time before the close of business on the Business Day
immediately preceding the Retraction Date.

     The undersigned acknowledges that if, as a result of solvency provisions of
applicable law, the Corporation is unable to redeem all Retracted Shares, and
provided that Parent shall not have exercised the Retraction Call Right with
respect to the Retracted Shares, the undersigned will be deemed to have
exercised the Exchange Right (as defined in the Voting and Exchange Trust
Agreement) so as to require Parent to purchase the unredeemed Retracted Shares.

     The undersigned hereby represents and warrants to Parent and the
Corporation that the undersigned:

  [ ]          is           (select one)         [ ]          is not

- 32 -

--------------------------------------------------------------------------------

a non-resident of Canada for purposes of the Income Tax Act (Canada). The
undersigned acknowledges that in the absence of an indication that the
undersigned is not a non-resident of Canada, withholding on account of Canadian
tax may be made from amounts payable to the undersigned on the redemption or
purchase of the Retracted Shares.

     The undersigned hereby represents and warrants to the Corporation and
Parent that the undersigned: (i) has good title to, and owns, the share(s)
represented by this certificate to be acquired by Parent or the Corporation, as
the case may be, free and clear of all liens, claims and encumbrances, and (ii)
will complete, sign and return to the Corporation or Parent, prior to the
redemption of any of the Exchangeable Shares, on request by the Corporation or
Parent, any documents, questionnaires, notices, certificates and undertakings in
order to comply with applicable securities laws.

          (Date)   (Signature of Shareholder)   (Guarantee of Signature)


  [ ]

Please check box if the securities and any cheque(s) resulting from the
retraction or purchase of the Retracted Shares are to be held for pick-up by the
shareholder from the Transfer Agent, failing which the securities and any
cheque(s) will be mailed to the last address of the shareholder as it appears on
the register.


NOTE:

This panel must be completed and the attached share certificate, together with
such additional documents as the Corporation and Parent may require, must be
deposited with the Corporation or Parent. The securities and any cheque(s)
resulting from the retraction or purchase of the Retracted Shares will be issued
and registered in, and made payable to, respectively, the name of the
shareholder as it appears on the register of the Corporation and the securities
and any cheque(s) resulting from such retraction or purchase will be delivered
to such shareholder as indicated above, unless the form appearing immediately
below is duly completed.

Date: ______________________________________________

Name of Person in Whose Name Securities or Cheque(s)
Are to be Registered, Issued or Delivered (please print):
_____________________________________________________________

Street Address or P.O. Box:
___________________________________________________________________________________

Signature of Shareholder:
____________________________________________________________________________________

City, Province and Postal Code:
_______________________________________________________________________________

Signature Guaranteed by:
____________________________________________________________________________________

NOTE:

If this notice of retraction is for less than all of the shares represented by
the attached certificate, a certificate representing the remaining share(s) of
the Corporation represented by the attached share certificate will be issued and
registered in the name of the shareholder as it appears on the register of the
Corporation, unless the Share Transfer Power on the share certificate is duly
completed in respect of such share(s).

- 33 -

--------------------------------------------------------------------------------


SCHEDULE E   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION   PIGGYBACK REGISTRATION
RIGHTS AGREEMENT


--------------------------------------------------------------------------------

PIGGYBACK REGISTRATION RIGHTS AGREEMENT

THIS AGREEMENT made the ______ day of June, 2007.

BETWEEN:                                        COUNTERPATH SOLUTIONS, INC., of
Suite 300, One                                        Bentall Centre, 505
Burrard Street, Vancouver, British Columbia,                                    
   Canada, V7X 1M3                                          (the “Company”) AND:
                                       Each of the Persons Executing this
Agreement                                          (each a “Shareholder” and
collectively, the “Shareholders”)

WHEREAS:

A. Pursuant to a Plan of Arrangement, the Company acquired, directly or
indirectly, all of the outstanding voting securities of NewHeights Software
Corporation (“NewHeights”);

B. As part of the Plan of Arrangement, certain shareholders of NewHeights who
were Canadian residents disposed of their common shares in NewHeights in
exchange for exchangeable preferred shares (the “Exchangeable Shares”) of <>, a
subsidiary of the Company;

C. The holders of the Exchangeable Shares, including the Shareholders, are
entitled, at their election, to exchange their Exchangeable Shares for shares of
common stock of the Company on a one-for-one basis, subject to adjustment; and

D. The Company wishes to provide certain registration rights to the holders of
the Exchangeable Shares, including the Shareholders, on the terms and conditions
of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable consideration
the parties agree as follows:

1. Piggyback Registration Rights

1.1 If the Company determines to proceed with the preparation and filing with
the Securities and Exchange Commission (the “SEC”) of a registration statement
(the "Registration Statement") relating to an offering for its own account or
the account of others under the United States Securities Act of 1933, as amended
(the “1933 Act”), of any shares of its common stock, other than on Form S-4 or
Form S-8 (each as promulgated under the 1933 Act) or its then equivalents
relating to equity securities issuable in connection with stock options or other

--------------------------------------------------------------------------------

- 2 -

employee benefit plans, the Company shall send to the Shareholder written notice
of such determination and, if within thirty (30) days after receipt of such
notice, the Shareholder shall so request in writing, the Company will cause the
registration under the 1933 Act of the shares of common stock of the Company
issued or issuable to the Shareholder upon exchange of the Exchangeable Shares
held by the Shareholder (the "Registrable Securities"), provided that if at any
time after giving written notice of its intention to register any of its shares
of common stock and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such shares, the Company may,
at its election, give written notice of such determination to the Shareholder
and, thereupon, (i) in the case of a determination not to register, shall be
relieved of its obligation to register the Registrable Securities in connection
with such registration, and (ii) in the case of a determination to delay
registering, shall be permitted to delay registering the Registrable Securities
for the same period as the delay in registering such other shares. The Company
shall include in such registration statement all or any part of the Registrable
Securities provided however that the Company shall not be required to register
any of the Registrable Shares that are eligible for sale pursuant to Rule 144(k)
of the 1933 Act. Notwithstanding any other provision in this Agreement, if the
Company receives a comment from the SEC which effectively results in the Company
having to reduce the number of shares of common stock being registered on such
Registration Statement, then the Company may, in its sole discretion, reduce on
a pro rata basis along with all other shares being registered the number of
Registrable Securities to be included in such Registration Statement.

1.2 In connection with each Registration Statement described in Section 1.1
hereof, the Shareholder will furnish to the Company in writing such information
and representation letters with respect to itself and the proposed distribution
by it as reasonably shall be necessary in order to assure compliance with
federal and applicable state securities laws. The Company may require the
Shareholder to furnish to the Company a certified statement as to the number of
shares of common stock beneficially owned by the Shareholder and the name of the
person thereof that has voting and dispositive control over the Registrable
Securities.

1.3 All fees and expenses incident to the performance of or compliance with the
filing of the Registration Statement shall be borne by the Company whether or
not any Registrable Securities are sold pursuant to the Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the OTC Bulletin Board or other exchange or quotation service on which the
common stock of the Company is then listed for trading, and (B) in compliance
with applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) 1933 Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other persons retained by the
Company in connection with the filing of the Registration Statement. In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees

--------------------------------------------------------------------------------

- 3 -

and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event shall the
Company be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Shareholder.

1.4 The Company shall, notwithstanding any termination of this Agreement,
indemnify and hold harmless the Shareholder, and if applicable, its officers,
directors, agents and employees, and each person who controls the Shareholder
(within the meaning of Section 15 of the 1933 Act or Section 20 of the United
States Securities Exchange Act of 1934 (the “1934 Act”)) and the officers,
directors, agents and employees of each such controlling person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, "Losses"), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions (i) are based
solely upon information regarding the Shareholder furnished in writing to the
Company by the Shareholder expressly for use therein, or to the extent that such
information relates to the Shareholder or the Shareholder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Shareholder expressly for use in the Registration Statement,
or in any amendment or supplement thereto, or (ii) are contained in an outdated
or defective Registration Statement used by the Shareholder after the Company
has notified the Shareholder in writing that the Registration Statement is
outdated or defective.

1.5 The Shareholder shall indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the 1933 Act and Section 20 of the 1934
Act), and the directors, officers, agents or employees of such controlling
persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, to the extent arising out of or based solely upon: (x) the
Shareholder’s failure to comply with the prospectus delivery requirements of the
1933 Act, or (y) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that such untrue statements or omissions (i) are contained in any
information so furnished in writing by the Shareholder to the Company
specifically for inclusion in the Registration Statement, or (ii) are based
solely upon information regarding the Shareholder furnished in writing to the
Company by the Shareholder expressly for use therein, or (iii) are contained in
information relating to the Shareholder or the Shareholder’s proposed method of
distribution of Registrable Securities that was reviewed and expressly approved
in writing by the Shareholder expressly for use in the Registration Statement or
in any amendment or supplement thereto, or (z) the use by the Shareholder of an
outdated or defective Registration Statement after the Company has notified the
Shareholder in writing that the Registration Statement is outdated or defective.
In no event shall the liability of the Shareholder hereunder be greater in
amount than the dollar

--------------------------------------------------------------------------------

- 4 -

amount of the net proceeds received by the Shareholder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

1.6 If a claim for indemnification hereunder is unavailable to either the
Company or the Shareholder (in each case, an "Indemnified Party or Indemnified
Parties", as applicable) (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, no Shareholder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by the Shareholder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
damages that the Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, except
in the case of fraud by the Shareholder.

2. Governing Law

2.1 This Agreement is governed by the laws of the Province of British Columbia.

3. Assignment

3.1 This Agreement may be assigned by the Shareholder to any person who
purchases or otherwise acquires any of the Exchangeable Shares from the
Shareholder.

4. Severability

4.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

--------------------------------------------------------------------------------

- 5 -

5. Entire Agreement

5.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Securities and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.

6. Counterparts

6.1 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.

7. Notices

7.1 Any notice required or permitted to be given under this Agreement will be in
writing and may be given by delivering, sending by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy, or sending by prepaid registered mail posted in Canada, the notice
to the following address or number:

If to the Company:

CounterPath Solutions, Inc.
Suite 300 One Bentall Centre
505 Burrard Street
Vancouver, British Columbia, Canada, V7X 1M3

Facsimile No.: 604-320-3399

If to the Shareholder, at the address and facsimile number given on the
execution pages hereof.

(or to such other address or number as any party may specify by notice in
writing to another party).

7.2 Any notice delivered or sent by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy on a
business day will be deemed conclusively to have been effectively given on the
day the notice was delivered, or the transmission was sent successfully to the
number set out above, as the case may be.

7.3 Any notice sent by prepaid registered mail will be deemed conclusively to
have been effectively given on the third business day after posting; but if at
the time of posting or between the time of posting and the third business day
thereafter there is a strike, lockout, or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

--------------------------------------------------------------------------------

- 6 -

8. Counterparts and Electronic Means

8.1 This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.

IN WITNESS WHEREOF the parties have duly executed this Agreement as of the date
first above written.

COUNTERPATH SOLUTIONS, INC.

 Per:     Authorized Signatory  


EXECUTED by the named Shareholder in ) the presence of: )   )     )   Signature
)  Signature of Shareholder or Authorized   )  Signatory Print Name ) )  
Address )  Name of Shareholder )     )     )  Name of Authorized Signatory (if
applicable) Occupation )   )                   Address           Facsimile No.


--------------------------------------------------------------------------------

- 7 -

EXECUTED by the named Shareholder in ) the presence of: ) )     )   Signature )
Signature of Shareholder or Authorized   ) Signatory Print Name ) )   Address )
Name of Shareholder   )   )     ) Name of Authorized Signatory (if applicable)
Occupation )                              Address                  Facsimile No.
                  EXECUTED by the named Shareholder in ) the presence of: )    
)     )   Signature ) Signature of Shareholder or Authorized   ) Signatory Print
Name ) )   Address ) Name of Shareholder  )   )     ) Name of Authorized
Signatory (if applicable) Occupation )                              Address    
             Facsimile No.


--------------------------------------------------------------------------------

- 8 -

EXECUTED by the named Shareholder in ) the presence of: )   )   )   Signature )
Signature of Shareholder or Authorized   ) Signatory Print Name )   )   Address
) Name of Shareholder   )     )     ) Name of Authorized Signatory (if
applicable) Occupation )                            Address                
 Facsimile No.


--------------------------------------------------------------------------------


SCHEDULE F   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION   VOTING AND EXCHANGE
TRUST AGREEMENT


--------------------------------------------------------------------------------

FORM OF VOTING AND EXCHANGE TRUST AGREEMENT

AGREEMENT made as of the 15th day of June, 2007.

AMONG:                                        6789722 CANADA INC., a corporation
existing under the laws of                                        Canada
(“ExchangeCo”) AND                                        COUNTERPATH SOLUTIONS,
INC., a corporation existing under                                        the
laws of the State of Nevada (“Parent”) AND                                      
 VALIANT TRUST COMPANY, a trust company incorporated under                      
                 the laws of Canada (“Trustee”)

WHEREAS:

A. Pursuant to an arrangement agreement (the “Arrangement Agreement”) dated as
of June 15, 2007 among Parent, ExchangeCo and NewHeights Software Corporation
(the “Company”), ExchangeCo has agreed to issue exchangeable shares (the
“Exchangeable Shares”) to certain holders of common shares of the Company
pursuant to the plan of arrangement (the “Plan of Arrangement”) contemplated by
the Arrangement Agreement; and

B. Pursuant to the Arrangement Agreement, Parent and ExchangeCo have agreed to
execute a voting and exchange trust agreement substantially in the form of this
Agreement; and

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1 Definitions

     In this Agreement, the following terms shall have the following meanings:

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as applied to any
Person, means the possession by another Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
first mentioned Person, whether through the ownership of voting securities, by
contract or otherwise.

     “Arrangement” means the arrangement under section 192 of the CBCA on the
terms and subject to the conditions set forth in the Arrangement Agreement and
the Plan of Arrangement and any

--------------------------------------------------------------------------------

amendments or variations to the Plan of Arrangement made in accordance with
Article 6 of the Plan of Arrangement or made at the direction of the Court in
the Final Order.

     “Arrangement Agreement” means the agreement made as of June 15, 2007
between Parent, ExchangeCo and the Company, as amended, supplemented and/or
restated in accordance therewith, providing for, among other things, the
Arrangement.

     “Assignee” has the meaning ascribed to that term in Section 12.3.

     “Authorized Person” has the meaning ascribed to that term in Section 6.17.

     “Automatic Exchange Rights” means the benefit of the obligation of Parent
to effect the automatic exchange of Parent Common Shares for Exchangeable Shares
pursuant to Section 5.13.

     “Beneficiaries” means the registered holders from time to time of
Exchangeable Shares, other than Parent and the Parent Affiliates.

     “Beneficiary Votes” has the meaning ascribed to that term in Section 4.2.

     “Board of Directors” means the Board of Directors of ExchangeCo or Parent,
as the case may be.

     “Business Day” means any day on which commercial banks are generally open
for business in Vancouver, British Columbia, other than a Saturday, a Sunday or
a day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

     “Canadian Dollar Equivalent” means, in respect of an amount expressed in a
currency other than Canadian dollars (the “Foreign Currency Amount”) at any
date, the product obtained by multiplying: (a) the Foreign Currency Amount, by
(b) the noon spot exchange rate on such date for such foreign currency expressed
in Canadian dollars as reported by the Bank of Canada or, in the event such spot
exchange rate is not available, such exchange rate on such date for such foreign
currency expressed in Canadian dollars as may be deemed by the Board of
Directors to be appropriate for such purpose.

     “CBCA” means the Canada Business Corporations Act as now in effect and as
may be amended from time to time prior to the date upon which the Plan of
Arrangement becomes effective as set forth in the certificate of arrangement
giving effect to the Arrangement issued by the director pursuant to section 192
of the Canada Business Corporations Act, including the regulations made
thereunder.

     “Current Market Price” means, in respect of a Parent Common Share on any
date, the Canadian Dollar Equivalent of the average of the closing prices of
Parent Common Shares during a period of 20 consecutive trading days ending not
more than three trading days before such date on the OTC Bulletin Board, or, if
the Parent Common Shares are not then quoted on the OTC Bulletin Board, on such
other stock exchange or automated quotation system on which the Parent Common
Shares are listed or quoted, as the case may be, as may be selected by the Board
of Directors of Parent for such purpose; provided, however, that if in the
opinion of the Board of Directors of Parent the public distribution or trading
activity of Parent Common Shares during such period does not create a market
which reflects the fair market value of a Parent Common Shares, then the Current
Market Price of a Parent Common Share shall be determined by the Board of
Directors of Parent, in good faith and in its sole discretion, and provided
further that any such selection, opinion or determination by the Board of
Directors of Parent shall be conclusive and binding.

- 2 -

--------------------------------------------------------------------------------

     “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.

     “Exchange Right” has the meaning ascribed to that term in Section 5.1.

     “Exchangeable Share” means a share in the class of non-voting exchangeable
shares in the capital of ExchangeCo having the rights, privileges, restrictions
and conditions set forth in the Exchangeable Share Provisions.

     “Exchangeable Share Provisions” means the rights, privileges, restrictions
and conditions attaching to the Exchangeable Shares as set forth in Appendix 1
to the Plan of Arrangement.

     “Exchangeable Share Support Agreement” means the exchangeable share support
agreement made as of even date herewith among ExchangeCo and Parent.

     “Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, provincial, local, municipal, foreign or other government;
or (c) governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, ministry, fund, foundation, center, organization, unit, body or Entity
and any court or other tribunal).

     “Indemnified Parties” has the meaning ascribed to that term in Section 8.1.

     “Insolvency Event” means the institution by ExchangeCo of any proceeding to
be adjudicated a bankrupt or insolvent or to be wound up, or the consent of
ExchangeCo to the institution of bankruptcy, insolvency or winding-up
proceedings against ExchangeCo, or the filing of a petition, answer or consent
seeking dissolution or winding-up under any bankruptcy, insolvency or analogous
laws, including without limitation the Companies Creditors Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
ExchangeCo to contest in good faith any such proceedings commenced in respect of
ExchangeCo within 30 days of becoming aware thereof, or the consent by
ExchangeCo to the filing of any such petition or to the appointment of a
receiver, or the making by ExchangeCo of a general assignment for the benefit of
creditors, or the admission in writing by ExchangeCo of its inability to pay its
debts generally as they become due, or ExchangeCo not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to Section 6.6 of the Exchangeable Share Provisions.

     “Liquidation Call Right” has the meaning ascribed to that term in the Plan
of Arrangement.

     “Liquidation Event” has the meaning ascribed to that term in Section
5.13(b) .

     “Liquidation Event Effective Date” has the meaning ascribed to that term in
Section 5.13(c) .

     “List” has the meaning ascribed to that term in Section 4.6.

     “Officers Certificate” means, with respect to Parent or ExchangeCo, as the
case may be, a certificate signed by any one of the authorized signatories of
Parent or ExchangeCo, as the case may be.

- 3 -

--------------------------------------------------------------------------------

     “Parent Affiliates” means Affiliates of Parent.

     “Parent Common Share” means a share of common stock, par value U.S. $0.001
per share, in the capital of Parent, and any other security into which such
share may be changed.

     “Parent Consent” has the meaning ascribed to that term in Section 4.2.

      “Parent Meeting” has the meaning ascribed to that term in Section 4.2.

     “Parent Special Voting Share” means the one share of special voting stock
of Parent, par value U.S.$0.001, which entitles the holder of record of that
share to a number of votes at meetings of holders of Parent Common Shares equal
to the number of Exchangeable Shares outstanding from time to time (other than
Exchangeable Shares held by Parent and Parent Affiliates).

     “Parent Successor” has the meaning ascribed to that term in Section 10.1.

     “Person” means any individual, Entity or Governmental Body.

     “Plan of Arrangement” means the plan of arrangement appended as Schedule D
to the Arrangement Agreement.

     “Redemption Call Right” has the meaning ascribed to that term in the Plan
of Arrangement.

     “Retracted Shares” has the meaning ascribed to that term in Section 5.7.

     “Retraction Call Right” has the meaning ascribed to that term in the
Exchangeable Share Provisions.

     “Trust” means the trust created by this Agreement.

     “Trust Estate” means the Parent Special Voting Share, any other securities,
the Exchange Right, the Automatic Exchange Rights and any money or other
property which may be held by the Trustee from time to time pursuant to this
trust agreement.

     “Trustee” means Valiant Trust Company or such other trust company or other
Entity that Parent and the Company choose and, subject to the provisions of
Article 9, includes any successor trustee.

     “Voting Rights” means the voting rights attached to the Parent Special
Voting Share as set forth in Article 4.

1.2 Interpretation Not Affected by Headings, etc.

     The division of this Agreement into Articles, Sections and other portions
and the insertion of headings are for convenience of reference only and should
not affect the construction or interpretation of this Agreement. Unless
otherwise indicated, all references to an “Article” or “Section” followed by a
number and/or a letter refer to the specified Article or Section of this
Agreement. The terms “this Agreement”, “hereof”, “herein” and “hereunder” and
similar expressions refer to this Agreement and not to any particular Article,
Section or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto.

- 4 -

--------------------------------------------------------------------------------


1.3 Number, Gender, etc.

     Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.

1.4 Date for any Action

     If any date on which any action is required to be taken under this
Agreement is not a Business Day, such action shall be required to be taken on
the next succeeding Business Day.

ARTICLE 2
PURPOSE OF AGREEMENT

2.1 Establishment of Trust

     The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. The Trustee will hold the Parent Special
Voting Share in order to enable the Trustee to execute the Voting Rights and
will hold the Exchange Right and the Automatic Exchange Rights in order to
enable the Trustee to exercise such rights, in each case as trustee for and on
behalf of the Beneficiaries as provided in this Agreement.

ARTICLE 3
PARENT SPECIAL VOTING SHARE

3.1 Issue and Ownership of the Parent Special Voting Share

     Parent hereby issues to and deposits with the Trustee, the Parent Special
Voting Share to be hereafter held of record by the Trustee as trustee for and on
behalf of, and for the use and benefit of, the Beneficiaries and in accordance
with the provisions of this Agreement. Parent hereby acknowledges receipt from
the Trustee as trustee for and on behalf of the Beneficiaries of good and
valuable consideration (and the adequacy thereof) for the issuance of the Parent
Special Voting Share by Parent to the Trustee. During the term of the Trust and
subject to the terms and conditions of this Agreement, the Trustee shall possess
and be vested with full legal ownership of the Parent Special Voting Share and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Parent Special Voting Share provided that the Trustee shall:

  (a)

hold the Parent Special Voting Share and the legal title thereto as trustee
solely for the use and benefit of the Beneficiaries in accordance with the
provisions of this Agreement; and

        (b)

except as specifically authorized by this Agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the Parent Special Voting
Share and the Parent Special Voting Share shall not be used or disposed of by
the Trustee for any purpose other than the purposes for which this Trust is
created pursuant to this Agreement.


3.2 Legended Share Certificates

     ExchangeCo will cause each certificate representing Exchangeable Shares to
bear an appropriate legend notifying the Beneficiaries of their right to
instruct the Trustee with respect to the exercise of the Voting Rights in
respect of the Exchangeable Shares of the Beneficiaries.

- 5 -

--------------------------------------------------------------------------------


3.3 Safe Keeping of Certificate

     The certificate representing the Parent Special Voting Share shall at all
times be held in safe keeping by the Trustee or its duly authorized agent.

ARTICLE 4
EXERCISE OF VOTING RIGHTS

4.1 Voting Rights

     The Trustee, as the holder of record of the Parent Special Voting Share,
shall be entitled to vote in person or by proxy the Parent Special Voting Share
on any matters, questions, proposals or propositions whatsoever that may
properly come before the holders of Parent Common Shares at a Parent Meeting or
in connection with a Parent Consent. The Voting Rights shall be and remain
vested in and exercised by the Trustee. Subject to Section 6.15:

  (a)

the Trustee shall exercise the Voting Rights only on the basis of instructions
received in accordance with this Article 4 from Beneficiaries entitled to
instruct the Trustee as to the voting thereof at the time at which the Parent
Meeting is held or a Parent Consent is sought; and

        (b)

to the extent that no instructions are received from a Beneficiary with respect
to the Voting Rights to which such Beneficiary is entitled, the Trustee shall
not exercise or permit the exercise of such Voting Rights.


4.2 Number of Votes

     With respect to all meetings of stockholders of Parent at which holders of
Parent Common Shares are entitled to vote (each, a “Parent Meeting”) and with
respect to all written consents sought by Parent from its stockholders including
the holders of Parent Common Shares (each, a “Parent Consent”), each Beneficiary
shall be entitled to instruct the Trustee to cast and exercise one of the votes
comprised in the Voting Rights for each Exchangeable Share owned of record by
such Beneficiary on the record date established by Parent or by applicable law
for such Parent Meeting or Parent Consent, as the case may be (the “Beneficiary
Votes”), in respect of each matter, question, proposal or proposition to be
voted on at such Parent Meeting or in connection with such Parent Consent.

4.3 Mailings to Stockholders

     With respect to each Parent Meeting and Parent Consent, the Trustee will
mail or cause to be mailed (or otherwise communicate in the same manner as
Parent utilizes in communications to holders of Parent Common Shares subject to
the Trustee being advised in writing of that method and its ability to provide
that method of communication) to each of the Beneficiaries named in the List
referred to in Section 4.6, the following materials (such mailing or
communication to commence on the same day as the mailing (or other
communication) is commenced by Parent to its stockholders or, if later, promptly
after receipt by the Trustee of such materials):

  (a)

a copy of the notice of such Parent Meeting or such Parent Consent, together
with any related materials to be provided to stockholders of Parent;

        (b)

a statement that such Beneficiary is entitled to instruct the Trustee as to the
exercise of the Beneficiary Votes with respect to such Parent Meeting or Parent
Consent or, pursuant

- 6 -

--------------------------------------------------------------------------------


 

to Section 4.7, to attend such Parent Meeting and to exercise personally the
Beneficiary Votes thereat;

          (c)

a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give:

          (i)

a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary Votes; or

          (ii)

a proxy to a designated agent or other representative of the management of
Parent to exercise such Beneficiary Votes;

          (d)

a statement that if no such instructions are received from the Beneficiary, the
Beneficiary Votes to which such Beneficiary is entitled will not be exercised;

          (e)

a form of direction whereby the Beneficiary may instruct the Trustee as to
voting and otherwise as contemplated herein; and

          (f)

a statement of the time and date by which such instructions must be received by
the Trustee in order to be binding upon it, which, in the case of a Parent
Meeting, shall be not later than the close of business on the second Business
Day prior to such meeting, and of the method for revoking or amending such
instructions.

     For the purpose of determining Beneficiary Votes to which a Beneficiary is
entitled in respect of any Parent Meeting or Parent Consent, the number of
Exchangeable Shares owned of record by the Beneficiary shall be determined at
the close of business on the record date established by Parent or by applicable
law for purposes of determining stockholders entitled to vote at such Parent
Meeting or sign such Parent Consent. Parent will notify the Trustee of any
decision of the Board of Directors of Parent with respect to the calling of any
Parent Meeting or with respect to the seeking of any Parent Consent and shall
provide all necessary information and materials to the Trustee in each case
promptly and in any event in sufficient time to enable the Trustee to perform
its obligations contemplated by this Section 4.3.

4.4 Copies of Stockholder Information

     Parent will deliver to the Trustee copies of all proxy materials (including
notices of Parent Meetings but excluding proxies to vote Parent Common Shares),
information statements, reports (including without limitation, all interim and
annual financial statements) and other written communications that, in each
case, are to be distributed from time to time to holders of Parent Common Shares
in sufficient quantities and in sufficient time so as to enable the Trustee to
send those materials to each Beneficiary at the same time as such materials are
first sent to holders of Parent Common Shares. The Trustee will mail or
otherwise send to each Beneficiary, at the expense of Parent, copies of all such
materials (and all materials specifically directed to the Beneficiaries or to
the Trustee for the benefit of the Beneficiaries by Parent) received by the
Trustee from Parent and will use its best efforts to mail or otherwise send such
materials contemporaneously with the sending by Parent or its designee of such
materials to holders of Parent Common Shares. The Trustee will also make
available for inspection by any Beneficiary at the Trustee’s principal corporate
trust office in the City of Vancouver during the regular business hours of the
Trustee all proxy materials, information statements, reports and other written
communications that are:

  (a)

received by the Trustee as the registered holder of the Parent Special Voting
Share and made available by Parent generally to the holders of Parent Common
Shares; or

- 7 -

--------------------------------------------------------------------------------


  (b)

specifically directed to the Beneficiaries or to the Trustee for the benefit of
the Beneficiaries by Parent.


4.5 Other Materials

     As soon as reasonably practicable after receipt by Parent or stockholders
of Parent (if such receipt is known by Parent) of any material sent or given by
or on behalf of a third party to holders of Parent Common Shares generally,
including without limitation, dissident proxy and information circulars (and
related information and material) and tender and exchange offer circulars (and
related information and material), Parent shall use its reasonable efforts to
obtain and deliver to the Trustee copies thereof in sufficient quantities so as
to enable the Trustee to forward such material (unless the same has been
provided directly to Beneficiaries by such third party) to each Beneficiary as
soon as possible thereafter. As soon as reasonably practicable after receipt
thereof, the Trustee will mail or otherwise send to each Beneficiary, at the
expense of Parent, copies of all such materials received by the Trustee from
Parent. The Trustee will also make available for inspection by any Beneficiary
at the Trustee’s principal corporate trust office in the City of Vancouver
during the regular business hours of the Trustee copies of all such materials.

4.6 List of Persons Entitled to Vote

     ExchangeCo shall, (a) prior to each annual general and special Parent
Meeting or the seeking of any Parent Consent and (b) forthwith upon each request
made at any time by the Trustee in writing, prepare or cause to be prepared a
list (a “List”) of the names and addresses of the Beneficiaries arranged in
alphabetical order (and, if requested, arranged by jurisdiction of residence)
and showing the number of Exchangeable Shares held of record by each such
Beneficiary, in each case at the close of business on the date specified by the
Trustee in such request or, in the case of a List prepared in connection with a
Parent Meeting or a Parent Consent, at the close of business on the record date
established by Parent or pursuant to applicable law for determining the holders
of Parent Common Shares entitled to receive notice of and/or to vote at such
Parent Meeting or to give consent in connection with such Parent Consent. Each
such List shall be delivered to the Trustee promptly after receipt by ExchangeCo
of such request or the record date for such meeting or seeking of consent, as
the case may be, and in any event within sufficient time to enable the Trustee
to perform its obligations under this Agreement. Parent agrees to give
ExchangeCo notice (with a copy to the Trustee) of the calling of any Parent
Meeting or the seeking of any Parent Consent, together with the record dates
therefor, sufficiently prior to the date of the calling of such meeting or
seeking of such consent so as to enable ExchangeCo to perform its obligations
under this Section 4.6.

4.7 Entitlement to Direct Votes

     Any Beneficiary named in a List prepared in connection with any Parent
Meeting or Parent Consent will be entitled (a) to instruct the Trustee in the
manner described in Section 4.3 with respect to the exercise of the Beneficiary
Votes to which such Beneficiary is entitled or (b) to attend such meeting and
personally exercise thereat, as the proxy of the Trustee, the Beneficiary Votes
to which such Beneficiary is entitled.

4.8

Voting by Trustee, and Attendance of Trustee Representative at Meeting

      (a)

In connection with each Parent Meeting and Parent Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Beneficiary pursuant to Section 4.3, the Beneficiary Votes as to
which such Beneficiary is entitled to direct the vote (or any lesser number
thereof as may be set forth in the

- 8 -

--------------------------------------------------------------------------------


 

instructions); provided, however, that such written instructions are received by
the Trustee from the Beneficiary prior to the time and date fixed by the Trustee
for receipt of such instruction in the notice given by the Trustee to the
Beneficiary pursuant to Section 4.3.

        (b)

Subject to the timely receipt of instructions as contemplated in Section 4.3(f),
the Trustee shall cause a representative who is empowered by it to sign and
deliver, on behalf of the Trustee, proxies for Voting Rights to attend each
Parent Meeting. Upon submission by a Beneficiary (or its designee) of
identification satisfactory to the Trustee’s representative, and at the
Beneficiary’s request, such representative shall sign and deliver to such
Beneficiary (or its designee) a proxy to exercise personally the Beneficiary
Votes as to which such Beneficiary is otherwise entitled hereunder to direct the
vote, if such Beneficiary either (i) has not previously given the Trustee
instructions pursuant to Section 4.3 in respect of such meeting or (ii) submits
to such representative written revocation of any such previous instructions. At
such meeting, the Beneficiary exercising such Beneficiary Votes shall have the
same rights as the Trustee to speak at the meeting in favour of any matter,
question, proposal or proposition, to vote by way of ballot at the meeting in
respect of any matter, question, proposal or proposition, and to vote at such
meeting by way of a show of hands in respect of any matter, question or
proposition.


4.9 Distribution of Written Materials

     Any written materials distributed by the Trustee pursuant to this Agreement
shall be sent by mail (or otherwise communicated in the same manner as Parent
utilizes in communications to holders of Parent Common Shares subject to the
Trustee being advised in writing of that method of communication and its ability
to provide that method of communication) to each Beneficiary at its address as
shown on the books of ExchangeCo. ExchangeCo shall provide or cause to be
provided to the Trustee for this purpose, on a timely basis and without charge
or other expense:

  (a)

a current List; and

        (b)

upon the request of the Trustee, mailing labels to enable the Trustee to carry
out its duties under this Agreement.


4.10 Termination of Voting Rights

     All of the rights of a Beneficiary with respect to the Beneficiary Votes
exercisable in respect of the Exchangeable Shares held by such Beneficiary,
including the right to instruct the Trustee as to the voting of or to vote
personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to Parent, and such Beneficiary Votes and the Voting Rights
represented thereby shall cease immediately upon the delivery by such holder to
the Trustee of the certificates representing such Exchangeable Shares in
connection with the exercise by the Beneficiary of the Exchange Right or the
occurrence of the automatic exchange of Exchangeable Shares for Parent Common
Shares, as specified in Article 5 (unless, in either case, Parent shall not have
delivered the requisite Parent Common Shares issuable in exchange for the
Exchangeable Shares to the Trustee for delivery to the Beneficiaries), or upon
the redemption of Exchangeable Shares pursuant to Article 6 or 7 of the
Exchangeable Share Provisions, or upon the effective date of the liquidation,
dissolution or winding-up of ExchangeCo pursuant to Article 5 of the
Exchangeable Share Provisions, or upon the purchase of Exchangeable Shares from
the holder thereof by ExchangeCo pursuant to the exercise by ExchangeCo of the
Retraction Call Right, the Redemption Call Right or the Liquidation Call Right.

- 9 -

--------------------------------------------------------------------------------

ARTICLE 5
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE

5.1 Grant and Ownership of the Exchange Right

     Parent hereby grants to the Trustee as trustee for and on behalf of, and
for the use and benefit of, the Beneficiaries the right (the “Exchange Right”),
exercisable upon the occurrence and during the continuance of an Insolvency
Event, to require Parent to purchase from each or any Beneficiary all or any
part of the Exchangeable Shares held by the Beneficiary and the Automatic
Exchange Rights, all in accordance with the provisions of this Agreement. Parent
hereby acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the grant of the Exchange Right and the Automatic Exchange Rights by Parent to
the Trustee. During the term of the Trust and subject to the terms and
conditions of this Agreement, the Trustee shall possess and be vested with full
legal ownership of the Exchange Right and the Automatic Exchange Rights and
shall be entitled to exercise all of the rights and powers of an owner with
respect to the Exchange Right and the Automatic Exchange Rights, provided that
the Trustee shall:

  (a)

hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and

        (b)

except as specifically authorized by this Agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which the Trust is created pursuant to this
Agreement.


5.2 Legended Share Certificates

     ExchangeCo will cause each certificate representing Exchangeable Shares to
bear an appropriate legend notifying the Beneficiaries of:

  (a)

their right to instruct the Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Beneficiary; and

        (b)

the Automatic Exchange Rights.


5.3 General Exercise of Exchange Right

     The Exchange Right shall be and remain vested in and exercisable by the
Trustee. Subject to Section 6.15, the Trustee shall exercise the Exchange Right
only on the basis of instructions received pursuant to this Article 5 from
Beneficiaries entitled to instruct the Trustee as to the exercise thereof. To
the extent that no instructions are received from a Beneficiary with respect to
the Exchange Right, the Trustee shall not exercise or permit the exercise of the
Exchange Right.

5.4 Purchase Price

     The purchase price payable by Parent for each Exchangeable Share to be
purchased by Parent under the Exchange Right shall be an amount per share equal
to (a) the Current Market Price of a Parent Common Share on the last Business
Day prior to the day of closing of the purchase and sale of such Exchangeable
Share under the Exchange Right, which shall be satisfied in full by Parent
causing to

- 10 -

--------------------------------------------------------------------------------

be sent to such holder one Parent Common Share, plus (b) to the extent not paid
by ExchangeCo, an additional amount equivalent to the full amount of all
declared and unpaid dividends on each such Exchangeable Share held by such
holder on any dividend record date which occurred prior to the closing of the
purchase and sale. In connection with each exercise of the Exchange Right,
Parent shall provide to the Trustee an Officer’s Certificate setting forth the
calculation of the purchase price for each Exchangeable Share. The purchase
price for each such Exchangeable Share so purchased may be satisfied only by
Parent issuing and delivering or causing to be delivered to the Trustee, on
behalf of the relevant Beneficiary, one Parent Common Share and on the
applicable payment date a cheque for the balance, if any, of the purchase price
without interest (but less any amounts withheld pursuant to Section 5.14) .

5.5 Exercise Instructions

     Subject to the terms and conditions herein set forth, a Beneficiary shall
be entitled, upon the occurrence and during the continuance of an Insolvency
Event, to instruct the Trustee to exercise the Exchange Right with respect to
all or any part of the Exchangeable Shares registered in the name of such
Beneficiary on the books of ExchangeCo. To cause the exercise of the Exchange
Right by the Trustee, the Beneficiary shall deliver to the Trustee, in person or
by certified or registered mail, at its principal corporate trust office in
Vancouver, British Columbia or at such other places in Canada as the Trustee may
from time to time designate by written notice to the Beneficiaries, the
certificates representing the Exchangeable Shares which such Beneficiary desires
Parent to purchase, duly endorsed in blank for transfer, and accompanied by such
other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the CBCA and the by-laws of ExchangeCo and such
additional documents and instruments as the Trustee, Parent or ExchangeCo may
reasonably require together with (a) a duly completed form of notice of exercise
of the Exchange Right, contained on the reverse of or attached to the
Exchangeable Share certificates, stating (i) that the Beneficiary thereby
instructs the Trustee to exercise the Exchange Right so as to require Parent to
purchase from the Beneficiary the number of Exchangeable Shares specified
therein, (ii) that such Beneficiary has good title to and owns all such
Exchangeable Shares to be acquired by Parent free and clear of all liens,
claims, security interests, adverse claims and encumbrances, (iii) the names in
which the certificates representing Parent Common Shares issuable in connection
with the exercise of the Exchange Right are to be issued and (iv) the names and
addresses of the Persons to whom such new certificates should be delivered and
(b) payment (or evidence satisfactory to the Trustee, ExchangeCo and Parent of
payment) of the taxes (if any) payable as contemplated by Section 5.8 of this
Agreement. If only a part of the Exchangeable Shares represented by any
certificate or certificates delivered to the Trustee are to be purchased by
Parent under the Exchange Right, a new certificate for the balance of such
Exchangeable Shares shall be issued to the holder at the expense of ExchangeCo.

5.6 Delivery of Parent Common Shares; Effect of Exercise

     Promptly after receipt of the certificates representing the Exchangeable
Shares which the Beneficiary desires Parent to purchase under the Exchange
Right, together with such documents and instruments of transfer and a duly
completed form of notice of exercise of the Exchange Right (and payment of
taxes, if any, payable as contemplated by Section 5.8 or evidence thereof), duly
endorsed for transfer to Parent, the Trustee shall notify Parent and ExchangeCo
of its receipt of the same, which notice to Parent and ExchangeCo shall
constitute exercise of the Exchange Right by the Trustee on behalf of the holder
of such Exchangeable Shares, and Parent shall promptly thereafter deliver or
cause to be delivered to the Trustee, for delivery to the Beneficiary of such
Exchangeable Shares (or to such other Persons, if any, properly designated by
such Beneficiary) the number of Parent Common Shares issuable in connection with
the exercise of the Exchange Right, and on the applicable payment date cheques
for the balance, if any, of the total purchase price therefor without interest
(but less any amounts withheld pursuant to Section 5.14; provided, however, that
no such delivery shall be made unless and until the

- 11 -

--------------------------------------------------------------------------------

Beneficiary requesting the same shall have paid (or provided evidence
satisfactory to the Trustee, ExchangeCo and Parent of the payment of) the taxes
(if any) payable as contemplated by Section 5.8 of this Agreement. Immediately
upon the giving of notice by the Trustee to Parent and ExchangeCo of the
exercise of the Exchange Right as provided in this Section 5.6, the closing of
the transaction of purchase and sale contemplated by the Exchange Right shall be
deemed to have occurred and the holder of such Exchangeable Shares shall be
deemed to have transferred to Parent all of such holder’s right, title and
interest in and to such Exchangeable Shares shall cease to be a holder of such
Exchangeable Shares and shall not be entitled to exercise any of the rights of a
holder in respect thereof, other than the right to receive his proportionate
part of the total purchase price for those Exchangeable Shares (together with a
cheque for the balance, if any, of the total purchase price therefor without
interest (but less any amounts withheld pursuant to Section 5.14), unless the
requisite number of Parent Common Shares is not allotted, issued and delivered
by Parent to the Trustee within five Business Days of the date of the giving of
such notice by the Trustee and cheque for the balance, if any, of the total
purchase price for such Exchangeable Shares is not issued and delivered to the
Trustee on the applicable payment date, in which case the rights of the
Beneficiary shall remain unaffected until such Parent Common Shares are so
allotted, issued and delivered by Parent and any such cheque is issued and
delivered by Parent. Upon delivery by Parent to the Trustee of such Parent
Common Shares, the Trustee shall deliver such Parent Common Shares to such
Beneficiary (or to such other Persons, if any, properly designated by such
Beneficiary). Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall be considered and deemed for all
purposes to be the holder of the Parent Common Shares delivered to it pursuant
to the Exchange Right.

5.7 Exercise of Exchange Right Subsequent to Retraction

     In the event that a Beneficiary has exercised its right under Article 6 of
the Exchangeable Share Provisions to require ExchangeCo to redeem any or all of
the Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by ExchangeCo pursuant to Section 6.6 of the Exchangeable Share
Provisions that ExchangeCo will not be permitted as a result of solvency
requirements of applicable law to redeem all such Retracted Shares, and provided
that ExchangeCo shall not have exercised the Retraction Call Right with respect
to the Retracted Shares and that the Beneficiary has not revoked the retraction
request delivered by the Beneficiary to ExchangeCo pursuant to Section 6.1 of
the Exchangeable Share Provisions, the retraction request will constitute and
will be deemed to constitute notice from the Beneficiary to the Trustee
instructing the Trustee to exercise the Exchange Right with respect to those
Retracted Shares that ExchangeCo is unable to redeem. In any such event,
ExchangeCo hereby agrees with the Trustee and in favour of the Beneficiary to
immediately notify the Trustee of the prohibition against ExchangeCo redeeming
all of the Retracted Shares and to promptly to forward or cause to be forwarded
to the Trustee all relevant materials delivered by the Beneficiary to ExchangeCo
or to the transfer agent of the Exchangeable Shares (including without
limitation, a copy of the retraction request delivered pursuant to Section 6.1
of the Exchangeable Share Provisions) in connection with such proposed
redemption of the Retracted Shares and the Trustee will thereupon exercise the
Exchange Right with respect to the Retracted Shares that ExchangeCo is not
permitted to redeem and will require Parent to purchase such shares in
accordance with the provisions of this Article 5.

5.8 Stamp or Other Transfer Taxes

     Upon any sale of Exchangeable Shares to Parent pursuant to the Exchange
Right or the Automatic Exchange Rights, the share certificate or certificates
representing Parent Common Shares to be delivered in connection with the payment
of the total purchase price therefor shall be issued in the name of the
Beneficiary of the Exchangeable Shares so sold or in such names as such
Beneficiary may otherwise direct in writing without charge to the holder of the
Exchangeable Shares so sold; provided, however, that such Beneficiary (a) shall
pay (and none of Parent, ExchangeCo or the Trustee shall be

- 12 -

--------------------------------------------------------------------------------

required to pay) any documentary, stamp, transfer or other taxes that may be
payable in respect of any transfer involved in the issuance or delivery of such
shares to a Person other than such Beneficiary or (b) shall have evidenced to
the satisfaction of the Trustee, Parent and ExchangeCo that such taxes, if any,
have been paid.

5.9 Notice of Insolvency Event

     As soon as practicable following the occurrence of an Insolvency Event or
any event that with the giving of notice or the passage of time or both would be
an Insolvency Event, ExchangeCo and Parent shall give written notice thereof to
the Trustee. As soon as practicable following the receipt of notice from
ExchangeCo and Parent of the occurrence of an Insolvency Event, or upon the
Trustee becoming aware of an Insolvency Event, the Trustee will mail to each
Beneficiary, at the expense of Parent, a notice of such Insolvency Event, in the
form provided by the Parent, which notice shall contain a brief statement of the
rights of the Beneficiaries with respect to the Exchange Right.

5.10 Qualification of Parent Common Shares

     Parent will in good faith expeditiously take all such reasonable actions
and do all such reasonable things as are necessary or desirable to cause all
Parent Common Shares to be delivered pursuant to the Exchange Right or the
Automatic Exchange Rights to be listed, quoted or posted for trading on all
stock exchanges and quotation systems on which outstanding Parent Common Shares
have been listed by Parent and remain listed and are quoted or posted for
trading at such time.

5.11 Parent Common Shares

     Parent hereby represents, warrants and covenants that the Parent Common
Shares issuable as described herein will be duly authorized and validly issued
as fully paid and non-assessable and shall be free and clear of any lien, claim
or encumbrance.

5.12 Prohibition on Voluntary Liquidation

     Parent covenants that it shall not take any action relating to a voluntary
liquidation, dissolution or winding-up of ExchangeCo or its successors, prior to
the Redemption Date (as defined in the Exchangeable Share Provisions) unless
prior to such liquidation, dissolution or winding-up Parent shall have taken
such actions to ensure that it is possible for holders of Exchangeable Shares to
extend through to the Redemption Date (subject to the continuing effect of other
provisions of this Agreement which may permit the redemption or other
termination of the Exchangeable Shares prior to the Redemption Date) the
deferral of any gain incurred by such holders that would otherwise have been
recognized at the Effective Time as a result of the consummation of the
transactions contemplated by the Arrangement Agreement.

5.13

Automatic Exchange on Liquidation of Parent

        (a)

Parent will give the Trustee notice of each of the following events at the time
set forth below:

        (i)

in the event of any determination by the Board of Directors of Parent to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to Parent or to effect any other distribution of assets of Parent among
its shareholders for the purpose of winding up its affairs, at least 60 days
prior to the

- 13 -

--------------------------------------------------------------------------------


 

 

 proposed effective date of such liquidation, dissolution, winding-up or other
distribution; and           (ii)

as soon as practicable following the earlier of (A) receipt by Parent of notice
of, and (B) Parent otherwise becoming aware of, any threatened or instituted
claim, suit, petition or other proceedings with respect to the involuntary
liquidation, dissolution or winding-up of Parent or to effect any other
distribution of assets of Parent among its shareholders for the purpose of
winding up its affairs, in each case where Parent has failed to contest in good
faith any such proceeding commenced in respect of Parent within 30 days of
becoming aware thereof.

          (b)

As soon as practicable following receipt by the Trustee from Parent of notice of
any event (a “Liquidation Event”) contemplated by Section 5.13(a)(i) or
5.13(a)(ii) above, the Trustee will give notice thereof to the Beneficiaries.
Such notice shall include a brief description of the automatic exchange of
Exchangeable Shares for Parent Common Shares provided for in Section 5.13(c).

          (c)

In order that the Beneficiaries will be able to participate on a pro rata basis
with the holders of Parent Common Shares in the distribution of assets of Parent
in connection with a Liquidation Event, on the fifth Business Day prior to the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for Parent Common Shares. To effect such automatic exchange, Parent shall
purchase on the fifth Business Day prior to the Liquidation Event Effective Date
each Exchangeable Share then outstanding and held by Beneficiaries, and each
Beneficiary shall sell the Exchangeable Shares held by it at such time, for a
total purchase price per share equal to (a) the Current Market Price of a Parent
Common Share on the fifth Business Day prior to the Liquidation Event Effective
Date, which shall be satisfied in full by Parent issuing to the Beneficiary one
Parent Common Share, and (b) to the extent not paid by ExchangeCo, an additional
amount equivalent to the full amount of all declared and unpaid dividends on
each such Exchangeable Share held by such holder on any dividend record date
which occurred prior to the date of the exchange. In connection with such
automatic exchange, Parent will provide to the Trustee an Officer’s Certificate
setting forth the calculation of the purchase price for each Exchangeable Share.

          (d)

On the fifth Business Day prior to the Liquidation Event Effective Date, the
closing of the transaction of purchase and sale contemplated by the automatic
exchange of Exchangeable Shares for Parent Common Shares shall be deemed to have
occurred, and each Beneficiary shall be deemed to have transferred to Parent all
of the Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and Parent shall issue to the
Beneficiary the Parent Common Shares issuable upon the automatic exchange of
Exchangeable Shares for Parent Common Shares and on the applicable payment date
shall deliver to the Trustee for delivery to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to Section 5.14.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the Beneficiary shall be considered and deemed for all purposes to be
the holder of the Parent Common Shares issued pursuant to the automatic exchange
of Exchangeable Shares for Parent Common Shares and the certificates held by the
Beneficiary previously representing the Exchangeable Shares exchanged by the
Beneficiary with Parent pursuant to such

- 14 -

--------------------------------------------------------------------------------

automatic exchange shall thereafter be deemed to represent Parent Common Shares
issued to the Beneficiary by Parent pursuant to such automatic exchange. Upon
the request of a Beneficiary and the surrender by the Beneficiary of
Exchangeable Share certificates deemed to represent Parent Common Shares, duly
endorsed in blank and accompanied by such instruments of transfer as Parent may
reasonably require, Parent shall deliver or cause to be delivered to the
Beneficiary certificates representing Parent Common Shares of which the
Beneficiary is the holder.

5.14 Withholding Rights

     Parent, ExchangeCo and the Trustee shall be entitled to deduct and withhold
from any consideration otherwise payable under this Agreement to any holder of
Exchangeable Shares or Parent Common Shares such amounts as Parent, ExchangeCo
or the Trustee is required or permitted to deduct and withhold with respect to
such payment under the Income Tax Act (Canada), the United States Internal
Revenue Code of 1986 or any provision of provincial, state, local or foreign tax
law, in each case as amended or succeeded. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes as having been
paid to the holder of the shares in respect of which such deduction and
withholding was made, provided that such withheld amounts are actually remitted
to the appropriate taxing authority. To the extent that the amount so required
or permitted to be deducted or withheld from any payment to a holder exceeds the
cash portion of the consideration otherwise payable to the holder, Parent,
ExchangeCo and the Trustee are hereby authorized to sell or otherwise dispose of
such portion of the consideration as is necessary to provide sufficient funds to
Parent, ExchangeCo or the Trustee, as the case may be, to enable it to comply
with such deduction or withholding requirement and Parent, ExchangeCo or the
Trustee shall notify the holder thereof and remit to such holder any unapplied
balance of the net proceeds of such sale. Prior to making any distribution to
holders of Exchangeable Shares or Parent Common Shares, Parent or ExchangeCo, as
the case may be, shall ensure that the Trustee has access to sufficient funds
(by directly providing, if necessary, such funds to the Trustee) to enable the
Trustee to comply with any applicable withholding taxes in connection with such
consideration. In carrying out its duties under this Section 5.14, the Trustee
may obtain the advice of and assistance from such experts as the Trustee may
reasonably consider necessary or advisable. If requested by the Trustee, Parent
shall retain such experts for providing such advice or assistance to the
Trustee.

ARTICLE 6
CONCERNING THE TRUSTEE

6.1 Powers and Duties of the Trustee

     The rights, powers, duties and authorities of the Trustee under this
Agreement, in its capacity as Trustee of the Trust, shall include:

  (a)

receipt and deposit of the Parent Special Voting Share from Parent as Trustee
for and on behalf of the Beneficiaries in accordance with the provisions of this
Agreement;

        (b)

granting proxies and distributing materials to Beneficiaries as provided in this
Agreement;

        (c)

voting the Beneficiary Votes in accordance with the provisions of this
Agreement;

        (d)

receiving the grant of the Exchange Right and the Automatic Exchange Rights from
Parent as Trustee for and on behalf of the Beneficiaries in accordance with the
provisions of this Agreement;

- 15 -

--------------------------------------------------------------------------------


  (e)

exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
Agreement, and in connection therewith receiving from Beneficiaries Exchangeable
Shares and other requisite documents and distributing to such Beneficiaries
Parent Common Shares and cheques, if any, to which such Beneficiaries are
entitled upon the exercise of the Exchange Right or pursuant to the Automatic
Exchange Rights, as the case may be;

        (f)

holding title to the Trust Estate;

        (g)

investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this trust agreement;

        (h)

taking action at the written direction of a Beneficiary or Beneficiaries to
enforce the obligations of Parent and ExchangeCo under this Agreement; and

        (i)

taking such other actions and doing such other things as are specifically
provided in this Agreement.

     In the exercise of such rights, powers, duties and authorities the Trustee
shall have (and is granted) such incidental and additional rights, powers,
duties and authority not in conflict with any of the provisions of this
Agreement as the Trustee, acting in good faith and in the reasonable exercise of
its discretion, may deem necessary, appropriate or desirable to effect the
purpose of the Trust. Any exercise of such discretionary rights, powers, duties
and authorities by the Trustee shall be final, conclusive and binding upon all
Persons.

     The Trustee in exercising its rights, powers, duties and authorities
hereunder shall act honestly and in good faith and with a view to the best
interests of the Beneficiaries and shall exercise the care, diligence and skill
that a reasonably prudent trustee would exercise in comparable circumstances.

     The duties and obligations of the Trustee shall be determined by the
provisions hereof and by the provisions of applicable law and accordingly, the
Trustee shall only be responsible for the performance of such duties and
obligations as it has undertaken herein or as required by applicable law. Where
the provision of documentation to the Trustee is contemplated by this Agreement,
the Trustee shall retain the right not to act and shall be held not to be liable
for refusing to act unless it has received such documentation in a clear and
reasonable form that complies with the terms of this Agreement. Such
documentation must not require the exercise of any discretion or independent
judgment on the part of the Trustee except as provided herein.

6.2 No Conflict of Interest

     The Trustee represents to Parent and ExchangeCo that at the date of
execution and delivery of this Agreement there exists no material conflict of
interest in the role of the Trustee as a fiduciary hereunder and the role of the
Trustee in any other capacity. The Trustee shall, within 90 days after it
becomes aware that such material conflict of interest exists, either eliminate
such material conflict of interest or resign in the manner and with the effect
specified in Article 9. If, notwithstanding the foregoing provisions of this
Section 6.2, the Trustee has such a material conflict of interest, the validity
and enforceability of this Agreement shall not be affected in any manner
whatsoever by reason only of the existence of such material conflict of
interest. If the Trustee contravenes the foregoing provisions of this Section
6.2, any interested party may apply to the Supreme Court of British Columbia for
an order that the Trustee be replaced as Trustee hereunder.

- 16 -

--------------------------------------------------------------------------------


6.3 Dealings with Transfer Agents, Registrars, etc.

     Parent and ExchangeCo irrevocably authorize the Trustee, from time to time,
to:

  (a)

consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the Exchangeable Shares and Parent Common Shares; and

        (b)

requisition, from time to time, (i) from any such registrar or transfer agent
any information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and (ii) from the transfer agent of Parent
Common Shares, and any subsequent transfer agent of such shares, the share
certificates issuable upon the exercise from time to time of the Exchange Right
and pursuant to the Automatic Exchange Rights in the manner specified in Article
5 hereof.

     Parent and ExchangeCo irrevocably authorize their respective registrars and
transfer agents to comply with all such requests. Parent covenants that it will
supply its transfer agent with duly executed share certificates for the purpose
of completing the exercise from time to time of the Exchange Right and the
Automatic Exchange Rights in each case pursuant to Article 5 hereof.

6.4 Books and Records

     The Trustee shall keep available for inspection by Parent and ExchangeCo at
the Trustee’s principal corporate trust office in Vancouver, British Columbia
correct and complete books and records of account relating to the Trust created
by this Agreement, including without limitation, all relevant data relating to
mailings and instructions to and from Beneficiaries and all transactions
pursuant to the Exchange Right and the Automatic Exchange Rights. On or before
January 31, 2008, and on or before January 31 in every year thereafter, so long
as the Parent Special Voting Share is on deposit with the Trustee, the Trustee
shall transmit to Parent and ExchangeCo a brief report, dated as of the
preceding December 31, with respect to:

  (a)

the property and funds comprising the Trust Estate as of that date;

        (b)

the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by the Trustee on behalf of Beneficiaries in
consideration of the issuance by Parent of Parent Common Shares in connection
with the Exchange Right, during the calendar year ended on such December 31; and

        (c)

any action taken by the Trustee in the performance of its duties under this
Agreement which it had not previously reported.


6.5 Income Tax Returns and Reports

     The Trustee shall, to the extent necessary, prepare and file on behalf of
the Trust appropriate United States and Canadian income tax returns and any
other returns or reports as may be required by applicable law or pursuant to the
rules and regulations of any securities exchange or other trading system through
which the Exchangeable Shares are traded and in connection therewith may obtain
the advice of and assistance from such experts as the Trustee may reasonably
consider necessary or advisable. If requested by the Trustee, Parent shall
retain such experts for providing such advice or assistance to the Trustee.

- 17 -

--------------------------------------------------------------------------------


6.6 Indemnification Prior to Certain Actions by Trustee

     The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
security, funding or indemnity, satisfactory to the Trustee, acting reasonably,
against the costs, expenses and liabilities which may be incurred by the Trustee
therein or thereby, provided that no Beneficiary shall be obligated to furnish
to the Trustee any such security, funding or indemnity in connection with the
exercise by the Trustee of any of its rights, duties, powers and authorities
with respect to the Parent Special Voting Share pursuant to Article 4, subject
to Section 6.15, and with respect to the Exchange Right pursuant to Article 5,
subject to Section 6.15, and with respect to the Automatic Exchange Rights
pursuant to Article 5, subject to Section 6.15.

     None of the provisions contained in this Agreement shall require the
Trustee to expend or risk its own funds or otherwise incur financial liability
in the exercise of any of its rights, powers, duties, or authorities unless
funded, given security or indemnified as aforesaid.

6.7 Action of Beneficiaries

     No Beneficiary shall have the right to institute any action, suit or
proceeding or to exercise any other remedy authorized by this Agreement for the
purpose of enforcing any of its rights or for the execution of any trust or
power hereunder unless the Beneficiary has requested the Trustee to take or
institute such action, suit or proceeding and furnished the Trustee with the
security, funding or indemnity referred to in Section 6.6 and the Trustee shall
have failed to act within a reasonable time thereafter. In such case, but not
otherwise, the Beneficiary shall be entitled to take proceedings in any court of
competent jurisdiction such as the Trustee might have taken; it being understood
and intended that no one or more Beneficiaries shall have any right in any
manner whatsoever to affect, disturb or prejudice the rights hereby created by
any such action, or to enforce any right hereunder or the Voting Rights, the
Exchange Rights or the Automatic Exchange Rights except subject to the
conditions and in the manner herein provided, and that all powers and trusts
hereunder shall be exercised and all proceedings at law shall be instituted, had
and maintained by the Trustee, except only as herein provided, and in any event
for the equal benefit of all Beneficiaries.

6.8 Reliance Upon Declarations

     The Trustee shall not be considered to be in contravention of any its
rights, powers, duties and authorities hereunder if, when required, it acts and
relies in good faith upon statutory declarations, certificates, opinions, lists,
mailing labels, or reports or other papers or documents furnished pursuant to
the provisions hereof or required by the Trustee to be furnished to it in the
exercise of its rights, powers, duties and authorities hereunder if such
statutory declarations, certificates, opinions, lists, mailing labels or reports
or other papers or documents comply with the provisions of Section 6.9, if
applicable, and with any other applicable provisions of this Agreement.

6.9 Evidence and Authority to Trustee

     Parent and/or ExchangeCo shall furnish to the Trustee evidence of
compliance with the conditions provided for in this Agreement relating to any
action or step required or permitted to be taken by Parent and/or ExchangeCo or
the Trustee under this Agreement or as a result of any obligation imposed under
this Agreement, including, without limitation, in respect of the Voting Rights
or the Exchange Right or the Automatic Exchange Rights and the taking of any
other action to be taken by the Trustee at the request of or on the application
of Parent and/or ExchangeCo promptly if and when:

- 18 -

--------------------------------------------------------------------------------


  (a)

such evidence is required by any other section of this Agreement to be furnished
to the Trustee in accordance with the terms of this Section 6.9; or

        (b)

the Trustee, in the exercise of its rights, powers, duties and authorities under
this Agreement, gives Parent and/or ExchangeCo written notice requiring it to
furnish such evidence in relation to any particular action or obligation
specified in such notice.

     Such evidence shall consist of an Officer’s Certificate of Parent and/or
ExchangeCo or a statutory declaration or a certificate made by Persons entitled
to sign an Officer’s Certificate stating that any such condition has been
complied with in accordance with the terms of this Agreement.

     Whenever such evidence relates to a matter other than the Voting Rights or
the Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by the Trustee at the request or on the application of Parent
and/or ExchangeCo, and except as otherwise specifically provided herein, such
evidence may consist of a report or opinion of any solicitor, attorney, auditor,
accountant, appraiser, valuer, engineer or other expert or any other Person
whose qualifications give authority to a statement made by him, provided that if
such report or opinion is furnished by a director, officer or employee of Parent
and/or ExchangeCo it shall be in the form of an Officer’s Certificate or a
statutory declaration.

     Each statutory declaration, Officer’s Certificate, opinion or report
furnished to the Trustee as evidence of compliance with a condition provided for
in this Agreement shall include a statement by the Person giving the evidence:

  (a)

declaring that he has read and understands the provisions of this Agreement
relating to the condition in question;

        (b)

describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

        (c)

declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.


6.10 Experts, Advisers and Agents

     The Trustee may:

  (a)

in relation to these presents act and rely on the opinion or advice of or
information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or other expert, whether retained by the Trustee or
by Parent and/or ExchangeCo or otherwise, and may employ such assistants as may
be necessary to the proper discharge of its powers and duties and determination
of its rights hereunder and may pay proper and reasonable compensation for all
such legal and other advice or assistance as aforesaid; and

        (b)

employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the discharge of its duties hereunder and
in the management of the Trust.

- 19 -

--------------------------------------------------------------------------------


6.11 Investment of Moneys Held by Trustee

     Unless otherwise provided in this trust agreement, any moneys held by or on
behalf of the Trustee which under the terms of this trust agreement may or ought
to be invested or which may be on deposit with the Trustee or which may be in
the hands of the Trustee may be invested and reinvested in the name or under the
control of the Trustee in securities in which, under the laws of the Province of
Ontario, trustees are authorized to invest trust moneys, provided that such
securities are stated to mature within two years after their purchase by the
Trustee, and the Trustee shall so invest such moneys on the written direction of
ExchangeCo. Pending the investment of any moneys as hereinbefore provided, such
moneys may be deposited in the name of the Trustee in any chartered bank in
Canada or, with the consent of ExchangeCo, in the deposit department of the
Trustee or any other loan or trust company authorized to accept deposits under
the laws of Canada or any province thereof at the rate of interest then current
on similar deposits.

6.12 Trustee Not Required to Give Security

     The Trustee shall not be required to give any bond or security in respect
of the execution of the trusts, rights, duties, powers and authorities of this
Agreement or otherwise in respect of the premises.

6.13 Trustee Not Bound to Act on Request

     Except as in this Agreement otherwise specifically provided, the Trustee
shall not be bound to act in accordance with any direction or request of Parent
and/or ExchangeCo or of the directors thereof until a duly authenticated copy of
the instrument or resolution containing such direction or request shall have
been delivered to the Trustee, and the Trustee shall be empowered to act upon
any such copy purporting to be authenticated and believed by the Trustee to be
genuine.

6.14 Authority to Carry on Business

     The Trustee represents to Parent and ExchangeCo that at the date of
execution and delivery by it of this Agreement it is authorized to carry on the
business of a trust company in each of the Provinces of Canada but if,
notwithstanding the provisions of this Section 6.14, it ceases to be so
authorized to carry on business, the validity and enforceability of this
Agreement and the Voting Rights, the Exchange Right and the Automatic Exchange
Rights shall not be affected in any manner whatsoever by reason only of such
event but the Trustee shall, within 90 days after ceasing to be authorized to
carry on the business of a trust company in any Province of Canada, either
become so authorized or resign in the manner and with the effect specified in
Article 9.

6.15 Conflicting Claims

     If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, the Trustee may elect not to exercise any Voting Rights,
Exchange Rights or Automatic Exchange Rights subject to such conflicting claims
or demands and, in so doing, the Trustee shall not be or become liable to any
Person on account of such election or its failure or refusal to comply with any
such conflicting claims or demands. The Trustee shall be entitled to continue to
refrain from acting and to refuse to act until:

- 20 -

--------------------------------------------------------------------------------


  (a)

the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction
and all rights of appeal have expired; or

        (b)

all differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and the Trustee shall have been furnished with an executed copy of
such agreement certified to be in full force and effect.

     If the Trustee elects to recognize any claim or comply with any demand made
by any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.

6.16 Acceptance of Trust

     The Trustee hereby accepts the Trust created and provided for by and in
this Agreement and agrees to perform the same upon the terms and conditions
herein set forth and to hold all rights, privileges and benefits conferred
hereby and by law in trust for the various Persons who shall from time to time
be Beneficiaries, subject to all the terms and conditions herein set forth.

6.17 Incumbency Certificate

     Each of Parent and ExchangeCo shall file with the Trustee a certificate of
incumbency setting forth the names of the individuals authorized to give
instructions, directions or other instruments to the Trustee (each an
“Authorized Person”), together with specimen signatures of such persons, and the
Trustee shall be entitled to rely on the latest certificate of incumbency filed
with it unless it receives notice, in accordance with Section 13.3 of this
Agreement, of a change in the Authorized Persons with updated specimen
signatures.

ARTICLE 7
COMPENSATION

7.1 Fees and Expenses of the Trustee

     Parent and ExchangeCo jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and will reimburse the Trustee for all reasonable expenses (including
taxes other than taxes based on the net income of the Trustee) and disbursements
(including reasonable travel expenses incurred by the Trustee in connection with
its duties hereunder and reasonable compensation and reasonable remuneration
paid by the Trustee in connection with the retainer or employment of experts,
advisors and agents under Sections 5.14, 6.5 and 6.10), including the cost and
expense of any suit or litigation of any character and any proceedings before
any governmental agency reasonably incurred by the Trustee in connection with
its duties under this Agreement; provided that Parent and ExchangeCo shall have
no obligation to reimburse the Trustee for any expenses or disbursements paid,
incurred or suffered by the Trustee in any suit or litigation in which the
Trustee is determined to have acted in bad faith or with negligence,
recklessness or wilful misconduct. Invoices for services rendered by the Trustee
hereunder shall be provided to Parent, on behalf of Parent and ExchangeCo, at
the address of the Parent set forth in Section 13.3 of this Agreement. Any
amount owing or unpaid after 30 days from the invoice date will bear interest at
a rate per annum, from the

- 21 -

--------------------------------------------------------------------------------

expiration of such 30 day period, equal to the then current rate charged by the
Trustee and shall be payable on demand. The obligation of Parent and ExchangeCo
under this Section 7.1 shall survive the resignation or removal of the Trustee.

ARTICLE 8
INDEMNIFICATION AND LIMITATION OF LIABILITY

8.1 Indemnification of the Trustee

     Parent and ExchangeCo jointly and severally agree to indemnify and hold
harmless the Trustee and each of its directors, officers and agents appointed
and acting in accordance with this Agreement (collectively, the “Indemnified
Parties”) against all claims, losses, damages, reasonable costs, penalties,
fines and reasonable expenses (including reasonable expenses of the Trustee’s
legal counsel) which, without fraud, negligence, recklessness, wilful misconduct
or bad faith on the part of such Indemnified Party, may be paid, incurred or
suffered by the Indemnified Party by reason or as a result of the Trustee’s
acceptance or administration of the Trust, its compliance with its duties set
forth in this Agreement, or any written or oral instruction delivered to the
Trustee by Parent or ExchangeCo pursuant hereto.

     In no case shall Parent or ExchangeCo be liable under this indemnity for
any claim against any of the Indemnified Parties unless Parent and ExchangeCo
shall be notified by the Trustee of the written assertion of a claim or of any
action commenced against the Indemnified Parties, promptly after any of the
Indemnified Parties shall have received any such written assertion of a claim or
shall have been served with a summons or other first legal process giving
information as to the nature and basis of the claim. Subject to (ii) below,
Parent and ExchangeCo shall be entitled to participate at their own expense in
the defence and, if Parent and ExchangeCo so elect at any time after receipt of
such notice, either of them may assume the defence of any suit brought to
enforce any such claim. The Trustee shall have the right to employ separate
counsel in any such suit and participate, in the defence thereof but the fees
and expenses of such counsel shall be at the expense of the Trustee unless: (i)
the employment of such counsel has been authorized by Parent or ExchangeCo; or
(ii) the named parties to any such suit include both the Trustee and Parent or
ExchangeCo and the Trustee shall have been advised by counsel acceptable to
Parent or ExchangeCo that there may be one or more legal defences available to
the Trustee that are different from or in addition to those available to Parent
or ExchangeCo and that, in the judgment of such counsel, would present a
conflict of interest were a joint representation to be undertaken (in which case
Parent and ExchangeCo shall not have the right to assume the defence of such
suit on behalf of the Trustee but shall be liable to pay the reasonable fees and
expenses of counsel for the Trustee).

     For certainty, the indemnity provided for in this Section 8.1 shall survive
the termination of the Agreement.

8.2 Limitation on Liability

     The Trustee shall not be held liable for any loss which may occur by reason
of depreciation of the value of any part of the Trust Estate or any loss
incurred on any investment of funds pursuant to this trust agreement, except to
the extent that such loss is attributable to the fraud, negligence,
recklessness, wilful misconduct or bad faith on the part of the Trustee.

- 22 -

--------------------------------------------------------------------------------

ARTICLE 9
CHANGE OF TRUSTEE

9.1 Resignation

     The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to Parent and ExchangeCo specifying
the date on which it desires to resign, provided that such notice shall not be
given less than one month before such desired resignation date unless Parent and
ExchangeCo otherwise agree and provided further that such resignation shall not
take effect until the date of the appointment of a successor trustee and the
acceptance of such appointment by the successor trustee. Upon receiving such
notice of resignation, Parent and ExchangeCo shall promptly appoint a successor
trustee by written instrument in duplicate, one copy of which shall be delivered
to the resigning trustee and one copy to the successor trustee. Failing
acceptance by a successor trustee of such appointment, a successor trustee may
be appointed by an order of a court of competent jurisdiction upon application
of one or more of the parties hereto, at the expense of Parent and ExchangeCo.

9.2 Removal

     The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days’ prior
notice by written instrument executed by Parent and ExchangeCo, in duplicate,
one copy of which shall be delivered to the trustee so removed and one copy to
the successor trustee.

9.3 Successor Trustee

     Any successor trustee appointed as provided under this Agreement shall
execute, acknowledge and deliver to Parent and ExchangeCo and to its predecessor
trustee an instrument accepting such appointment. Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with the like effect as if originally named as trustee in this
Agreement. However, on the written request of Parent and ExchangeCo or of the
successor trustee, the trustee ceasing to act shall, upon payment of any amounts
then due it pursuant to the provisions of this Agreement, execute and deliver an
instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act. Upon the request of any such successor trustee,
Parent, ExchangeCo and such predecessor trustee shall execute any and all
instruments in writing for more fully and certainly vesting in and confirming to
such successor trustee all such rights and powers.

9.4 Notice of Successor Trustee

     Upon acceptance of appointment by a successor trustee as provided herein,
Parent and ExchangeCo shall cause to be mailed notice of the succession of such
trustee hereunder to each Beneficiary specified in a List. If Parent or
ExchangeCo shall fail to cause such notice to be mailed within 10 days after
acceptance of appointment by the successor trustee, the successor trustee shall
cause such notice to be mailed at the expense of Parent and ExchangeCo.

- 23 -

--------------------------------------------------------------------------------

ARTICLE 10
PARENT SUCCESSORS

10.1 Certain Requirements in Respect of Combination, etc.

     Parent shall not consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other Person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if such other Person or continuing corporation (herein called the “Parent
Successor”), by operation of law, becomes, without more, bound by the terms and
provisions of this Agreement or, if not so bound, executes, prior to or
contemporaneously with the consummation of such transaction, a trust agreement
supplemental hereto to evidence the assumption by the Parent Successor of
liability for all moneys payable and property deliverable hereunder and the
covenant of such Parent Successor to pay and deliver or cause to be delivered
the same and its agreement to observe and perform all the covenants and
obligations of Parent under this Agreement.

10.2 Vesting of Powers in Successor

     Whenever the conditions of Section 10.1 have been duly observed and
performed, the Trustee and, if required by Section 10.1, Parent Successor and
ExchangeCo shall execute and deliver the supplemental trust agreement provided
for in Article 11 and thereupon Parent Successor shall possess and from time to
time may exercise each and every right and power of Parent under this Agreement
in the name of Parent or otherwise and any act or proceeding by any provision of
this Agreement required to be done or performed by the Board of Directors of
Parent or any officers of Parent may be done and performed with like force and
effect by the directors or officers of such Parent Successor.

10.3 Wholly-Owned Subsidiaries

     Nothing herein shall be construed as preventing the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Parent with or into Parent
or the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 10.

ARTICLE 11
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS

11.1 Amendments, Modifications, etc.

     This Agreement may not be amended or modified except by an agreement in
writing executed by Parent, ExchangeCo and the Trustee and approved by the
Beneficiaries in accordance with Section 10.2 of the Exchangeable Share
Provisions.

11.2 Ministerial Amendments

     Notwithstanding the provisions of Section 11.1, the parties to this
Agreement may in writing, at any time and from time to time, without the
approval of the Beneficiaries, amend or modify this Agreement for the purposes
of:

- 24 -

--------------------------------------------------------------------------------


  (a)

adding to the covenants of any or all parties hereto for the protection of the
Beneficiaries hereunder provided that the Board of Directors of each of
ExchangeCo and Parent shall be of the good faith opinion that such additions
will not be prejudicial to the rights or interests of the Beneficiaries;

        (b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of Parent and ExchangeCo
and in the opinion of the Trustee (which may, for this purpose, rely on the
opinion of counsel), having in mind the best interests of the Beneficiaries, it
may be expedient to make, provided that such Boards of Directors and the Trustee
shall be of the opinion that such amendments and modifications will not be
prejudicial to the interests of the Beneficiaries; or

        (c)

making such changes or corrections which, on the advice of counsel to Parent,
ExchangeCo and the Trustee, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error, provided that in the opinion of the Trustee (which
may, for this purpose, rely on the opinion of counsel) and the Board of
Directors of each of Parent and ExchangeCo such changes or corrections will not
be prejudicial to the rights and interests of the Beneficiaries.


11.3 Meeting to Consider Amendments

     ExchangeCo, at the request of Parent, shall call a meeting or meetings of
the Beneficiaries for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the by-laws of ExchangeCo, the
Exchangeable Share Provisions and all applicable laws.

11.4 Changes in Capital of Parent and ExchangeCo

     At all times after the occurrence of any event contemplated pursuant to
Section 2.7 or 2.8 of the Exchangeable Share Support Agreement or otherwise, as
a result of which either Parent Common Shares or the Exchangeable Shares or both
are in any way changed, this Agreement shall forthwith be amended and modified
as necessary in order that it shall apply with full force and effect, mutatis
mutandis, to all new securities into which Parent Common Shares or the
Exchangeable Shares or both are so changed and the parties hereto shall execute
and deliver a supplemental trust agreement giving effect to and evidencing such
necessary amendments and modifications.

11.5 Execution of Supplemental Trust Agreements

     No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto. From time to time ExchangeCo
(when authorized by a resolution of its Board of Directors), Parent (when
authorized by a resolution of its Board of Directors) and the Trustee may,
subject to the provisions of these presents, and they shall, when so directed by
these presents, execute and deliver by their proper officers, trust agreements
or other instruments supplemental hereto, which thereafter shall form part
hereof, for any one or more of the following purposes:

  (a)

evidencing the succession of Parent Successors and the covenants of and
obligations assumed by each such Parent Successor in accordance with the
provisions of Article 10 and any successor trustee in accordance with the
provisions of Article 9 and Section 12.3;

- 25 -

--------------------------------------------------------------------------------


  (b)

making any additions to, deletions from or alterations of the provisions of this
Agreement or the Voting Rights, the Exchange Right or the Automatic Exchange
Rights which, in the opinion of the Trustee (which may, for this purpose, rely
on the opinion of counsel), will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to the Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Parent, ExchangeCo, the Trustee or this Agreement;
and

        (c)

for any other purposes not inconsistent with the provisions of this Agreement,
including without limitation, to make or evidence any amendment or modification
to this Agreement as contemplated hereby, provided that, in the opinion of the
Trustee (which may, for this purpose, rely on the opinion of counsel), the
rights of the Trustee and Beneficiaries will not be prejudiced thereby.

ARTICLE 12
TERMINATION AND ASSIGNMENT

12.1 Term

     The Trust created by this Agreement shall continue until the earliest to
occur of the following events:

  (a)

no outstanding Exchangeable Shares are held by a Beneficiary (other than Parent
and its Affiliates);

        (b)

each of Parent and ExchangeCo elects in writing to terminate the Trust and such
termination is approved by the Beneficiaries in accordance with Section 10.2 of
the Exchangeable Share Provisions; and

        (c)

21 years from the date of this Agreement.


12.2 Survival of Agreement

     This Agreement shall survive any termination of the Trust and shall
continue until there are no Exchangeable Shares outstanding held by a
Beneficiary; provided, however, that the provisions of Article 7 and Article 8
shall survive any such termination of this Agreement.

12.3 Assignment by Trustee

     This Agreement may not be assigned by the Trustee without the prior written
consent of Parent and ExchangeCo, not to be unreasonably withheld; provided,
however, that this Agreement may be assigned by the Trustee to an Affiliate (the
“Assignee”) if (a) the Assignee executes, acknowledges and delivers to Parent
and ExchangeCo a trust agreement of other instrument(s) supplemental hereto as
provided in Article 11 to evidence the appointment of it as successor trustee
and the acceptance by it of such appointment and the assumption by it of all the
duties and obligations of the predecessor trustee hereunder without further
amendment hereto, and (b) Parent and ExchangeCo are provided with a certificate
of a senior officer of the Assignee in form satisfactory to them, acting
reasonably, certifying that the Assignee is authorized to carry on the business
of a trust company in each of the Provinces of Canada and is free of any
material conflict of interest in its role as fiduciary under this Agreement and
in its role in any other capacity.

- 26 -

--------------------------------------------------------------------------------

ARTICLE 13
GENERAL

13.1 Severability

     If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the Agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.

13.2 Enurement

     This Agreement shall be binding upon and enure to the benefit of the
parties hereto and their respective successors and permitted assigns and to the
benefit of the Beneficiaries.

13.3 Notices to Parties

     All notices and other communications required or permitted to be delivered
to a party under this Agreement shall be in writing and shall be deemed to have
been properly delivered, given or received upon receipt when delivered by hand
or two business days after being sent by registered mail or by courier or by
express delivery service or by facsimile, provided that in each case the notice
or communication is sent to the address or a facsimile telephone number set
forth beneath the name of such party below:

  (a) if to ExchangeCo or Parent to:                                CounterPath
Solutions, Inc.                        Suite 300, One Bentall Centre            
           505 Burrard Street                           Vancouver, BC V7X 1M3  
                             Attention: Vice-President                      
 Fax: (604) 320-3399           (b) with copy (but not as notice) to:            
                   Clark Wilson LLP                           800 – 885 W.
Georgia Street                        Vancouver, BC V6C 3H1                    
           Attention: Virgil Hlus                        Fax: (604) 687-6314    
      (c) if to the Trustee to:                                  Valiant Trust
Company                        600 – 750 Cambie Street                      
 Vancouver, BC V6B 0A2                                Attention: Janet Brown    
                   Fax: (604) 681-3067

- 27 -

--------------------------------------------------------------------------------

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by fax shall be deemed to
have been given and received on the date of receipt thereof unless such day is
not a Business Day in which case it shall be deemed to have been given and
received upon the immediately following Business Day.

13.4 Notice to Beneficiaries

     Any and all notices to be given and any documents to be sent to any
Beneficiaries may be given or sent to the address of such Beneficiary shown on
the register of holders of Exchangeable Shares in any manner permitted by the
by-laws of ExchangeCo from time to time in force in respect of notices to
shareholders and shall be deemed to be received (if given or sent in such
manner) at the time specified in such by-laws, the provisions of which by-laws
shall apply mutatis mutandis to notices or documents as aforesaid sent to such
Beneficiaries.

13.5 Risk of Payments by Post

     Whenever payments are to be made or documents are to be sent to any
Beneficiary by the Trustee or Beneficiary to the Trustee, the making of such
payment or sending of such document sent through the post shall be at risk of
the Parent and ExchangeCo, in the case of payments made or documents sent by the
Trustee, and at the risk of the Beneficiary, in the case of payments made or
documents sent by the Beneficiary.

13.6 Counterparts

     This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

13.7 Fax execution

     This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.

13.8 Jurisdiction

     This Agreement shall be construed and enforced in accordance with the laws
of the Province of British Columbia and the laws of Canada applicable therein.

13.9 Attornment

     Parent agrees that any action or proceeding arising out of or relating to
this Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding, and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as Parent’s attorney for service of
process.

- 28 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

6789722 CANADA INC.

Per:     Name:     Title:                 COUNTERPATH SOLUTIONS, INC.          
    Per:     Name:     Title:                 VALIANT TRUST COMPANY            
  Per:     Name:     Title:    

- 29 -

--------------------------------------------------------------------------------


SCHEDULE G   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION   EXCHANGEABLE SHARE
SUPPORT AGREEMENT


--------------------------------------------------------------------------------

FORM OF EXCHANGEABLE SHARE SUPPORT AGREEMENT

THIS AGREEMENT made as of the 15th day of June, 2007.

AMONG:                                        COUNTERPATH SYSTEMS, INC., a
Nevada corporation, (“Parent”) AND                                      
 6789722 CANADA INC., a corporation existing under the laws of                  
                     Canada, (“ExchangeCo”)

WHEREAS:

A. Pursuant to an arrangement agreement (the “Arrangement Agreement”) dated as
of June 15, 2007 by and among Parent, ExchangeCo and NewHeights Software
Corporation (the “Company”), ExchangeCo has agreed to issue exchangeable shares
(the “Exchangeable Shares”) to certain holders of common shares of the Company
pursuant to the plan of arrangement (the “Arrangement”) contemplated by the
Arrangement Agreement; and

B. Pursuant to the Arrangement Agreement, Parent and ExchangeCo have agreed to
execute an exchangeable share support agreement substantially in the form of
this Agreement.

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1 Defined Terms

     Each term denoted herein by initial capital letters and not otherwise
defined herein shall have the meaning ascribed thereto in the rights,
privileges, restrictions and conditions (collectively, the “Share Provisions”)
attaching to the Exchangeable Shares attached as Appendix 1 to the Plan of
Arrangement as set out in Schedule D to the Arrangement Agreement, unless the
context requires otherwise.

1.2 Interpretation Not Affected by Headings

     The division of this Agreement into Articles, Sections and other portions
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement. Unless
otherwise indicated, all references to an “Article” or “Section” followed by a
number and/or a letter refer to the specified Article or Section of this
Agreement. The terms “this Agreement”, “hereof”, “herein” and “hereunder” and
similar expressions refer to this Agreement and not to any particular Article,
Section or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto.

--------------------------------------------------------------------------------


1.3 Number, Gender

     Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.

1.4 Date for any Action

     If any date on which any action is required to be taken under this
Agreement is not a Business Day, such action shall be required to be taken on
the next succeeding Business Day. For the purposes of this agreement, a
“Business Day” means any day on which commercial banks are generally open for
business in Vancouver, British Columbia, other than a Saturday, a Sunday or a
day observed as a holiday in Vancouver, British Columbia under the laws of the
Province of British Columbia or the federal laws of Canada.

ARTICLE 2
COVENANTS OF PARENT AND EXCHANGECO

2.1 Covenants Regarding Exchangeable Shares

     So long as any Exchangeable Shares not owned by Parent or its Affiliates
are outstanding, Parent will:

  (a)

not declare or pay any dividends on the Parent Common Shares unless (i)
ExchangeCo shall (w) simultaneously declare or pay, as the case may be, an
equivalent dividend (as provided for in the Share Provisions and as determined
by the Board of Directors of ExchangeCo as contemplated by Section 2.7(d)
hereof) on the Exchangeable Shares (an “Equivalent Dividend”) and (x) have
sufficient money or other assets or authorized but unissued securities available
to enable the due declaration and the due and punctual payment, in accordance
with applicable law, of any Equivalent Dividend, or (ii) ExchangeCo shall (y)
subdivide the Exchangeable Shares in lieu of a stock dividend thereon (as
provided for in the Share Provisions) (an “Equivalent Stock Subdivision”), and
(z) have sufficient authorized but unissued securities available to enable the
Equivalent Stock Subdivision;

        (b)

advise ExchangeCo sufficiently in advance of the declaration by Parent of any
dividend on Parent Common Shares and take all such other actions as are
reasonably necessary, in cooperation with ExchangeCo, to ensure that the
respective declaration date, record date and payment date for a dividend on the
Exchangeable Shares shall be the same as the declaration date, record date and
payment date for the corresponding dividend on the Parent Common Shares;

        (c)

ensure that the record date for any dividend declared on Parent Common Shares is
not less than 10 Business Days after the declaration date of such dividend;

        (d)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of ExchangeCo, the delivery of a Retraction Request by
a holder of Exchangeable Shares or a redemption of Exchangeable Shares by
ExchangeCo, as the case may be, including without limitation

- 2 -

--------------------------------------------------------------------------------


 

all such actions and all such things as are necessary or desirable to enable and
permit ExchangeCo to cause to be delivered Parent Common Shares to the holders
of Exchangeable Shares in accordance with the provisions of Article 5, 6 or 7,
as the case may be, of the Share Provisions; and

        (e)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
perform its obligations arising upon the exercise by ExchangeCo of the
Liquidation Call Right, the Retraction Call Right or the Redemption Call Right,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit ExchangeCo to cause to be delivered
Parent Common Shares to the holders of Exchangeable Shares in accordance with
the provisions of the Liquidation Call Right, the Retraction Call Right or the
Redemption Call Right, as the case may be.


2.2 Segregation of Funds

     Parent will cause ExchangeCo to deposit a sufficient amount of funds in a
separate account of ExchangeCo and segregate a sufficient amount of such other
assets and property as is necessary to enable ExchangeCo to pay dividends when
due and to pay or otherwise satisfy its respective obligations under Article 5,
6 or 7 of the Share Provisions, as applicable.

2.3 Reservation of Parent Common Shares

     Parent hereby represents, warrants and covenants in favour of ExchangeCo
that Parent has reserved for issuance and will, at all times while any
Exchangeable Shares (other than Exchangeable Shares held by Parent or its
Affiliates) are outstanding, keep available, free from pre-emptive and other
rights, out of its authorized and unissued capital stock such number of Parent
Common Shares (or other shares or securities into which Parent Common Shares may
be reclassified or changed as contemplated by Section 2.7 hereof) (a) as is
equal to the sum of (i) the number of Exchangeable Shares issued and outstanding
from time to time and (ii) the number of Exchangeable Shares issuable upon the
exercise of all rights to acquire Exchangeable Shares outstanding from time to
time and (b) as are now and may hereafter be required to enable and permit
Parent to meet its obligations under the Voting and Exchange Trust Agreement and
under any other security or commitment pursuant to which Parent may now or
hereafter be required to issue Parent Common Shares, to enable and permit
ExchangeCo to meet its obligations under each of the Liquidation Call Right, the
Retraction Call Right and the Redemption Call Right and its respective
obligations hereunder and under the Share Provisions.

2.4 Notification of Certain Events

     In order to assist Parent to comply with its obligations hereunder and to
permit ExchangeCo to exercise the Liquidation Call Right, the Retraction Call
Right and the Redemption Call Right, ExchangeCo will notify Parent of each of
the following events at the time set forth below:

  (a)

in the event of any determination by the Board of Directors of ExchangeCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

        (b)

promptly, upon the earlier of receipt by ExchangeCo of notice of and ExchangeCo
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other

- 3 -

--------------------------------------------------------------------------------


 

proceedings with respect to the involuntary liquidation, dissolution or
winding-up of ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs;

        (c)

immediately, upon receipt by ExchangeCo of a Retraction Request;

        (d)

on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Share Provisions; and

        (e)

as soon as practicable upon the issuance by ExchangeCo of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares in exchange for
outstanding Common Shares of the Company pursuant to the Arrangement).


2.5 Delivery of Parent Common Shares to ExchangeCo

     In furtherance of its obligations under Sections 2.1(d) and (e) hereof,
upon notice from ExchangeCo of any event that requires ExchangeCo to cause to be
delivered Parent Common Shares to any holder of Exchangeable Shares, Parent
shall forthwith issue and deliver or cause to be delivered to ExchangeCo the
requisite number of Parent Common Shares to be received by, and issued to or to
the order of, the former holder of the surrendered Exchangeable Shares, as
ExchangeCo shall direct. All such Parent Common Shares shall be duly authorized
and validly issued as fully paid and non-assessable and shall be free and clear
of any lien, claim or encumbrance. In consideration of the issuance and delivery
of each such Parent Common Share, ExchangeCo shall issue to Parent, or as Parent
shall direct, common shares of ExchangeCo having equivalent value.

2.6 Qualification of Parent Common Shares

     Parent will in good faith expeditiously take all such reasonable actions
and do all such reasonable things as are necessary or desirable to cause any
Parent Common Shares (or other shares or securities into which Parent Common
Shares may be reclassified or changed as contemplated by Section 2.7 hereof) to
be issued and delivered hereunder, to be listed, quoted or posted for trading on
all stock exchanges and quotation systems on which outstanding Parent Common
Shares (or such other shares or securities) have been listed by Parent and
remain listed and quoted or posted for trading.

2.7 Economic Equivalence


  (a)

Parent will not without prior approval of ExchangeCo and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 10.2 of
the Share Provisions:

          (i)

issue or distribute Parent Common Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Shares) to the
holders of all or substantially all of the then outstanding Parent Common Shares
by way of stock dividend or other distribution, other than an issue of Parent
Common Shares (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Shares) to holders of Parent Common Shares who
exercise an option to receive dividends in Parent Common Shares (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Shares) in lieu of receiving cash dividends; or

- 4 -

--------------------------------------------------------------------------------


  (ii)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Shares entitling them to
subscribe for or to purchase Parent Common Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Parent Common Shares); or

          (iii)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Shares (A) shares or securities of Parent of any class
other than Parent Common Shares (other than shares convertible into or
exchangeable for or carrying rights to acquire Parent Common Shares), (B)
rights, options or warrants other than those referred to in Section 2.7(a)(ii)
above, (C) evidences of indebtedness of Parent or (D) assets of Parent, unless
the economic equivalent (as determined by the Board of Directors of ExchangeCo
as contemplated by Section 2.7(d) hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by Parent in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement.

          (b)

Parent will not without the prior approval of ExchangeCo and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 10.2
of the Share Provisions:

          (i)

subdivide, redivide or change the then outstanding Parent Common Shares into a
greater number of Parent Common Shares; or

          (ii)

reduce, combine, consolidate or change the then outstanding Parent Common Shares
into a lesser number of Parent Common Shares; or

          (iii)

reclassify or otherwise change Parent Common Shares or effect an amalgamation,
merger, reorganization or other transaction affecting Parent Common Shares,

         

unless the same or an economically equivalent change (as determined by the Board
of Directors of ExchangeCo as contemplated by Section 2.7(d) hereof) shall
simultaneously be made to, or in the rights of the holders of, the Exchangeable
Shares.

          (c)

Parent will ensure that the record date for any event referred to in Section
2.7(a) or 2.7(b) above, or (if no record date is applicable for such event) the
effective date for any such event, is not less than five Business Days after the
date on which such event is declared or announced by Parent (with
contemporaneous notification thereof by Parent to ExchangeCo).

          (d)

The Board of Directors of ExchangeCo shall determine, in good faith and in its
sole discretion, economic equivalence for the purposes of any event referred to
in Section 2.7(a) or 2.7(b) hereof and each such determination shall be
conclusive and binding on Parent. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors of ExchangeCo to be relevant, be considered by the Board of
Directors of ExchangeCo:

- 5 -

--------------------------------------------------------------------------------


  (i)

in the case of any stock dividend or other distribution payable in Parent Common
Shares, the number of such shares issued in proportion to the number of Parent
Common Shares previously outstanding;

        (ii)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Shares (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Shares), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
of ExchangeCo in the manner above contemplated) of a Parent Common Share;

        (iii)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Shares, any rights, options or warrants other than
those referred to in Section 2.7(d)(ii) above, any evidences of indebtedness of
Parent or any assets of Parent), the relationship between the fair market value
(as determined by the Board of Directors of ExchangeCo in the manner above
contemplated) of such property to be issued or distributed with respect to each
outstanding Parent Common Share and the current market value (as determined by
the Board of Directors of ExchangeCo in the manner above contemplated) of a
Parent Common Share;

        (iv)

in the case of any subdivision, redivision or change of the then outstanding
Parent Common Shares into a greater number of Parent Common Shares or the
reduction, combination, consolidation or change of the then outstanding Parent
Common Shares into a lesser number of Parent Common Shares or any amalgamation,
merger, reorganization or other transaction affecting Parent Common Shares, the
effect thereof upon the then outstanding Parent Common Shares; and

        (v)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors of ExchangeCo the public
distribution or trading activity of such securities during such period does not
create a market which reflects the fair market value of such securities, then
the current market value thereof shall be determined by the Board of Directors
of ExchangeCo, in good faith and in its sole discretion, and provided further
that any such determination by the Board of Directors of ExchangeCo shall be
conclusive and binding on Parent.

- 6 -

--------------------------------------------------------------------------------


  (e)

ExchangeCo agrees that, to the extent required, upon due notice from Parent,
ExchangeCo will use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by ExchangeCo, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalent with respect to the Parent Common Shares and
Exchangeable Shares as provided for in this Section 2.7.


2.8 Tender Offers

     In the event that a tender offer, share exchange offer, issuer bid,
take-over bid or similar transaction for the purpose of acquiring the Parent
Common Shares (an “Offer”) is proposed by Parent or is proposed to Parent or its
shareholders and is recommended by the Board of Directors of Parent, or is
otherwise effected or to be effected with the consent or approval of the Board
of Directors of Parent, and the Exchangeable Shares are not redeemed by
ExchangeCo pursuant to the Redemption Call Right, Parent will use its reasonable
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit holders of
Exchangeable Shares to participate in such Offer to the same extent and on an
economically equivalent basis as the holders of Parent Common Shares, without
discrimination. Without limiting the generality of the foregoing, Parent will
use its reasonable efforts expeditiously and in good faith to ensure that
holders of Exchangeable Shares may participate in all such Offers without being
required to retract Exchangeable Shares as against ExchangeCo (or, if so
required, to ensure that any such retraction, shall be effective only upon, and
shall be conditional upon, the closing of the Offer and only to the extent
necessary to tender or deposit to the Offer). Nothing herein shall affect the
rights of ExchangeCo to redeem Exchangeable Shares, as applicable, in the event
of a Parent Control Transaction.

2.9 Ownership of Outstanding Shares

     Without the prior approval of ExchangeCo and the prior approval of the
holders of the Exchangeable Shares given in accordance with Section 10.2 of the
Share Provisions, Parent covenants and agrees in favour of ExchangeCo that, as
long as any outstanding Exchangeable Shares are owned by any person or entity
other than Parent or any of its Affiliates, Parent will be and remain the direct
or indirect beneficial owner of all issued and outstanding voting shares in the
capital of ExchangeCo.

2.10 Parent and Affiliates Not to Vote Exchangeable Shares

     Parent covenants and agrees that it will appoint and cause to be appointed
proxyholders with respect to all Exchangeable Shares held by it and its
Affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Parent further covenants and agrees that it will not, and will cause
its Affiliates not to, exercise any voting rights which may be exercisable by
holders of Exchangeable Shares from time to time pursuant to the Share
Provisions or pursuant to the provisions of the Canada Business Corporations Act
(or any successor or other corporate statute by which ExchangeCo may in the
future be governed) with respect to any Exchangeable Shares held by it or by its
Affiliates in respect of any matter considered at any meeting of holders of
Exchangeable Shares.

2.11 Rule 10b-18 Purchases

     For certainty, nothing contained in this Agreement, including without
limitation the obligations of Parent contained in Section 2.8 hereof, shall
limit the ability of Parent or ExchangeCo to

- 7 -

--------------------------------------------------------------------------------

make a “Rule 10b-18 Purchase” of Parent Common Shares pursuant to Rule 10b-18 of
the U.S. Securities Exchange Act of 1934, as amended, or any successor
provisions thereof.

ARTICLE 3
PARENT SUCCESSORS

3.1 Certain Requirements in Respect of Combination, etc.

     Parent shall not consummate any transaction (whether by way of
reconstruction, reorganization, consolidation, merger, transfer, sale, lease or
otherwise) whereby all or substantially all of its undertaking, property and
assets would become the property of any other person or, in the case of a
merger, of the continuing corporation resulting therefrom unless, but may do so
if:

  (a)

such other person or continuing corporation (the “Parent Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Parent under this Agreement; and

        (b)

such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder.


3.2 Vesting of Powers in Successor

     Whenever the conditions of Section 3.1 have been duly observed and
performed, the parties, if required by Section 3.1, shall execute and deliver a
supplemental agreement hereto and thereupon Parent Successor shall possess and
from time to time may exercise each and every right and power of Parent under
this Agreement in the name of Parent or otherwise and any act or proceeding by
any provision of this Agreement required to be done or performed by the Board of
Directors of Parent or any officers of Parent may be done and performed with
like force and effect by the directors or officers of such Parent Successor.

3.3 Wholly-Owned Subsidiaries

     Nothing herein shall be construed as preventing the amalgamation or merger
of any wholly-owned direct or indirect subsidiary of Parent with or into Parent
or the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 3.

- 8 -

--------------------------------------------------------------------------------

ARTICLE 4
GENERAL

4.1 Term

     This Agreement shall come into force and be effective as of the date hereof
and shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person or
entity other than Parent and any of its Affiliates.

4.2 Changes In Capital of Parent and ExchangeCo

     At all times after the occurrence of any event contemplated pursuant to
Sections 2.7 and 2.8 hereof or otherwise, as a result of which either Parent
Common Shares or the Exchangeable Shares or both are in any way changed, this
Agreement shall forthwith be amended and modified as necessary in order that it
shall apply with full force and effect, mutatis mutandis, to all new securities
into which Parent Common Shares or the Exchangeable Shares or both are so
changed and the parties hereto shall execute and deliver an agreement in writing
giving effect to and evidencing such necessary amendments and modifications.

4.3 Severability

     If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and this
Agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.

4.4 Amendments, Modifications

     This Agreement may not be amended or modified except by an agreement in
writing executed by ExchangeCo and Parent and approved by the holders of the
Exchangeable Shares in accordance with Section 10.2 of the Share Provisions.

4.5 Ministerial Amendments

     Notwithstanding the provisions of Section 4.4, the parties to this
Agreement may in writing at any time and from time to time, without the approval
of the holders of the Exchangeable Shares, amend or modify this Agreement for
the purposes of:

  (a)

adding to the covenants of any or all parties provided that the Board of
Directors of each of ExchangeCo and Parent shall be of the good faith opinion
that such additions will not be prejudicial to the rights or interests of the
holders of the Exchangeable Shares;

        (b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of ExchangeCo and Parent,
it may be expedient to make, provided that each such Board of Directors shall be
of the good faith opinion that such amendments or modifications will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares; or

- 9 -

--------------------------------------------------------------------------------


  (c)

making such changes or corrections which, on the advice of counsel to ExchangeCo
and Parent, are required for the purpose of curing or correcting any ambiguity
or defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the Boards of Directors of each of ExchangeCo and Parent
shall be of the good faith opinion that such changes or corrections will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares.


4.6 Meeting to Consider Amendments

     ExchangeCo, at the request of Parent, shall call a meeting or meetings of
the holders of the Exchangeable Shares for the purpose of considering any
proposed amendment or modification requiring approval pursuant to Section 4.4
hereof. Any such meeting or meetings shall be called and held in accordance with
the bylaws of ExchangeCo, the Share Provisions and all applicable laws.

4.7 Amendments Only in Writing

     No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.

4.8 Enurement

     This Agreement shall be binding upon and enure to the benefit of the
parties hereto and their respective successors and assigns.

4.9 Notices to Parties

     All notices and other communications required or permitted to be delivered
to a party under this Agreement shall be in writing and shall be deemed to have
been properly delivered, given or received (a) upon receipt when delivered by
hand or (b) two business days after being sent by registered mail or by courier
or express delivery service or by facsimile, provided that in each case the
notice or communication is sent to the address or facsimile telephone number set
forth beneath the name of such party below:

  (a) if to Parent:                                  CounterPath Solutions, Inc.
                       Suite 300, One Bentall Centre                        505
Burrard Street                        Vancouver, BC V7X 1M3                    
           Attention: President                        Fax: (604) 320-3399      
            (b) if to ExchangeCo:                                  6789722
Canada Inc.                        Suite 300, One Bentall Centre                
       505 Burrard Street                        Vancouver, BC V7X 1M3

- 10 -

--------------------------------------------------------------------------------


                     Attention: President                      Fax: (604)
320-3399


4.10 Counterparts

     This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all of which taken together shall constitute one and the
same instrument.

4.11 Jurisdiction

     This Agreement shall be construed and enforced in accordance with the laws
of the Province of British Columbia and the laws of Canada applicable therein.

4.12 Fax Delivery

     This Agreement may be executed by delivery of executed signature pages by
fax and such fax execution will be effective for all purposes.

4.13 Attornment

     Parent agrees that any action or proceeding arising out of or relating to
this Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as attorney for service of process.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

COUNTERPATH SOLUTIONS, INC.

Per:     Name:     Title:                 6789722 CANADA INC.         Per:    
Name:     Title:    

- 11 -

--------------------------------------------------------------------------------


SCHEDULE H   TO THE ARRANGEMENT AGREEMENT AMONG COUNTERPATH SOLUTIONS, INC,
6789722 CANADA INC. AND NEWHEIGHTS SOFTWARE CORPORATION   WESLEY CLOVER
SUBSCRIPTION AGREEMENT


--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

To: Counterpath Solutions, Inc. (the “Corporation”).

The undersigned (the “Subscriber”) hereby tenders to the Corporation this
subscription offer which, upon acceptance by the Corporation, will constitute an
agreement of the Subscriber to subscribe for and take up and, on the part of the
Corporation, to issue to the Subscriber, 8,750,000 common shares in the capital
of the Corporation at a subscription price of U.S. $0.40 per Common Share, on
the terms and subject to the conditions set out in this Subscription Agreement.

DATED at ________________, this ________day of June, 2007.

      Wesley Clover Corporation       555 Legget Drive,       Suite 534 - Tower
B Wesley Clover Corporation   Kanata, Ontario, Canada       K2K 2X3 (Name of
Subscriber - please print)   (Subscriber’s Address)         by: /s/ Jose
Medeiros       Jose Medeiros       President and Chief Operating Officer        
  1-613-271-6305 Signature   (Telephone Number)               1-613-271-9810
(Please print name of individual whose signature   (Facsimile Number) appears
above if different than the name of the     Subscriber printed above)  
JMedeiros@wesleyclover.com       (E-mail Address)


    ACCEPTANCE: The Corporation hereby accepts the subscription as to 8,750,000
Common Shares on the terms and subject to the conditions contained in this
Subscription Agreement.   Accepted this _____day of June, 2007     COUNTERPATH
SOLUTIONS, INC.


By: /s/ Donovan Jones         Name: Donovan Jones         Title: President and
Chief Operating Officer  


--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions: In this Subscription Agreement, unless inconsistent with the
subject matter or context thereof, the following capitalized words will have the
following meaning:

      (a)

“Arrangement Agreement” means the Arrangement Agreement dated June ___, 2007
between the Corporation and NewHeights Software Corporation;

      (b)

“Closing Date” means the date on which the transactions contemplated in the Plan
of Arrangement are completed;

      (c)

“Common Shares” means the shares of common stock of the Corporation, as
constituted as of the date hereof;

      (d)

“Escrow Agent” means the escrow agent appointed pursuant to the Escrow
Agreement;

      (e)

“Escrow Agreement” means the escrow agreement to be entered into on the Closing
Date between the Subscriber, the Corporation and the Escrow Agent, such
agreement to be substantially in the form attached hereto as Schedule “C”;

      (f)

“First Subscription” has the meaning ascribed to such term in Section 2.1(a);

      (g)

“First Subscription Date” has the meaning ascribed to such term in Section
2.1(a);

      (h)

“Plan of Arrangement” means the Plan of Arrangement contemplated in the
Arrangement Agreement;

      (i)

“Second Subscription” has the meaning ascribed to such term in Section 2.1(b);

      (j)

“Second Subscription Date” has the meaning ascribed to such term in Section
2.1(b);

      (k)

“Subscription” means the subscription by the Subscriber for 8,750,000 Common
Shares at a subscription price of U.S. $0.40 per Common Share,

      (l)

“Subscription Date” means the First Subscription Date, the Second Subscription
Date or the Third Subscription Date, as the case may be;

      (m)

“Subscription Instalment” means the First Subscription, the Second Subscription
and the Third Subscription, as the case may be;

      (n)

“Subscription Price” means $0.40 per Common Share subscribed for herein for an
aggregate subscription price of $3,500,000;

      (o)

“Third Subscription” has the meaning ascribed to such term in Section 2.1(c);

      (p)

“Third Subscription Date” has the meaning ascribed to such term in Section
2.1(c); and

      (q)

“US Securities Act” mean the U.S. Securities Act of 1933, as amended.

      1.2

Interpretation: In this Subscription Agreement:

      (a)

the division of this Subscription Agreement into paragraphs and the insertion of
headings are for convenience of reference only and shall not effect the
construction or interpretation of this Subscription Agreement;

1

--------------------------------------------------------------------------------


  (b)

the terms “hereof”, “hereunder” and similar expressions refer to this
Subscription Agreement and not to any particular article or section hereof and
include any agreement supplemental hereto and references hereinto articles and
sections are to articles and sections of this Subscription Agreement;

          (c)

words importing the singular number include the plural and vice versa, words
importing any gender include all genders and words importing persons include
individuals, partnerships, associations, trusts, unincorporated associations and
corporations;

          (d)

all references to “$” or currency herein, other than in Schedule “A”, are to
lawful money of the United States; and

          (e)

the following are the schedules hereto which are incorporated by reference and
deemed to be part hereof:

          (i)

Schedule “A” – Canadian Accredited Investor Certificate;

          (ii)

Schedule “B” – U.S. Accredited Investor Certificate; and

          (iii)

Schedule “C” – Form of Escrow Agreement.

ARTICLE 2
SUBSCRIPTION

2.1

Subscription for Common Shares: On the terms and subject to the conditions
hereof, the Subscriber hereby confirms its irrevocable subscription for and
agrees to purchase and take up from the Corporation the aggregate number of
Common Shares as provided for on the first page of this Subscription Agreement
at a price of $0.40 per Common Share for an aggregate subscription price of
$3,500,000. The Subscription shall be completed in three instalments in
accordance with the following:

      (a)

as to 3,750,000 Common Shares (the “First Subscription”), on the first business
day that is three (3) months following the Closing Date (the “First Subscription
Date”);

      (b)

as to 2,500,000 Common Shares (the “Second Subscription”), on the first business
day that is six (6) months following the Closing Date (the “Second Subscription
Date”); and

      (c)

as to 2,500,000 Common Shares (the “Third Subscription”), on the first business
day that is seven (7) months following the Closing Date (the “Third Subscription
Date”);

     

provided, however, that notwithstanding the foregoing the Subscriber may, upon
written notice to the Corporation, agree to subscribe for all or any part of the
Common Shares at any earlier date than contemplated above.

      2.2

Acceptance by the Corporation: The Subscriber acknowledges that the Subscription
contemplated hereby is subject to acceptance by the Corporation and to the
fulfilment of certain other terms and conditions by the Subscriber and that this
Subscription Agreement shall be effective and binding on the Subscriber and the
Corporation upon acceptance by the Corporation as evidenced by its execution on
the first page hereof.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Subscriber: By executing this Subscription
Agreement, the Subscriber represents and warrants to the Corporation and
acknowledges that the Corporation is relying thereon that:

      (a)

by reason of the Subscriber’s business and financial experience, it has such
knowledge, sophistication and experience in business and financial matters that
it is capable of evaluating the merits and risks of an investment in the Common
Shares and the terms of this Subscription Agreement;

2

--------------------------------------------------------------------------------


  (b)

the Subscriber is an accredited investor (“Accredited Investor”) as such term is
defined in both National Instrument 45-106 “Prospectus and Registration
Exemptions” (“NI 45-106”) and in Rule 501(a) promulgated under the US Securities
Act as indicated by the Subscriber on the certificates attached as Schedule “A”
and Schedule “B” hereto;

        (c)

the Subscriber is subscribing for the Common Shares for its own account and not
for the account or benefit of any other person, for investment purposes only,
and not with a view to resell or other distribution of the Common Shares in
violation of NI 45-106, the US Securities Act or any state or provincial
securities laws;

        (d)

the Subscriber recognizes the speculative nature of this investment and is able
to bear the economic risk that the Subscriber assumes;

        (e)

in making the decision to subscribe for the Common Shares the Subscriber has
relied solely upon the information provided in this Subscription Agreement and
the Subscriber’s own investigation of the Corporation, which investigation has
provided the Subscriber with all the information the Subscriber considers
necessary for purposes of its investment decision;

        (f)

the Subscriber has been advised to obtain and has either declined to or has
obtained, at its own expense, appropriate professional advice regarding the
investment, tax and legal consequences of subscribing for and an investment in
the Common Shares contemplated hereunder;

        (g)

the Subscriber is aware of the applicable restrictions on the resale of the
Common Shares imposed by securities legislation in the jurisdiction in which it
resides and that the Subscriber may not be able to sell such Common Shares
except in accordance with applicable securities legislation and regulatory
policies for compliance with applicable resale restrictions;

        (h)

the Subscriber was contacted regarding the subscription for the Common Shares by
the Corporation (or its authorized agents or representatives) with whom the
Subscriber had a pre-existing relationship and no Common Shares were offered or
sold to the Subscriber by means of any form of general solicitation,
advertisement, article, notice or other communication published in a newspaper,
magazine, internet website or similar media or broadcast over television or
radio, or otherwise generally available;

        (i)

the Subscriber is resident in the jurisdiction set out in the “Subscriber’s
Address” on the first page hereof, and the subscription for and issue to the
Subscriber of the Common Shares, and all acts, solicitation, conduct and
negotiation directly or indirectly in furtherance of this subscription has
occurred only in that jurisdiction;

        (j)

the Subscriber was not formed for the purpose of subscribing for the Common
Shares;

        (k)

the Subscriber acknowledges and understands that no person has made any written
or oral representation (i) that any person will resell or repurchase any or all
of the Common Shares; or (ii) as to future price or value of the Common Shares;

        (l)

the Subscriber is not a US Person (as defined in Regulation S under the US
Securities Act, which definition includes, but is not limited to, an individual
resident in the United States, an estate or trust of which any executor or
administrator or trustee, respectively, is a US Person and any partnership or
corporation organized or incorporated under the laws of the United States) and
is not purchasing the Common Shares on behalf of, or for the account or benefit
of, a person in the United States or a US Person;

        (m)

the Subscriber understands and acknowledges that the Common Shares have not been
and will not be registered under the US Securities Act or any state securities
laws, and that the Common Shares are intended to be exempt from registration
under the US Securities Act pursuant to the provisions of Rule 506 of Regulation
D thereunder;

3

--------------------------------------------------------------------------------


  (n)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing the Common Shares to the effect that such securities have
not been registered under the US Securities Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Subscription Agreement such legend to be
substantially as follows:


 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
CORPORATION, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE ACT, (C) PURSUANT TO THE EXEMPTION FROM
REGISTRATION UNDER THE ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (D) PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS; PROVIDED THAT IN THE CASE OF SUBPARAGRAPHS (C) AND (D), THE CORPORATION
HAS RECEIVED A WRITTEN OPINION OF LEGAL COUNSEL REASONABLY SATISFACTORY TO IT TO
THE EFFECT THAT THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER
THE ACT OR ANY APPLICABLE STATE SECURITIES LAWS.”

 


(o)

the Subscriber acknowledges and consents to the placement of any required legend
under Canadian securities laws on any certificate evidencing the Common Shares
issued to the Subscriber.

      (p)

the Subscriber has full power and authority to execute and deliver this
Subscription Agreement and to subscribe for the Common Shares, and this
Subscription Agreement has been duly and validly executed and delivered by the
Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber, enforceable against the Subscriber in accordance with its terms;

      (q)

if the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account or other tax-exempt
entity, it is authorized and qualified to invest in the Corporation and the
person signing this Subscription Agreement on behalf of such entity has been
duly authorized by such entity to do so;

      (r)

the Subscriber has not engaged, consented to or authorized any broker, finder or
intermediary to act on its behalf, directly or indirectly, as a broker, finder
or intermediary in connection with the transactions contemplated by this
Subscription Agreement;

      (s)

the Subscriber understands and acknowledges that, except as otherwise set forth
herein, the subscription hereunder is irrevocable by the Subscriber and except
as permitted by law, the Subscriber is not entitled to cancel, terminate or
revoke this Subscription Agreement; and

      (t)

the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which it is bound.

      3.2

Survival of Representations, Etc.: The representations and warranties of the
Subscriber herein are made by the Subscriber with the knowledge and intent that
they are being and will be relied upon by the Corporation in connection with the
transactions contemplated hereby, including for purposes of determining the
suitability of the Subscriber as a subscriber for Common Shares. The Subscriber
hereby undertakes to notify the Corporation of any change in any of its
representations or warranties set forth herein that may arise prior to the
completion of the

4

--------------------------------------------------------------------------------


subscriptions for the Common Shares hereunder. The representations and
warranties of the Subscriber herein shall survive the closing of the
transactions contemplated hereby.

      3.3

Representations and Warranties of the Corporation: The Corporation represents
and warrants to the Subscriber, and acknowledges that the Subscriber is relying
thereon, that:

      (a)

the Corporation is a valid and subsisting corporation formed under the laws of
Nevada and is duly registered and licensed to carry on business in each
jurisdiction in which it now carries on business or has property or assets;

      (b)

the representations and warranties of the Corporation in the Arrangement
Agreement are true and correct;

      (c)

the Common Shares subscribed for herein, when issued and delivered to the
Subscriber on the applicable Subscription Date, will be duly and validly issued
and outstanding common stock in the capital of the Corporation and upon the
portion of the Subscription Price attributable to such Subscription Instalment
being paid to the Corporation, will be fully paid and non-assessable;

      (d)

the issuance of the Common Shares by the Corporation hereunder does not and will
not contravene, conflict with or result in a violation of any terms of the
Corporation’s constating documents or any agreement or instrument to which the
Corporation is a party;

      (e)

this Subscription Agreement has been or will be upon execution and delivery
thereof, duly authorized by all necessary action on the part of the Corporation,
validly executed and delivered and constitute a legal, valid and binding
obligation of the Corporation, enforceable against it in accordance with its
terms; and

      (f)

no order ceasing or suspending trading in securities of the Corporation nor
prohibiting the sale of such securities has been issued and is outstanding
against the Corporation or its directors, officers or promoters.

      3.4

Survival of Representations, Etc.: The representations and warranties of the
Corporation herein are made by the Corporation with the knowledge and intent
that they are being and will be relied upon by the Subscriber in connection with
the transactions contemplated hereby and shall survive the closing of the
transactions contemplated hereby.

ARTICLE 4
COVENANTS

4.1

Covenants of the Subscriber: In connection with the Subscription and the
issuance of Common Shares hereunder, the Subscriber covenants and agrees with
the Corporation that:

        (a)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Subscriber shall execute, deliver and file or assist the Corporation in
obtaining and filing such reports, undertakings and other documents relating to
its subscription as may be required;

        (b)

the Subscriber, if it decides to offer, sell or otherwise transfer all or any
part of the Common Shares, will not offer, sell or otherwise transfer any of
such securities (other than pursuant to an effective registration statement
under the US Securities Act and in compliance with all applicable state and
provincial securities laws), directly or indirectly, unless:

        (i)

the sale is to the Corporation; or

        (ii)

the sale is made outside the United States in accordance with the requirements
of Rule 903 or Rule 904 of Regulation S under the US Securities Act; or

5

--------------------------------------------------------------------------------


  (iii)

the sale is made pursuant to the exemption from registration under the US
Securities Act provided by Rule 144 thereunder, if available, and in compliance
with any applicable state securities laws; or

        (iv)

the sale is made pursuant to another exemption from registration under the US
Securities Act and any applicable state securities laws,

and in each case the sale is made in compliance with all applicable state and
provincial securities laws; provided that in the case of subparagraphs (iii) or
(iv), a written opinion of legal counsel reasonably satisfactory to the
Corporation is addressed and provided to the Corporation, to the effect that the
proposed transfer may be effected without registration under the US Securities
Act or any applicable state securities laws; and

(c)

the Subscriber hereby agrees to hold the Corporation and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective officers, directors, employees, counsel, controlling persons and
agents, and their respective heirs, representatives, successors and assigns
harmless and to indemnify them against all liabilities, costs and expenses
incurred by them as a result of a material false breach of any representation or
warranty or failure by the Subscriber to comply with any material covenant made
by the Subscriber in this Subscription Agreement (including Schedule A and B
attached hereto) or any other document furnished by the Subscriber to any of the
foregoing in connection with this transaction.

      4.2

Covenants of the Corporation: In connection with the issuance of Common Shares
hereunder, the Corporation covenants and agrees with the Subscriber that:

      (a)

it will duly file all such reports, statements or other documents as may be
necessary or desirable, and otherwise use its best efforts to maintain in good
standing, the Corporation’s status under the US Securities Act and the trading
or quotation of its Common Shares on the over-the-counter market or another
recognized exchange or facility; and

      (b)

in the event the Subscriber sells or otherwise transfers any of the Common
Shares outside the United States pursuant to Rule 903 or Rule 904 of Regulation
S under the US Securities Act or under another applicable exemption from
registration under the U.S. Securities Act and in compliance with local laws and
regulations, the Corporation agrees to issue one or more certificates
representing the Common Shares to be sold if the Subscriber provides to the
Corporation and its transfer agent the certificate or certificates for the
Common Shares to be sold together with a declaration to the effect that the
Common Shares have been sold or transferred pursuant to Rule 903 Rule 904 of
Regulation S under the US Securities Act, or such other evidence of its reliance
on an applicable exemption, as the Corporation or its transfer agent may
reasonably require and such new certificates shall not bear the legend set forth
in Section 3.1(n) above if the Subscriber has held the Common Shares for a
period of at least two years from the date the Subscriber made full payment for
such Common Shares or otherwise provides to the Corporation and its transfer
agent an opinion of counsel confirming that such legend may be removed.

ARTICLE 5
COMPLETION OF SUBSCRIPTION

5.1

Conditions Precedent in Favour of Subscriber: The obligations of the Subscriber
to complete any Subscription Instalment and purchase the Common Shares
subscribed for thereunder is subject to the satisfaction or waiver (in the
discretion of the Subscriber) on or before the applicable Subscription Date of
the following conditions:

      (a)

the receipt of all required regulatory or other third party approvals;

      (b)

the truth and accuracy of the representations and warranties of the Corporation
herein as at the applicable Subscription Date;

6

--------------------------------------------------------------------------------


(c)

the truth and accuracy of the representations and warranties of the Corporation
in the Arrangement Agreement as at the Closing Date;

      (d)

compliance by the Corporation with its covenants hereunder;

      (e)

the completion of the transactions contemplated under the Arrangement Agreement
and the Plan of Arrangement; and

      (f)

the Corporation having completed one or more concurrent private placements and
realized net proceeds of not less than $1,000,000 at a price of $0.40 per Common
Share.

      5.2

Conditions Precedent in Favour of the Corporation: The obligations of the
Corporation to issue and deliver the Common Shares subscribed for under any
Subscription Instalment hereunder is subject to satisfaction or waiver (in the
discretion of the Corporation) on or before the applicable Subscription Date of
the following conditions:

      (a)

the receipt of all required regulatory or other third party approvals;

      (b)

the truth and accuracy of the representations and warranties of the Subscriber
herein as at the applicable Subscription Date;

      (c)

compliance by the Subscriber with its covenants hereunder; and

      (d)

the completion of the transactions contemplated under the Arrangement Agreement
and the Plan of Arrangement.

      5.3

Closing of Subscription: The issuance of the Common Shares subscribed for under
each Subscription Instalment will be completed on the applicable Subscription
Date (or such earlier date or dates as the Subscriber may elect pursuant to
Section 2.1). On each Subscription Date, the Subscriber will deliver to the
Corporation a certified cheque, solicitors trust cheque or bank draft for that
portion of the aggregate Subscription Price attributable to such Subscription
Instalment and a certificate in respect of the satisfaction of the conditions
precedent to such Subscription Instalment specified in Section 5.2(b) and (c),
against delivery by the Corporation to the Subscriber of certificates
representing the Common Shares subscribed for under such Subscription
Instalment, registered in the name of the Subscriber or as the Subscriber may
direct, and a certificate of an officer of the Corporation in respect of the
satisfaction of the conditions precedent to such Subscription Instalment
specified in Section 5.1(b), (c), (d) and (f).

      5.4

Default in Payment. In the event the Subscriber is not required to or fails to
pay any instalment of the Subscription Price as contemplated herein, the
Corporation’s sole recourse is that provided for under the Escrow Agreement and
the Subscriber shall have no further liability or obligation to the Corporation
with respect to the payment of such instalment whether in debt or in damages
(including loss of profit, opportunity, exemplary or punitive damages) or
otherwise.

ARTICLE 6
GENERAL PROVISIONS

6.1

Costs: The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of legal counsel retained by
the Subscriber) relating to the subscription for the Common Shares by the
Subscriber shall be borne by the Subscriber.

    6.2

Further Assurances: Each of the parties hereto will from time to time execute
and deliver all such further documents and instruments and do all acts and
things as the other party may, either before or after the closing of the
transactions contemplated hereby, reasonably require to effectively carry out or
better evidence or perfect the full intent and meaning of this Subscription
Agreement.

    6.3

Time of the Essence: Time shall be of the essence of this Subscription
Agreement.

7

--------------------------------------------------------------------------------


6.4

Benefit of the Agreement: This Subscription Agreement will enure to the benefit
of and be binding upon the respective heirs, executors, administrators,
successors and permitted assigns of the parties hereto.

    6.5

Entire Agreement: This Subscription Agreement, together with the Schedules
hereto and the Escrow Agreement, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
replaces any prior understandings and agreements between the parties with
respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, expressed, implied or statutory, between
the parties hereto other than as expressly set forth in this Subscription
Agreement or in the Escrow Agreement.

    6.6

Amendments and Waivers: No amendment to this Subscription Agreement will be
valid or binding unless set forth in writing and duly executed by the parties
hereto. No waiver of any breach of any provision of this Subscription Agreement
will be effective or binding unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided, will be limited to
the specific breach waived.

    6.7

Assignment: The terms of this Subscription Agreement shall be binding upon and
enure to the benefit of the Subscriber and the Corporation or their respective
heirs, executors, administrators, successors and assigns, provided that this
Subscription Agreement may be assigned by the Subscriber, without the prior
written consent of the Corporation, provided the assignee provides to the
Corporation, in writing, an agreement acknowledging and consenting to the terms
and conditions hereof as if it were the Subscriber hereto, provided however,
that notwithstanding such assignment, the Subscriber shall remain liable for any
or all of the Subscription Price which such assignee is obliged to but fails to
pay in connection with its assumption of the subscription hereunder.

    6.8

Governing Law: This Subscription Agreement is governed by and shall be construed
in accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

    6.9

Attornment: For the purpose of all legal proceedings this Subscription Agreement
will be deemed to have been performed in British Columbia and the Courts of
British Columbia will have jurisdiction to entertain any action arising under
this Subscription Agreement. The parties hereto each hereby attorns to the
jurisdiction of the Courts of British Columbia.

    6.10

Facsimiled Subscription Agreement: The Corporation shall be entitled to rely on
delivery by facsimile of an executed copy of this Subscription Agreement, and
acceptance by the Corporation of such facsimile copy shall be legally effective
to create a valid and binding agreement between the Subscriber and the
Corporation in accordance with the terms hereof.

8

--------------------------------------------------------------------------------

SCHEDULE “A”

CERTIFICATE OF ACCREDITED INVESTOR (BRITISH COLUMBIA)

The Subscriber represents and Common Shares that the Subscriber is an
“accredited investor” as that term is defined in NI 45-106 by virtue of the fact
that the Subscriber satisfies one or more of the categories indicated below.

PLEASE PLACE AN “X” FOR THE APPROPRIATE CATEGORY OR CATEGORIES BELOW:

[ ] (1)

a Canadian financial institution, or a Schedule III bank;

   



[ ] (2)

the Business Development Bank of Canada incorporated under the Business
Development Bank of  Canada Act (Canada);

   



[ ] (3)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

   



[ ] (4)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

   



[ ] (5)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

   



[ ] (6)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;

   [ ] (7)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

   



[ ] (8)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

    [ ] (9)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

   



[ ] (10)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn. $1,000,000;

    [ ] (11)

an individual whose net income before taxes exceeded Cdn. $200,000 in each of
the 2 most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn. $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

    [ ] (12)

an individual who, either alone or with a spouse, has net assets of at least
Cdn. $5,000,000;

   



[ ] (13)

a person, other than an individual or investment fund, that has net assets of at
least Cdn. $5,000,000 as shown on its most recently prepared financial
statements;

   



[ ] (14)

an investment fund that distributes or has distributed its securities only to

A-1

--------------------------------------------------------------------------------


[ ]   (a) a person that is or was an accredited investor at the time of the
distribution;      



[ ]   (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106; or

      [ ]   (c)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106;

        [ ] (15)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

    [ ] (16)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

    [ ] (17) a person acting on behalf of a fully managed account managed by
that person, if that person         [ ]   (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

     



[ ]   (b)

in Ontario, is purchasing a security that is not a security of an investment
fund;

        [ ] (18)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

   [ ] (19)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

    [ ] (20)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

    [ ] (21)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

   





[ ] (22)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as

    [ ]   (a) an accredited investor; or         [ ]   (b) an exempt purchaser
in British Columbia after NI 45-106 comes into force.

Date: June ___, 2007

WESLEY CLOVER CORPORATION

 By:     Name: Jose Medeiros     Title: President and Chief Operating Officer  

A-2

--------------------------------------------------------------------------------

For the purposes of this Schedule “A”, the following definitions apply:

“bank” means a bank named in Schedule I or II of the Bank Act (Canada);

“Canadian financial institution” means

  (a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

        (b)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

“director” means (a) a member of the board of directors of a company or an
individual who performs similar functions for a company, and (b) with respect to
a person that is not a company, an individual who performs functions similar to
those of a director of a company;

“eligibility advisor” means

  (a)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed;

        (b)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not;

        (c)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons; and

        (d)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

“financial assets” means

  (a)

cash;

        (b)

securities; or

        (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

A-3

--------------------------------------------------------------------------------

“investment fund” has the same meaning as in National Instrument 81-106
“Investment Fund Continuous Disclosure”;

“jurisdiction” means a province or territory of Canada except when used in the
term “foreign jurisdiction”;

“person” includes (a) an individual, (b) a corporation, (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (d) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

“regulator” means

  (a)

the Executive Director, as defined under section 1 of the Securities Act
(British Columbia); and

        (b)

such other person as is referred to in Appendix D of National Instrument 14-101
“Definitions”;

“related liabilities” means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

        (b)

liabilities that are secured by financial assets;

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

“securities legislation” means

  (a)

for British Columbia, the Securities Act (British Columbia) and the regulations,
rules and forms under such Act and the blanket rulings and orders issued by the
British Columbia Securities Commission; and

        (b)

for other Canadian jurisdictions, such other statutes and instruments as are
listed in Appendix B of National Instrument 14-101 “Definitions”;

“securities regulatory authority” means

  (a)

the British Columbia Securities Commission; and

        (b)

in respect of any local jurisdiction other than British Columbia, means the
securities commission or similar regulatory authority listed in Appendix C of
National Instrument 14-101 “Definitions”;

“spouse” means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual; or

        (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender;

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

A-4

--------------------------------------------------------------------------------

“voting security” means a security of an issuer that:

  (a)

is not a debt security; and

        (b)

carries a voting right either under all circumstances or under some
circumstances that have occurred and are continuing;

An issuer is considered to be affiliated with another issuer if:

  (a)

one of them is the subsidiary of the other; or

        (b)

each of them is controlled by the same person;

A person is considered to beneficially own securities that are beneficially
owned by

  (a)

an issuer controlled by that person; or

        (b)

an affiliate of that person or an affiliate of an issuer controlled by that
person;

A person (first person) is considered to control another person (second person)
if:

  (a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation;

        (b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership; or

        (c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.

Other terms which are used in this Schedule “A” and not otherwise defined and
which are defined in the Securities Act (British Columbia), the regulations,
rules and policy statements made thereunder, as amended, have the meanings
defined in such legislation, regulations, rules and policy statements.

A-5

--------------------------------------------------------------------------------

SCHEDULE “B”

CERTIFICATE OF ACCREDITED INVESTOR (UNITED STATES)

The Subscriber represents and Common Shares that he, she or it comes within the
category or categories marked below, and that for any category marked, he, she
or it has truthfully set forth, where applicable, the factual basis or reason
the Subscriber comes within that category. The undersigned agrees to furnish any
additional information which the Corporation deems necessary in order to verify
the answers set forth below. All references to $ in this Schedule “B”
certificate are to United States dollars.

Category A _____

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth together with his or her spouse,
presently exceeds USD $1,000,000.

   

Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short term
investments, stock and securities, provided that you deduct any debts you owe.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.

  Category B _____

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of USD $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of USD $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.

 



Category C _____

The undersigned is a director or executive officer of the Corporation.

 



Category D _____

The undersigned is a bank, as defined in Section 3(a)(2) of the US Securities
Act; a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the US Securities Act, whether acting in its individual or
fiduciary capacity; any insurance company as defined in Section 2(a)(13) of the
US Securities Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that US Securities Act; any Small Business Investment Company
(“SBIC”) licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of USD $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of USD $5,000,000 or, if a
self- directed plan, with investment decisions made solely by persons that are
Accredited Investors (describe entity below).

 

B-1

--------------------------------------------------------------------------------


Category E

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.

  Category F

The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or non profit organization within the meaning of Section
501(c)(3) of the Internal Revenue Code, in each case not formed for the specific
purpose of acquiring the Common Shares and with total assets in excess of USD
$5,000,000. (describe entity below)

   



Category G

The undersigned is a trust with total assets in excess of USD $5,000,000, not
formed for the specific purpose of acquiring the Common Shares, where the
purchase is directed by a “sophisticated person” as described in Rule
506(b)(2)(ii) under the US Securities Act.

  Category H

The undersigned is an entity in which all of the equity owners are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this Schedule
B. (describe entity below)

   



 



 



 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the next applicable Subscription Date in the event that the
representations and warranties in this Subscription Agreement shall cease to be
true, accurate and complete.

IN WITNESS WHEREOF, the undersigned has executed this confidential investor
questionnaire as of the ____ day of June, 2007.

If a Corporation, Partnership or Other Entity:   If an Individual:       WESLEY
CLOVER CORPORATION     Name of Entity   Signature       Corporation     Type of
Entity   Printed or Typed Name       Signature of Person Signing   Social
Security or Taxpayer I.D. Number       Jose Medeiros     President and Chief
Operating Officer     Printed or Typed Name and Title of Person Signing    

B-2

--------------------------------------------------------------------------------